Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.287 Page 1 of 105



       BERNSTEIN LITOWITZ BERGER
          & GROSSMANN LLP
       JONATHAN D. USLANER (Bar No. 256898)
       (jonathanu@blbglaw.com)
       2121 Avenue of the Stars, Suite 2575
       Los Angeles, CA 90067
       Tel: (310) 819-3470
       Counsel for Lead Plaintiff Iron Workers
       Local 580 Joint Funds and the Class
       [Additional counsel appear on signature page]


                           UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA

        In re AnaptysBio, Inc. Securities         Case No. 3:20-cv-00565-TWR-DEB
        Litigation
                                                  CLASS ACTION
                                                  CONSOLIDATED AMENDED
                                                  COMPLAINT
                                                  JURY TRIAL DEMANDED




         CONSOLIDATED AMENDED COMPLAINT
         CASE NO. 3:20-cv-00565-TWR-DEB
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.288 Page 2 of 105



    1                                          TABLE OF CONTENTS
    2                                                                                                                    Pages
    3
        I.        INTRODUCTION .................................................................................... 1
    4
        II.       JURISDICTION AND VENUE ............................................................... 8
    5
        III.      PARTIES .................................................................................................. 8
    6
    7   IV.       BACKGROUND AND NATURE OF THE FRAUD ........................... 10

    8             A.       The Development of Etokimab Is Key To AnaptysBio’s
                           Success ......................................................................................... 10
    9

   10             B.       Positive Phase 2a Atopic Dermatitis Trial Results
                           Dramatically Increase AnaptysBio’s Value At The Start
   11                      Of The Class Period ..................................................................... 17
   12
                  C.       Analysts Raise Serious Concerns About The Phase 2a
   13                      Peanut Allergy Trial’s Design And Results ................................. 27
   14             D.       Defendants Unceremoniously Halt the Peanut Allergy
   15                      Development ................................................................................ 37

   16             E.       Defendants Assure Investors That The Phase 2b Atopic
                           Dermatitis ATLAS Trial Is On Track .......................................... 38
   17
   18             F.       Reports of Serious Design Flaws In The Phase 2a AD
                           Trial Raise Concerns About Etokimab’s Efficacy—
   19                      Concerns That Are Confirmed When The Phase 2b Trial
   20                      And Atopic Dermatitis Program Fails.......................................... 42
   21             G.       Post-Class Period Events .............................................................. 47
   22             H.       The Officer Defendants Reaped Nearly $19 Million
   23                      From Insider Stock Sales While In Possession Of
                           Material Non-Public Information ................................................. 48
   24
        V.        DEFENDANTS’ MATERIALLY FALSE AND
   25
                  MISLEADING STATEMENTS AND OMISSIONS ........................... 53
   26
                  A.       October 10, 2017 Press Release and Conference Call ................. 54
   27
                  B.       October 12, 2017 First SPO Offering Materials .......................... 58
   28

             CONSOLIDATED AMENDED COMPLAINT
             CASE NO. 3:20-cv-00565-TWR-DEB                                                                                       i
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.289 Page 3 of 105



    1          C.    November 7, 2017 Statements ..................................................... 59
    2
               D.    January 9, 2018 Statements .......................................................... 60
    3
               E.    February 17, 2018 Press Release ................................................. 61
    4
               F.    March 5, 2018 Form 10-K Annual Report ................................... 62
    5

    6          G.    March 26, 2018 Press Release ..................................................... 63
    7          H.    May 8, 2018 First Quarter 2018 Press Release and Form
                     10-Q .............................................................................................. 65
    8

    9          I.    May 16, 2018 Bank of America Merrill Lynch
                     Healthcare Conference ................................................................. 67
   10
               J.    May 29, 2018 Press Release......................................................... 68
   11

   12                1.       August 7, 2018 Press Release and Form 10-Q .................. 69
   13          K.    September 25, 2018 SPO Offering Materials .............................. 70
   14          L.    November 8, 2018 Form 10-Q ..................................................... 71
   15
               M.    January 8, 2019 JPMorgan Global Healthcare
   16                Conference.................................................................................... 72
   17          N.    February 28, 2019 Form 10-K Annual Report ............................. 73
   18
               O.    May 14, 2019 Bank of America Merrill Lynch Health
   19                Care Conference ........................................................................... 74
   20   VI.    ADDITIONAL LOSS CAUSATION ALLEGATIONS ....................... 75
   21
        VII.   SUMMARY OF SCIENTER ALLEGATIONS .................................... 79
   22
               A.    The Officer Defendants Reaped $18.8 Million From
   23
                     Insider Sales ................................................................................. 80
   24
               B.    The Officer Defendants Were Subject-Matter Experts in
   25                Clinical Drug Development, or Falsely Claimed to Have
   26                Such Expertise .............................................................................. 82

   27          C.    The Officer Defendants Spoke Authoritatively to
                     Investors about Etokimab and the Clinical Trials
   28
                     Studying Etokimab and Held Themselves Out as
         CONSOLIDATED AMENDED COMPLAINT
         CASE NO. 3:20-cv-00565-TWR-DEB                                                                                       ii
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.290 Page 4 of 105



    1                        Knowledgeable About These Topics ........................................... 85
    2
                   D.        Etokimab Was AnaptysBio’s Lead Drug Candidate and
    3                        Was Critically Important to the Financial Success of the
                             Company and the Officer Defendants .......................................... 87
    4

    5              E.        Defendants Refused to Answer Pointed Questions from
                             Analysts Regarding the Company’s Clinical Trial Data
    6                        from the Phase 2A AD and Peanut Allergy Trials ....................... 90
    7
                   F.        Defendant Piscitelli’s and Defendant Londei’s Untimely
    8                        Departures .................................................................................... 92
    9   VIII.      CLASS ACTION ALLEGATIONS ....................................................... 93
   10
        IX.        INAPPLICABILITY OF STATUTORY SAFE HARBOR
   11              AND BESPEAKS CAUTION DOCTRINE .......................................... 94
   12   X.         PRESUMPTION OF RELIANCE – FRAUD ON THE
   13              MARKET ............................................................................................... 95
   14   XI.        CAUSES OF ACTION ........................................................................... 96
   15   COUNT I ............................................................................................................. 96
   16
        COUNT II ............................................................................................................ 98
   17
        XII.       PRAYER FOR RELIEF ......................................................................... 98
   18

   19
        XIII.      JURY DEMAND .................................................................................... 99

   20

   21
   22

   23

   24

   25
   26

   27

   28

          CONSOLIDATED AMENDED COMPLAINT
          CASE NO. 3:20-cv-00565-TWR-DEB                                                                                       iii
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.291 Page 5 of 105



    1         Lead Plaintiff Iron Workers Local 580 Joint Funds (“Iron Workers” or
    2   “Plaintiff”), by and through its attorneys, and on behalf of all others similarly
    3   situated, alleges the following upon information and belief, except as to those
    4   allegations concerning Plaintiff, which are alleged upon personal knowledge.
    5   Plaintiff’s information and belief is based upon, inter alia, counsel’s investigation,
    6   which includes review and analysis of: (i) public filings with the United States
    7   Securities and Exchange Commission (“SEC”) made by Defendant by AnaptysBio,
    8   Inc. (“AnaptysBio” or the “Company”); (ii) research reports by securities and
    9   financial analysts; (iii) articles published by the news media; (iv) transcripts of
   10   AnaptysBio’s earnings conference calls and industry conferences; (v) AnaptysBio’s
   11   publicly-available investor presentations; (vi) AnaptysBio’s press releases and
   12   media reports; (vii) economic analyses of AnaptysBio’s securities movement and
   13   pricing data; (viii) consultations with relevant experts; (ix) information obtained
   14   from former AnaptysBio employees throughout the course of counsel’s
   15   investigation; and (x) other publicly available material and data identified herein.
   16   Counsel’s investigation into the factual allegations contained herein is ongoing, and
   17   many of the relevant facts are known only by the Defendants or are exclusively
   18   within their custody or control.      Plaintiff believes that substantial additional
   19   evidentiary support will exist for the allegations set forth herein after a reasonable
   20   opportunity for further investigation and/or discovery.
   21
            I.     INTRODUCTION
   22
              1.     Plaintiff brings this securities class action against AnaptysBio and
   23
        certain of its current and former senior executives (collectively, “Defendants”) under
   24
        Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange
   25
        Act”) and SEC Rule 10b-5, promulgated thereunder, on behalf of all investors who
   26
        purchased or otherwise acquired AnaptysBio common stock between October 10,
   27
        2017 and November 7, 2019, inclusive (the “Class Period”).
   28

          CONSOLIDATED AMENDED COMPLAINT
          CASE NO. 3:20-cv-00565-TWR-DEB                                                   1
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.292 Page 6 of 105



    1         2.     Based in San Diego, California, AnaptysBio is a clinical stage
    2   biotechnology company focused on the discovery and development of drugs for the
    3   treatment of inflammation and immuno-oncology conditions with unmet medical
    4 needs. During the Class Period, the Company’s lead asset was etokimab (known as
    5 ANB020 until July 2018)1, a drug intended for the treatment of various

    6   inflammatory diseases.        This matter arises from Defendants’ material
    7   misrepresentations and omissions regarding the efficacy of etokimab for the
    8   treatment of atopic dermatitis, a chronic inflammatory skin disease otherwise known
    9   as eczema, as well as peanut allergies.
   10         3.   On October 10, 2017—the first day of the Class Period—the Company
   11 reported data from an interim analysis of its Phase 2a2 clinical trial of etokimab in

   12   atopic dermatitis (the “Phase 2a AD Trial”). Specifically, the Company touted the
   13   “positive” data as “provid[ing] a solid foundation for the continued development of
   14   [etokimab] across a number of atopic diseases.” In addition, the Company described
   15   the drug’s efficacy as “very encourag[ing]” and told investors that “we believe we
   16   can build on that with multidosing … in a Phase IIb study [and] we anticipate that
   17
   18
        1 Plaintiff will refer to the drug as “etokimab” or “ANB020” herein.
   19
        2 Before a drug is approved by the Food and Drug Administration (“FDA”) for sale,
   20
        it must complete three distinct phases of clinical studies. Phase 1 studies evaluate
   21   the safety of the drug candidate. Phase 1 studies, typically conducted in healthy
        volunteers, determine the drug’s most frequent side effects and how the drug is
   22
        metabolized and excreted. These studies typically enroll 20 to 80 subjects. Phase 2
   23   studies begin if the Phase 1 study determines that there is an acceptable level of
        safety. The aim of Phase 2 studies is to assess the effectiveness of treating patients
   24
        with a certain disease or medical condition. Phase 2 studies typically enroll a few
   25   dozen to 300 subjects. Once effectiveness is shown in Phase 2 studies, Phase 3
        studies begin with the aim to study the drug’s use in different populations, under
   26
        different dosages and using the drug candidate in combination with other drugs.
   27   These studies are larger than Phase 2 studies and typically enroll several hundred to
        about 3,000 subjects.        Source: https://www.fda.gov/drugs/drug-information-
   28
        consumers/fdas-drug-review-process-ensuring-drugs-are-safe-and-effective.
          CONSOLIDATED AMENDED COMPLAINT
          CASE NO. 3:20-cv-00565-TWR-DEB                                                   2
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.293 Page 7 of 105



    1   we can get to even greater EASI scores.” Defendants also touted the Company’s
    2   etokimab adult peanut allergy phase 2a study (the “Phase 2a Peanut Allergy Trial”),
    3   with the Company’s CEO, Defendant Hamza Suria, stating in January 2018 that the
    4   trial had enrolled 20 patients “that have a history of anaphylaxis” and was “treating
    5   20 of those individuals with a single dose of [etokimab] versus placebo” to test the
    6   individuals’ response to an oral food challenge.
    7         4.     Throughout the Class Period, the Company touted the prospects of
    8   etokimab and the drug’s efficacy based on its two Phase 2a clinical trial data. In
    9   truth, however, the Company failed to disclose key information from the trials and
   10   used questionable analysis—including cherry-picking best results and hiding the use
   11   of controversial rescue therapy on patients—which made the trial results regarding
   12   etokimab’s efficacy and its prospects appear far better than they were. As a result
   13   of Defendants’ material misrepresentations and omissions, shares of AnaptysBio’s
   14   common stock traded at artificially inflated prices during the Class Period.
   15         5.     Investors began to question Defendants’ credibility and the legitimacy
   16   of the design and application of AnaptysBio’s etokimab clinical trials when, on
   17   March 26, 2018, the Company announced data from an interim analysis of its Phase
   18   2a Peanut Allergy Trial. Although the Company reported improvement among
   19   patients that received a single dose of etokimab compared to patients dosed with a
   20   placebo, the Company misleadingly concealed the fact that these professed results
   21   were possible only because the Company had excluded 20% of the enrolled trial
   22   patients, possibly after the interim results had been calculated. Later that day, an
   23   analyst from RBC Capital Markets (“RBC”) issued a report that directly questioned
   24   the Company’s decision to cherry pick the trial results, and concluded that the
   25   reported results would have been far more negative with the inclusion of those
   26   excluded patients. Specifically, the analyst reported that AnaptysBio misrepresented
   27   etokimab’s response rate by only releasing data for a subset of patients in the study,
   28   rather than the results from the entire patient population that was initially enrolled
          CONSOLIDATED AMENDED COMPLAINT
          CASE NO. 3:20-cv-00565-TWR-DEB                                                   3
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.294 Page 8 of 105



    1   and intended to be treated in the trial. The RBC report also revealed that the response
    2   rate for etokimab in the full trial population “does not appear to be meaningfully
    3   differentiated” relative to the placebo, explaining that the difference between the
    4   etokimab-treated arm and the placebo arm was only approximately 7%—
    5   significantly less than the 46% response rate the Company reported from its
    6   deceptive analysis. In addition, RBC noted that “[t]hese data remain challenging to
    7   interpret,” highlighting that the “[l]ack of disclosure of improvement delta between
    8   baseline and day 14 in both trial arms obfuscates the actual improvement data and
    9   complicates contextualization of clinical meaningfulness” and makes it “difficult to
   10   contextualize the breadth of allergic protection provided by [etokimab].”
   11         6.     On this news, despite Defendants’ characterization of the trial as a
   12   success, the price of AnaptysBio common stock declined nearly 6%, from a closing
   13   price of $113.83 per share on March 26, 2018, to a closing price of $107.52 on March
   14   27, 2018.
   15         7.     On April 4, 2018, the same RBC analyst issued another report, this time
   16   downgrading the Company’s stock and reducing his price target to $86 per share
   17   from $144 “on increased skepticism regarding [etokimab’s] path forward in peanut
   18   allergy” as well as “concern surrounding management credibility.” Significantly,
   19   RBC worked with a peanut allergy physician expert, who concluded that the
   20   Company’s patient subgrouping and subgroup analysis in its peanut allergy trial
   21   based on symptomology to peanut doses (i.e., mild, moderate, and severe patients)
   22   both did not exist in the industry and, even if it did, was “statistically questionable.”
   23   In response, AnaptysBio common stock dropped again, going from a close of $94.35
   24   per share on April 4, 2018, down to a close of $87.32 per share on April 5, 2018, a
   25   drop of $7.03 per share, or approximately 7.5%.
   26         8.     On August 7, 2018, faced with the critical weaknesses in its peanut
   27   allergy study, AnaptysBio quietly announced that it had deprioritized further clinical
   28   development of etokimab in peanut allergy patients, purportedly “[a]s a result of
          CONSOLIDATED AMENDED COMPLAINT
          CASE NO. 3:20-cv-00565-TWR-DEB                                                      4
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.295 Page 9 of 105



    1   market assessment” and would not pursue a Phase 2b clinical trial of the drug for
    2   this indication.   Analysts viewed this as a likely outcome, given the issues
    3   surrounding the earlier results.
    4         9.     Even after the Company abandoned its pursuit of etokimab as a
    5   treatment for peanut allergy, throughout the following year, AnaptysBio continued
    6   to tout the efficacy of etokimab in the treatment of atopic dermatitis. Defendants
    7   repeated the Company’s exceedingly positive Phase 2a AD Trial results,
    8   emphasizing the “time line and robustness” of a single dose of etokimab in treating
    9   atopic dermatitis, and describing the drug’s treatment of patients in its Phase 2a trial
   10   in this indication as a “really remarkable result” with “widespread efficacy.”
   11         10.    In contrast to these public statements concerning the “remarkable
   12   results” in the Phase 2a AD Trial, and repeated statements touting the next stage
   13   Phase 2b trial, the Officer Defendants promptly took advantage of AnaptysBio’s
   14   inflated stock price following the failed and manipulated peanut allergy trial to
   15   enrich themselves by nearly $19 million through enormous insider selling. The
   16   Officer Defendants made these trades while possessing the knowledge that the use
   17   of rescue therapy in the Phase 2a AD Trial had been concealed from investors and
   18   posed a material threat to the future efficacy and development of the drug. Defendant
   19   and Chief Executive Officer (“CEO”) Hamza Suria made approximately $12.1
   20   million from sales of nearly 170,000 shares of AnaptysBio stock between December
   21   2018 and June 2019—representing a staggering 91% of his total holdings in just 7
   22   months. Similarly, Defendant and Chief Medical Officer (“CMO”) Marco Londei,
   23   sold 73% percent of his holdings of AnaptysBio stock during that same period of
   24   time, raking in more than $4 million. And Defendant and Chief Financial Officer
   25   (“CFO”) Piscitelli sold all of his holdings for a total of approximately $2.7 million
   26   on a single day in December 2018. In total, AnaptysBio’s executives reaped nearly
   27   $19 million for themselves in Class Period stock sales.
   28

          CONSOLIDATED AMENDED COMPLAINT
          CASE NO. 3:20-cv-00565-TWR-DEB                                                     5
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.296 Page 10 of 105



     1         11.    Then, on June 21, 2019, an analyst from Credit Suisse issued a report
     2   questioning the veracity of the Company’s Phase 2a AD Trial data. Credit Suisse
     3   was compelled to look deeper into the Company’s Phase 2a AD Trial results after
     4   learning that an investigator on the trial had discussed the use of corticosteroid
     5   “rescue therapy” in some of the 12 patients in the trial, a data point that had not been
     6   disclosed by Defendants. The analyses released by the Company between October
     7   10, 2017 and June 2019 purported to show that etokimab demonstrated efficacy in
     8   treating atopic dermatitis.    The June 21, 2019 Credit Suisse report, however,
     9   questioned the earlier results because it was now clear that trial patients had used
    10   undisclosed amounts of corticosteroids to supplement treatment of their symptoms
    11   during the trial. Credit Suisse criticized AnaptysBio’s failure to provide details on
    12   the timing and amount of rescue therapy use, or whether the subjects that utilized
    13   rescue therapy were classified as responders during the trial. Significantly, the
    14   Credit Suisse report noted that even one patient responder who used rescue therapy
    15   during the trial “could substantially skew the response rates” and “chang[e] the
    16   interpretation of the data as it relates to the overall prospects of the asset.” Thus,
    17   Credit Suisse concluded that, due to the study’s small sample size and a lack of
    18   critical details provided by the Company, “we must consider the possibility that the
    19   presence of rescue medications could have influenced the trial’s response rates” and
    20   “we are now less certain about etokimab’s efficacy profile, particularly in atopic
    21   dermatitis.” As a result, Credit Suisse downgraded the Company’s stock to neutral
    22   from outperform and slashed its price target to $79 per share from $137.
    23         12.    On this news, the price of AnaptysBio common stock declined nearly
    24   12%, from a closing price of $67.02 per share on June 20, 2019, to a closing price
    25   of $59.24 per share on June 21, 2019.
    26         13.    Defendants did not respond to the Credit Suisse analyst report or to
    27   questions raised by other analysts in its wake. Then, on November 8, 2019, the
    28   Company announced in a press release announcing third quarter results and other
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     6
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.297 Page 11 of 105



     1   updates that it had “very disappoint[ing]” data from its Phase 2b atopic dermatitis
     2   multi-dose study that followed that Phase 2a AD Trial and that evaluated the
     3   efficacy of etokimab in approximately 300 patients with moderate-to-severe atopic
     4   dermatitis. Specifically, AnaptysBio revealed that each of the etokimab dosing arms
     5   “failed to meet the primary endpoint of the trial, which was demonstration of
     6   statistically greater improvement in the Eczema Area and Severity Index (EASI)
     7   relative placebo at week 16.” The Company also revealed that, as a result of this
     8   data, it had postponed the initiation of its Phase 2b etokimab clinical trial in asthma.
     9   The Company disclosed no more data on the Trial and failed to hold a conference
    10   call, a fact that was negatively commented on by analysts. This disastrous news was
    11   a surprise as the trial’s failure was completely inconsistent with the reported Phase
    12   2a AD Trial results.
    13         14.    The complete failure of the Company’s attempt to treat atopic
    14   dermatitis with etokimab spurred several analyst downgrades. Analysts at Wedbush
    15   Securities (“Wedbush”) stating that “we’re disappointed and surprised by the
    16   readout” and “are now entirely removing etokimab from our valuation.” Analysts
    17   at Cantor Fitzgerald “were surprised by the results” and highlighted that “the largest
    18   risk to the shares is the growing number of investor questions we are getting around
    19   credibility and execution.” Analysts at RBC Capital Markets stated that although
    20   they “had reservations about prior data from etokimab programs” and the credibility
    21   of the Company’s management, they were “surprised by this outright failure as well
    22   as the lack of an investor call to discuss the most significant development in the
    23   history of the company.”
    24         15.    On this news, the price of AnaptysBio common stock declined nearly
    25   72%, from a closing price of $36.16 per share on November 7, 2019, to a closing
    26   price of $10.18 on November 8, 2019.
    27         16.    Months later, the Company pushed out Defendant Londei, who had
    28   helmed and designed the etokimab trials. As a result of Defendants’ wrongful acts
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     7
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.298 Page 12 of 105



     1   and omissions, which caused the precipitous decline in the market value of the
     2   Company’s common stock, Plaintiff and other Class members have suffered
     3   significant damages.
     4
             II.     JURISDICTION AND VENUE
     5
               17.     The claims asserted herein arise under and pursuant to Sections 10(b)
     6
         and 20(a) of the Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5
     7
         promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5. This Court has
     8
         jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331 and
     9
         1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.
    10
               18.     Venue is proper in this District pursuant to Section 27 of the Exchange
    11
         Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1391(b). AnaptysBio maintains its corporate
    12
         headquarters in San Diego, California, which is situated in this District, conducts
    13
         substantial business in this District, and many of the acts and conduct that constitute
    14
         the violations of law complained of herein, including the preparation and
    15
         dissemination to the public of materially false and misleading information, occurred
    16
         in this District. In connection with the acts alleged in this Complaint, Defendants,
    17
         directly or indirectly, used the means and instrumentalities of interstate commerce,
    18
         including, but not limited to, the mails, interstate telephone communications, and the
    19
         facilities of the national securities markets.
    20

    21      III.     PARTIES
    22
               19.     Plaintiff Iron Workers is a provider of pension and health benefits to
    23
         active and retired participants in the iron working industry. As indicated on the
    24
         previously filed certification (ECF No. 24-3), Plaintiff purchased shares of
    25
         AnaptysBio common stock on the public market during the Class Period and
    26
         suffered damages as a result of the violations of the federal securities laws alleged
    27
         herein.
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    8
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.299 Page 13 of 105



     1         20.   Defendant AnaptysBio is a clinical stage biotechnology company.
     2   AnaptysBio is incorporated in Delaware and maintains its principal executive offices
     3   at 10421 Pacific Center Court, Suite 200, San Diego, California. AnaptysBio
     4   common stock trades on the NASDAQ, which is an efficient market, under ticker
     5   symbol “ANAB.” As of August 6, 2020, AnaptysBio had 27,303,581 million shares
     6   of common stock outstanding, owned by hundreds or thousands of investors.
     7         21.   Defendant Hamza Suria (“Suria”) is, and was at all relevant times, the
     8   Chief Executive Officer (“CEO”) and President of the Company, as well as a
     9   Director of AnaptysBio. Defendant Suria signed or authorized the signing of the
    10   Company’s annual and quarterly reports filed with the SEC, which contained
    11   materially false and misleading statements and omissions, as described herein.
    12   Defendant Suria also participated in conference calls with securities analysts, and
    13   interviews with analysts and media, during which he made additional materially
    14   false and misleading statements and omissions.
    15         22.   Defendant Marco Londei (“Londei”) was at all relevant times, the Chief
    16   Medical Officer (“CMO”) of AnaptysBio.           Defendant Londei participated in
    17   conference calls with securities analysts, and interviews with analysts and media,
    18   during which he made materially false and misleading statements and omissions.
    19   Defendant Londei departed AnaptysBio in March 2020.
    20         23.   Defendant Dominic G. Piscitelli (“Piscitelli”) served as AnaptysBio’s
    21   Chief Financial Officer from January 2017 until September 9, 2019. Defendant
    22   Piscitelli signed or authorized the signing of the Company’s annual and quarterly
    23   reports filed with the SEC, which contained materials false and misleading
    24   statements and omissions, as described herein.
    25         24.   Defendants Suria, Londei, and Piscitelli are collectively referred to
    26   hereinafter as the “Officer Defendants.” The Officer Defendants, because of their
    27   positions with AnaptysBio, possessed the power and authority to control the contents
    28   of the Company’s reports to the SEC, press releases, and presentations to securities
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                  9
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.300 Page 14 of 105



     1   analysts, money and portfolio managers, and institutional investors. Each of the
     2   Officer Defendants was provided with copies of the Company’s reports and press
     3   releases alleged herein to be misleading prior to, or shortly after, their issuance and
     4   had the ability and opportunity to prevent their issuance or cause them to be
     5   corrected. Because of their positions and access to material non-public information
     6   available to them, each of the Officer Defendants knew that the adverse facts
     7   specified herein had not been disclosed to, and were being concealed from, the
     8   public, and that the positive representations which were being made were then
     9   materially false and/or misleading.
    10
            IV.      BACKGROUND AND NATURE OF THE FRAUD
    11
               A.     The Development of Etokimab Is Key To AnaptysBio’s Success
    12

    13         25.    AnaptysBio was founded in 2005 as a clinical stage biotechnology
    14   company focused on the discovery and development of first-in-class therapeutic
    15   antibody treatments for inflammatory diseases and cancers. According to the
    16   Company, it develops product candidates using its proprietary antibody discovery
    17   technology platform, which is designed to replicate in vitro the natural process of
    18   antibody generation by incorporating the cellular mechanism of somatic
    19   hypermutation (“SHM”)—the human body’s natural process of antibody generation.
    20         26.    Throughout the Class Period, Defendant Suria led AnaptysBio as CEO.
    21   Defendant Suria joined the Company in December 2008 as a Vice President of
    22   Corporate Development and was elevated to the CEO and Chief Business Officer
    23   positions in October 2011.       In October 2014, Defendant Londei, a clinical
    24   immunologist, assumed the newly-created role of Chief Development Officer.
    25   Defendant Londei was tasked with leading the preclinical and clinical development
    26   of the Company’s antibody treatment pipeline. At the time of his hiring, Defendant
    27   Suria touted Defendant Londei as having “extensive expertise” relevant to “[n]ovel
    28   anti-inflammatory programs [that] are a strategic priority for AnaptysBio’s

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    10
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.301 Page 15 of 105



     1   proprietary pipeline, particularly our first-in-class anti-IL-33 antibody program
     2   applicable to a variety of Th2-driven diseases,” i.e., ANB020. In January 2017,
     3   Defendant Piscitelli joined AnaptysBio as its Chief Financial Officer. By press
     4   release dated January 11, 2017, the Company stated that “Mr. Piscitelli will play a
     5   key role in AnaptysBio's finance strategy, as well as overseeing the company's
     6   accounting and SEC reporting functions.”        Defendant Suria touted Defendant
     7   Piscitelli’s experience in biotech finance, saying that this experience would “play a
     8   key role in the strategic growth of AnaptysBio as we advance our wholly-owned
     9   pipeline programs.”
    10         27.    On September 9, 2015, after 10 years of operating as a privately held
    11   company, AnaptysBio announced that it would seek to make an Initial Public
    12   Offering (“IPO”) and filed a registration statement on Form S-1 with the SEC. In
    13   this initial registration statement, the Company noted that its “most advanced,
    14   wholly-owned programs, ANB020 and ANB019, are being developed to treat severe
    15   inflammatory disorders with unmet medical needs,” and further noted that “[i]n
    16   2016, we plan to initiate clinical trials of ANB020, an antibody that inhibits the
    17   activity of interleukin-33 for the treatment of severe adult asthma and severe adult
    18   peanut allergy.” The Company stated that, as of September 9, 2015, “[w]e have not
    19   yet initiated any clinical trials or dosed any of our product candidates, including
    20   ANB019 and ANB020, in humans.”
    21         28.    The Company’s plans for an IPO stalled for over a year, during which
    22   time the Company filed several amended S-1 registration statements, on December
    23   23, 2015, February 16, 2016, May 10, 2016, August 19, 2016, November 15, 2016,
    24   and December 28, 2016. During this time, AnaptysBio continued its development
    25   of ANB020, which garnered further support for the IPO.
    26         29.    ANB020—later      named     etokimab—was      the   Company’s      most
    27   prominent drug in development at the start of the Class Period. AnaptysBio
    28   developed ANB020 to treat severe inflammatory disorders with unmet medical
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                  11
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.302 Page 16 of 105



     1   needs, such as atopic dermatitis, peanut allergies, and asthma. ANB020 is an
     2   antibody that inhibits the activity of interleukin-33, or IL-22, a pro-inflammatory
     3   cytokine that, according to the Company, multiple studies indicated was a central
     4   mediator of atopic diseases, including asthma, food allergies and dermatitis. The
     5   Company stated that ANB020 “is potentially the first-in-class therapy targeting IL-
     6   33.”
     7          30.   On October 3, 2016, AnaptysBio issued a press release that announced
     8   its top-line results from its Phase 1 trial of ANB020. This Phase 1 trial was
     9   conducted in Australia under an approved Clinical Trial Notification (CTN), and
    10   tested the Drug’s “safety, tolerability, pharmacokinetic and pharmacodynamic
    11   profiles” in healthy volunteers—that is, those not suffering from any “IL-33-
    12   mediated inflammatory conditions,” such as atopic dermatitis or peanut allergies.
    13   The Company stated that the Phase 1 trial showed that the Drug was “well-tolerated”
    14   and no “dose-limiting toxicities” were observed at any dose level. Further, the
    15   Company stated that the trial showed that a single dose of the Drug at certain dose
    16   levels was enough to suppress IL-33 function for about three months after dosing.
    17   The Company further noted that AnaptysBio planned to conduct Phase 2 clinical
    18   trials of ANB020 in patient population, “including [those with] moderate-to-severe
    19   adult atopic dermatitis, severe adult peanut allergy and uncontrolled adult
    20   eosinophilic asthma.” AnaptysBio stated that it would report the detailed results
    21   from the Phase 1 trial at “a future scientific conference.”
    22          31.   Market commentators took note of the large market for anti-
    23   inflammatory therapeutics that AnaptysBio was claiming to serve. In an article titled
    24   “AnaptysBio Files for IPO and Shows Real Promise” dated November 17, 2016, an
    25   analyst for Seeking Alpha noted that “[t]he market for anti-inflammatory
    26   therapeutics is expected to exceed $100 billion in 2020” and that of this market,
    27   “biologics hold the largest market share by drug class, at 60%,” which “is also
    28   expected to grow the fastest through 2020.”
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                  12
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.303 Page 17 of 105



     1         32.    On December 13, 2016, AnaptysBio announced that the United States
     2   Food and Drug Administration (“FDA”) had cleared the company’s “investigational
     3   new drug application” (“IND”) for ANB020 for the treatment of adults with severe
     4   peanut allergy, a condition that can result in systemic life-threatening anaphylaxis.
     5   In addition, the Company announced that the United Kingdom Medicines and
     6   Healthcare Products Regulatory Agency had cleared the Company’s “clinical trial
     7   authorisation” (“CTA”) for ANB020 for the treatment of adults with moderate-to-
     8   severe atopic dermatitis, a type of skin inflammation. These approvals cleared the
     9   way for the two Phase 2a trials to commence in the first half of 2017, with the
    10   expectation that the Phase 2a trials would be complete in the second half of 2017.
    11         33.    On January 17, 2017, AnaptysBio filed its seventh amendment to its
    12   Form S-1 registration statement, indicating that the Company would sell 4,000,000
    13   shares of newly-issued AnaptysBio common stock at a price between $14 and $16
    14   per share on January 26, 2017. By the time of the IPO, on January 26, 2017,
    15   AnaptysBio increased its offering size to 5,000,000 shares, with the underwriters’
    16   option of selling an addition 750,000 shares, priced at $15 per share. All told, the
    17   Company raised $75 million in its IPO, and began trading shares of its common
    18   stock under the ticker “ANAB”. Common stock shares were priced at $15 per share.
    19   The underwriters of the IPO also exercised a 30-day option and purchased an
    20   additional 750,000 shares of common stock, raising an additional $11.25 million,
    21   bringing the total IPO value to $86.25 million.
    22         34.    In the IPO prospectus, Defendants stated that the Company would apply
    23   $25 million of the IPO proceeds towards clinical trials of ANB020 and its slightly
    24   newer drug, ANB019. Throughout 2017, in response to the Phase 1 trial data,
    25   analysts reported that AnaptysBio could have a blockbuster drug on its hands.
    26         35.    Following the IPO, analysts valued AnaptysBio highly, based largely
    27   on forecasts of significant revenue generation from ANB020. In its first analyst
    28   report covering AnaptysBio on February 21, 2017, Credit Suisse initiated coverage
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                  13
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.304 Page 18 of 105



     1   with an “Outperform” rating and a $34 per share target price. Credit Suisse noted
     2   that “ANB020 is a first-in-class asset targeting large markets,” and reported that they
     3   “see potential for ANB020 to achieve peak global risk-unadjusted sales of ~$9B in
     4   [atopic dermatitis, peanut allergy, and asthma] with best-in-class efficacy and safety,
     5   though we note significant competition.” According to Credit Suisse, more than half
     6   of its target price projections were attributable to the potential value of ANB020.
     7         36.    On July 27, 2017, AnaptysBio’s Chief Scientific Officer, Matthew
     8   Moyle, resigned only one year after joining the Company. As reported at the time
     9   in Global Data Point, the “famously tight-lipped” Company said nothing about
    10   Moyle’s departure except that it was “effective immediately.” Analysts from Credit
    11   Suisse questioned management about Moyle’s departure, raising concerns that the
    12   resignation was related to the ongoing Phase 2A AD Trial and Phase 2a Peanut
    13   Allergy Trial. In a July 27, 2017 report, Credit Suisse noted that Defendants Suria
    14   and Piscitelli gave Credit Suisse “comfort” that Moyle’s resignation was not related
    15   to the ongoing trials.
    16         37.    AnaptysBio reported its second quarter 2017 financial results on
    17   August 10, 2017, touting its “significant progress in the clinical development” of
    18   ANB020. Defendant Suria stated that “[t]he second half of the year is poised to be
    19   a catalyst-rich period, and we look forward to clinical data announcements from our
    20   ANB020 and ANB019 programs.” Specifically, the Company reported that its
    21   ongoing Phase 2a trial in 12 adults with moderate to severe atopic dermatitis (the
    22   “Phase 2a AD Trial”) had completed enrollment, with the results on track for a
    23   second half of 2017 readout.
    24         38.    Analysts at Credit Suisse, who continued to rate the Company as an
    25   “Outperform” with a $34 target price, noted that the ANB020 Phase 2a AD Trial
    26   “will be a very important readout for the company as it could demonstrate proof of
    27   concept for both IL33 as a target in allergic diseases and more importantly for the
    28   ANAB platform technology.”
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    14
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.305 Page 19 of 105



     1         39.    Similarly, in a report dated September 14, 2017, analysts for RBC
     2   Capital Markets “forecast[ed] potential for ANB020 to command $7B+ in peak
     3   unadjusted sales from just 5-10% market penetration.” Analysts from JMP wrote,
     4   “In our view, AnaptysBio represents a rare investment opportunity in the small
     5   cap inflammatory and immunology (I&I) space.” RBC also directly compared
     6   ANB020’s success to that of a chief drug competitor, writing “[w]e see [severe
     7   asthma, atopic dermatitis, and peanut allergies each] as a potential blockbuster
     8   opportunity, and anticipate that competitive data in one of these indications could
     9   lead to an inflection point for the stock. Should ANB020 prove effective, it could
    10   command sales estimates similar to [rival drug Dupixent].”
    11         40.    While AnaptysBio was engaging in its phase 2a studies of ANB020,
    12   another drug called dupilumab, sold under the commercial name “Dupixent,” beat
    13   etokimab to the marketplace. Dupixent, manufactured by Sanofi/Regeneron, was
    14   approved by the FDA on March 28, 2017, as the first targeted biologic therapy for
    15   adults with moderate-to-severe atopic dermatitis. Analysts noted that Dupixent was
    16   a financial success from its outset and believed it would pave the way for ANB020
    17   by building a market for biologic therapies to treat atopic dermatitis. Indeed, in a
    18   report dated March 29, 2017, analysts for Wedbush wrote, “We expect Dupixent . .
    19   . will build the market for biologics in AD.” Later, in a report dated May 15, 2017,
    20   Wedbush analysts noted that Dupixent had a successful commercial launch, where
    21   Dupixent prescriptions had been “written by 1800 physicians in the first five weeks
    22   after launch, a rate which outperforms that of other recent high-profile product
    23   launches in derm space (including Cosentyx and Otezla).” Given Dupixent’s early
    24   success as the first FDA-approved biologic therapy for the treatment of atopic
    25   dermatitis, in their report dated May 9, 2017, analysts for Credit Suisse modeled
    26   Dupixent’s peak adjusted sales to be approximately $5 billion, with $4 billion of
    27   those sales from the market to treat atopic dermatitis. In light of this large market,
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   15
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.306 Page 20 of 105



     1   the analysts for Credit Suisse noted that should ANB020’s “early data show[]
     2   clinical activity, we think this could be an important catalyst for [AnaptysBio].”
     3         41.    With the market’s enthusiasm for new targeted-biologic treatments for
     4   atopic dermatitis, analysts also recognized that the efficacy data that Dupixent
     5   exhibited in its clinical trials set the bar for possible commercial success of ANB020.
     6   In their report dated September 21, 2017, analysts for RBC noted that one of the
     7   “Key Caveats” for interpreting AnaptysBio’s upcoming readout of its Phase 2a AD
     8   Trial data was achieving a response rate for ANB020 that suggested a competitive
     9   profile with Dupixent. Defendants were cognizant of the need to report efficacy data
    10   in ANB020’s Phase 2a AD Trial that made it competitive with the efficacy shown
    11   by Dupixent. Indeed, the RBC analysts wrote that their “conversations with ANAB
    12   mgmt. suggest a 50% EASI-50 response following a single dose of ANB020 would
    13   be suggestive of clear efficacy and a potential competitive profile with Dupixent.”
    14         42.    At the time of etokimab’s Phase 2a AD Trial design, Dupixent was the
    15   only biologic that had been approved by the FDA for atopic dermatitis.               In
    16   Dupixent’s Phase 2 trial, patients who used corticosteroids as rescue therapy were
    17   excluded from the competitor’s efficacy analysis (with the partial exception of those
    18   who used rescue therapy in the first two weeks of the trial). Instead, results from
    19   those who used rescue therapy “were set to missing and missing values imputed by
    20   last observation carried forward (LOCF).” This means that, after using rescue
    21   therapy, all subsequent values observed in those patients were omitted, and the last
    22   value observed before the patient’s use of rescue therapy was used going forward
    23   for purposes of the efficacy analysis. Because Dupixent had been approved by the
    24   FDA on March 28, 2017, Defendants had access to information about Dupixent’s
    25   Phase 2 trial design before the start of etokimab’s Phase 2a trial, which began
    26   enrollment in mid-2017, and would have known that Dupixent’s standard-setting
    27   efficacy was achieved without including the results of those patients who used rescue
    28   therapy.
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     16
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.307 Page 21 of 105



     1         B.     Positive Phase 2a Atopic Dermatitis Trial Results Dramatically
     2                Increase AnaptysBio’s Value At The Start Of The Class Period
     3
               43.    On October 10, 2017, the first day of the Class Period, AnaptysBio,
     4
         reported the highly-anticipated topline proof-of-concept data from an interim
     5
         analysis of its Phase 2a AD Trial through a press release, conference call and
     6
         accompanying slide presentation, all released before the start of trading.
     7
               44.    Phase 2 clinical trials are of vital importance in the drug development
     8
         process as they usually gather preliminary evidence of efficacy of potentially new
     9
         therapies and support the go/no-go decision for Phase 3 pivotal trials. “Topline”
    10
         results of Phase 2 trials are typically first disclosed so that key stakeholders,
    11
         including investors, can have timely access to a high-level summary of the important
    12
         findings. The sponsors of the trials often will save more detailed findings for future
    13
         medical conference presentations and/or peer-reviewed journal publications, and as
    14
         a result there may be an extended period of time where only the topline results are
    15
         available on which investors can rely. It is therefore critical for trial sponsors to
    16
         release objective findings and avoid selective disclosure of favorable results when
    17
         reporting topline results to investors.
    18
               45.      Defendants announced that the Company’s Phase 2a AD Trial interim
    19
         results had demonstrated “proof of concept,” i.e., the trial verified that the
    20
         Company’s thesis had significant practical potential sufficient to justify the next trial
    21
         phase. The Company reported that the interim results had met the “key efficacy
    22
         objective” of the Phase 2a AD Trial, which was to “demonstrate 50% EASI score
    23
       improvement (EASI-50) in at least 50% of enrolled patients at 4 weeks after a single
    24
       dose of ANB020.”3
    25
    26
       3 A patient’s EASI score is determined by an inspection of four different regions of
    27
       the body (head/neck, trunk, upper extremities, and lower extremities) for four
    28 different signs of AD on the skin (erythema, edema/papulation, excoriation, and
       lichenification). For each region of the body, a patient is rated to have “none,”
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     17
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.308 Page 22 of 105



     1         46.      Defendants released detailed data describing the Phase 2a AD Trial
     2   design, namely that the trial:
     3               • Enrolled 12 adult moderate-to-severe atopic dermatitis patients;
     4               • All patients were previously inadequately controlled by topical
     5                  corticosteroids, of whom 7 of 12 were previously treated with
     6                  systemic therapy;
     7               • Each patient administered with single dose of IV placebo (Day -7)
     8                  followed by single dose of 300 mg IV ANB020 (Day 1);
     9               • Eczema Associated Severity Index (EASI) and 5-D pruritus clinical
    10                  scores (i.e., itchiness) determined at certain time points (Day 15, Day
    11                  29 and Day 57);
    12               • Aspirate skin lesion for exploratory biomarker analysis at 5 days post-
    13                  placebo and 5 days post-ANB020 administration
    14         47.      Defendants reported that the interim trial results far exceeded the key
    15   efficacy objective of EASI-50 in at least 50% of enrolled patients at 4 weeks after a
    16   single dose of ANB020. In its October 10, 2017 slide presentation, the Company
    17   stated that “EASI Score Improvement Observed [was] Early and Sustained Until
    18   Day 57,” with well over 50% of the 12 enrolled patients demonstrating EASI-50 at
    19   two weeks, four weeks, and nearly eight weeks. Specifically, the Company reported
    20   in the October 10, 2017 press release that:
    21
               After a single dose of ANB020, 75 percent of patients achieved an
    22         Eczema Area Severity Index (EASI) score improvement of 50 percent
               relative to enrollment baseline (EASI-50) at day 15, 83 percent of
    23
               patients achieved EASI-50 at day 29 and 75 percent of patients
    24

    25 “mild,” “moderate,” or “severe” presentation of each sign. The percentage of skin
       involved on each region of the body in the presentation of the signs is also recorded.
    26
       Using this information, a patient receives a score of 0 to 72, where 0 means that there
    27 are no signs of AD on any region of the body, and 72 means that there is the most
       severe presentation of every sign on 100% of each of the four regions. EASI-50
    28
       refers to a 50% improvement relative to baseline EASI score.
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    18
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.309 Page 23 of 105



     1         achieved EASI-50 at day 57. All 12 patients achieved EASI-50 at one
     2         or more timepoints through Day 57 post-ANB020 administration.
               ANB020 was generally well tolerated in all patients as of this interim
     3         analysis.
     4         48.    The Company touted its next steps after these positive results: (a)
     5   complete the Phase 2a AD Trial data and present results at a future medical
     6   conference; and (b) initiate Phase 2b randomized, double-blinded, placebo-
     7   controlled, multi-dose trial to evaluate different dosing frequencies of ANB020 in
     8   200-300 adult moderate-to-severe atopic dermatitis patients during the first half of
     9   2018, with resulting data to be released in 2019.
    10         49.    In the October 10, 2017 press release, Defendant Suria stated, “We are
    11   very encouraged by the efficacy results to date in this Phase 2a study, which
    12   exemplify our strategic focus on developing first-in-class anti-inflammatory
    13   antibody therapeutics to help patients suffering from debilitating inflammatory
    14   diseases,” and that “[w]e look forward to further advancing the development of
    15   ANB020 for the treatment of patients with atopic diseases.” The press release
    16   highlighted the “rapid and sustained benefit observed in patients after a single dose
    17   of ANB020.”
    18         50.    The Officer Defendants participated in a conference call on the morning
    19   of October 10, 2017 to discuss the Phase 2a AD Trial Results. During the October
    20   10 conference call, Defendant Suria touted the “positive” data, stating that the Phase
    21   2a AD Trial “provides a solid foundation for the continued development of
    22   ANB020 across a number of atopic diseases.” He further stated that “[w]e believe
    23   we can build on that with multidosing . . . [I]n a Phase IIb study, we anticipate that
    24   we can get to even greater EASI scores.” Further, because the underlying physiology
    25   is similar across all the atopic diseases that etokimab was intended to treat, including
    26   atopic dermatitis, peanut allergy, and asthma, Defendant Suria stated, “[W]e are
    27   encouraged by what we’re seeing so far in the results disclosed today and what that
    28   means in terms of potential translation to the peanut allergy trial.” After describing
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     19
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.310 Page 24 of 105



     1   the trial design and results, Defendant Londei stated, “Based upon this data, we
     2   believe that a single dose of ANB020 can maintain efficacy benefit in adult
     3   moderate-to-severe atopic dermatitis patients for approximately 2 months, which
     4   meaningfully differentiate [sic] ANB020 in terms of patient convenience.”
     5            51.   Analysts immediately inquired about how the ANB2020 Phase 2a AD
     6   Trial results compared to the design and results of comparative drugs being analyzed
     7   for similar use including, specifically, Dupixent. For example, an analyst from JMP
     8   asked:
     9
                  I just wonder if you could put into context the results relative -- been a
    10            lot of data readouts from competitive agents, both biologics and small
                  molecules in the atopic derm space of late. And so I'm just wondering
    11
                  if you can put not only the results into context with some of the other
    12            agents and perhaps as well as the DUPIXENT Phase II data but also the
                  baseline characteristics -- or maybe Marco wants to take a shot at that
    13
                  as far as the baseline characteristics of the patients in this study
    14            versus the patients in the other studies?
    15            52.   Defendant Suria responded that, “[a]s far as the baseline characteristics
    16   of the 12 moderate-to-severe adult atopic dermatitis patients that we treated in this
    17   study, you saw from our disclosure today that these are all people that were
    18   inadequately controlled on topical corticosteroids. 7 out of 12 of them were so
    19   inadequately      controlled   that   they   ended    up    being   put    on   systemic
    20   immunomodulatory drugs prior to enrollment in the study. And hence, their EASI
    21   score at baseline was fairly high, was 32 in the EASI score index. So these patients
    22   are solidly in the moderate-to-severe bucket of atopic dermatitis and, from our
    23   perspective, are more on the severe end given their history of needing systemic
    24   immunomodulatory therapies before being on this trial.” Defendant Suria then
    25   refused “to provide any direct comparison necessarily in terms of the efficacy
    26   measures here” as compared to Dupixent or other competitors, but did state that:
    27            [T]he key differentiators of ANB020 that we have surmised from the
    28            genesis of the study are threefold: one is that we’re acting upstream in
                  the atopic disease pathway by inhibiting IL-33, which then results in
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                      20
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.311 Page 25 of 105



     1         the subsequent inhibition of IL-4, -5 and -13 as downstream cytokines
     2         involved in atopic disease. The second aspect that's really important
               about ANB020 is the duration of effect after a single dose and the
     3         persistence of that effect all the way out to 2 months, which is
     4         meaningful from a patient convenience standpoint relative to other
               therapies that perhaps may need to be dosed every other week or
     5         perhaps even as a daily dosing paradigm. We believe that monthly or
     6         every other month administration would be significant differentiation
               for ANB020. And then third aspect is safety, which is really important
     7         in any inflammatory disease but particularly in atopic dermatitis. We’re
     8         pleased to have a clear safety profile so far in all the humans that we
               have dosed between all the studies that we have completed and are
     9         ongoing; whereas, some of the competition has some safety issues that
    10         we believe are meaningful differentiators for us in the moderate-to-
               severe atopic dermatitis space. So that’s the general guidance that I
    11         would give you with respect to your question.
    12         53.    Later, in response to another question, Defendant Suria emphasized that
    13   analysts should “remember that we are only administrating these patients once
    14   with a placebo and once with drug.”
    15         54.    An analyst from Stifel, Nicolaus & Company (“Stifel”) noted on the
    16   call that it was “[h]ard to imagine better data.” That analyst then asked whether the
    17   Company would “need additional data for patients that . . . remain on all their other
    18   meds.”   In response, Defendant Suria stated that “[e]ventually, commercially,
    19   topical corticosteroids will be involved at some level.       However, we haven't
    20   specifically given guidance at this point beyond the general description of the Phase
    21   IIb that we would be running.”
    22         55.    As of October 10, 2017, the ANB020 AD Phase 2a trial was ongoing
    23   and the Company noted that EASI scores would be assessed for each patient up to
    24   140 days post-ANB020 treatment. The Company planned to report full data from
    25   this trial at a medical conference following study completion.
    26         56.    Analysts reacted positively to this news in their reports. For example,
    27   RBC increased its price target by $39 per share, to $79 from $40, noting that “ANAB
    28   remains our top small-cap pick.” RBC wrote, “We view this morning’s ph2a top-
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                  21
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.312 Page 26 of 105



     1   line atopic dermatitis (AD) EASI-50 results for ANB020 as a best case scenario and
     2   highly competitive vs. other AD players (Dupixent; JAK inhibitors[)].” As a result,
     3   “we have increased our probability-of-success (PoS) adjustment for ANB020 in AD
     4   to 50% (vs. 15% previously). In addition, we have also increased our PoS for
     5   ANB020 in peanut allergies and eosinophilic asthma to 20% (from 15% previously)
     6   given what we view as a positive read-through from today's AD results.” RBC noted
     7   that the Company’s “Q4:17 ph2a peanut allergies top-line read-out is the next key
     8   catalyst for the stock.”
     9         57.    Similarly, Credit Suisse raised its target price to $85 from $38, because
    10   “the company achieved proof of concept with their IL-33 in atopic dermatitis.”
    11   Further, Credit Suisse wrote, “We remain positive this story into many catalysts over
    12   year end and 1H18. We also think IL-33 is potential platform in other allergic
    13   diseases beyond AD . . . [T]he atopic dermatitis data came in above our expectations.
    14   Stock is up close to 70%, but we continue to see upside into proof of concept data in
    15   food allergy, asthma and pustular psoriasis coming in the next 12 months.” Credit
    16   Suisse also raised the possibility of success “from 25% to 35% to ANB020 in atopic
    17   dermatitis” and “raised the peak (2026) market opportunity from $1B to $1.6B after
    18   the data showed the potential for a longer dosing interval.” In addition, Credit Suisse
    19   “raised our probability of success to asthma from 15% to 25% for ANB-020 after
    20   the positive data for ANB-020 seen today we think validates the potential for ANB-
    21   020 in allergic diseases.”      Similarly, JMP wrote, “we reiterate our Market
    22   Outperform rating and increase our price target to $82 from $45 . . . We view these
    23   data as highly compelling and believe they validate the company’s approach to
    24   treating atopic diseases, including but not limited to atopic dermatitis.”          In
    25   addition, analysts at Wedbush raised the price target to $75 from $37 because “Ph 2
    26   data leaves us more positive on ANB020’s prospects in atopic dermatitis and other
    27   conditions driven by atopy. With clear evidence of durable disease remission and
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    22
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.313 Page 27 of 105



     1   no serious safety signals observed, we see advantages in ANB020’s clinical profile
     2   relative to other biologics on market and in development.”
     3         58.    At this news of the Phase 2a AD Trial results, AnaptysBio’s stock price
     4   skyrocketed on the first day of the Class Period, more than doubling to close at
     5   $70.41 per share on October 10, 2017, compared to a close of $35.00 per share on
     6   October 9, 2017.
     7         59.    Defendants immediately seized on the increased stock price by
     8   initiating an accelerated secondary offering of its common stock. On October 10,
     9   2017, the same day the Company announced the Phase 2a AD Trial results, the
    10   Company filed a Form S-1 secondary offering registration statement, indicating that
    11   it would offer 3,000,000 shares of common stock at a proposed offering price of
    12   $35.10 per share. The Company contemporaneously sent a letter to the SEC,
    13   requesting accelerated treatment and approval of the offering by no later than 4:30
    14   PM on October 12, 2017.
    15         60.    By the following day, the Company raised the offering price to $68.50
    16   per share—more than four times the IPO price. On October 12, 2017, the Company
    17   conducted the offering, raising $205,000,000, with the underwriters optioning the
    18   sale of an addition 271,380 shares, for an additional $18.6 million, for a total offering
    19   value of $223.6 million.
    20         61.     Buried in the Company’s secondary offering prospectus, filed on
    21   October 13, 2017, AnaptysBio made a single mention of an aspect of the study that
    22   was neither referred to nor reported in any of the other statements concerning the
    23   Phase 2a AD Trial design and results: “Patients were permitted to take a monitored
    24   amount of topical corticosteroids as rescue therapy during the course of the
    25   study.” While Defendants alluded to the possibility of the use of rescue therapy in
    26   the registration statement (but not in the press release, slide presentation, or
    27   conference call discussing the topline trial results), they reported no actual use of
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     23
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.314 Page 28 of 105



     1   rescue therapy, nor did they reveal the impact that such use would have on trial
     2   results.
     3          62.   On November 7, 2017, AnaptysBio announced its third quarter 2017
     4   financial results and issued its Form 10-Q for the third quarter 2017. In the
     5   November 7, 2017 press release, the Company repeated its positive Phase 2a AD
     6   Trial results, and provided updates on its Phase 2a Peanut Allergy Trial and Phase
     7   2a Asthma Trial, noting that, with respect to the peanut allergy trial:
     8
                Enrollment continued in the company’s ongoing Phase 2a double-
     9          blinded, placebo-controlled trial assessing the tolerance of oral food
                challenge before and after administration of a single dose of ANB020
    10
                or placebo in a total of 20 adult patients with severe peanut allergy. As
    11          of October 31, 2017, 75 percent of the study has been enrolled and top-
                line data are expected in the first quarter of 2018.
    12
                63.   Also on November 7, 2017, Defendant Suria participated in the Credit
    13
         Suisse Healthcare Conference, where he summarized the Phase 2a AD Trial results,
    14
         stating, “We observed robust and rapid improvement in the EASI score, and 83% of
    15
         patients achieved EASI 50 at approximately 1 month after a single dose of ANB020
    16
         and that effect was consistently maintained until approximately 2 months after a
    17
         single dose. We were very excited by this data and look forward to continuing
    18
         development of ANB020.”         Defendant Suria made no mention of the use of
    19
         corticosteroids as a rescue therapy. Defendant Suria also touted the ongoing Phase
    20
         2a Peanut Allergy trial, noting that the trial “involves 20 patients that are
    21
         randomized 3:1 between drug and placebo, and there, we are focused on assessing
    22
         oral food-challenged tolerance of peanuts among these severe patients before and
    23
         after being treated with drug or placebo.”
    24
                64.   Analysts reacted enthusiastically to Defendants’ November 7, 2017
    25
         statements. In a November 7, 2017 report, RBC wrote, “We see significant progress
    26
         for ANAB in 2017, highlighted by 1) the release of highly compelling ph2a data for
    27
         [etokimab] in atopic dermatitis . . . We continue to like ANAB into 2018 with a
    28
         catalyst-rich first half including expected ph2a peanut allergies and allergic asthma
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   24
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.315 Page 29 of 105



     1   read-outs, as well as planned trial starts for ANB020 in atopic dermatitis . . . We
     2   have updated our model to reflect Q3:17 financial results, and maintain our $79PT
     3   and Outperform rating.”
     4         65.    RBC noted that the Phase 2a Peanut Allergy Trial results had been
     5   postponed by one quarter (from Q4 2017 to Q1 2018) because, as RBC learned from
     6   “conversations with mgmt.,” the Company had “difficulty in recruiting adult patients
     7   at the severe end of the disease spectrum who are wary of the potential to be
     8   randomized to placebo” which “led to the peanut allergy trial delay.” In a November
     9   30, 2017 analyst report, Jefferies restated its price target of $101 per share, writing,
    10   “Depending on the strength of [the Phase 2a Peanut allergy Trial] data, we could
    11   see shares move $20-30/share.”
    12         66.    AnaptysBio’s share price rose in the wake of the November 7, 2017
    13   statements, and continued to rise through 2017. On December 18, 2017, when
    14   AnaptysBio was trading at $91.96 per share, RBC raised its price target by $29 per
    15   share, to $108 per share based on “higher conviction in ANB020 in peanut allergy
    16   & asthma.”
    17         67.    Defendant Suria discussed the Phase 2a Peanut Allergy Trial during a
    18   January 9, 2018 JP Morgan Healthcare Conference, explaining how the trial had
    19   already begun with the enrollment of 20 patients:
    20
               We are currently conducting our severe adult peanut allergy Phase IIa
    21         study, which is focused on severe patients, by definition, people that
               have a history of anaphylaxis that have previously had a severe
    22
               episode in response to accidental peanut exposure. These are the
    23         people that are always next to their EpiPen all the time, always know
               where the nearest ER is. We're treating 20 of those individuals with a
    24
               single dose of our antibody versus placebo and the key clinical
    25         endpoint that we’ll be looking for there is oral food challenge, which
               we measured using the (inaudible) methodology, and that data is due
    26
               out at a top-line level this quarter.
    27

    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     25
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.316 Page 30 of 105



     1         68.      AnaptysBio common stock rose in the wake of Defendant Suria’s
     2   statements, from a closing price of $103.52 per share on January 9, 2018 to a closing
     3   price of $111.29 per share on January 10, 2018.
     4         69.      Defendant Suria also discussed the ongoing Phase 2a AD Trial at the
     5   January 9, 2018 conference, repeating the results announced on October 10, 2017
     6   and further noting that “we intend to report subsequent data points after the single
     7   dose administration in terms of EASI clinical response at a future scientific
     8   conference in 2018.” The Phase 2a AD Trial full results were presented on February
     9   17, 2018 at the American Academy of Dermatology (AAD) Annual Meeting in San
    10   Diego. The Company issued a news release the same day summarizing the trial’s
    11   final results. In addition to results up to day 57, which had been released in October
    12   2017, the Company reported that:
    13
                     • ANB020 “was efficacious in all 12 patients enrolled” in the
    14                 trial.
    15               • Efficacy was sustained through day 140 following single dose
    16                 administration of ANB020 with five of 12 patients (42%)
                       achieving EASI-50, of which three patients (25%) also achieved
    17                 EASI-75.
    18
                     • ANB020 efficacy was not limited by disease severity as ANB020
    19                 was similarly efficacious in the seven of 12 enrolled patients
    20                 treated with systemic immuno-modulators pre-study, which
                       exhibited an average EASI baseline score of 36 upon enrollment,
    21                 relative to the remaining five of 12 enrolled patients that did not
    22                 require systemic immuno-modulators pre-study and exhibited an
                       average EASI baseline score of 27. The average baseline EASI
    23                 score upon enrollment across all 12 patients was 32.
    24
                     • Day 29 results “exceeded the primary efficacy objective of the
    25                 trial with 10 of 12 patients (83 percent) achieving EASI-50” and
                       “[o]ther atopic dermatitis efficacy endpoints . . . demonstrated
    26
                       rapid and sustained single dose ANB020 efficacy results in a
    27                 similar manner to the . . . EASI results.”
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    26
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.317 Page 31 of 105



     1          70.    As with their prior reported results, the Company made no mention of
     2   the possibility or actual usage of corticosteroids as rescue therapy. In response to
     3   the final Phase 2a AD Trial results, several analysts issued positive reports and raised
     4   their price targets for the Company. On February 19, 2018, analysts at Jefferies
     5   issued a report titled “‘020 Shines at AAD Mtg with Efficacy in Line to Dupi,”
     6   noting that “[s]ustained efficacy on a single dose of ‘020 was seen up to Day 78 (~11
     7   wks) at EASI-50 in 75% of pts, comparable to PII data from competitor Dupixent.
     8   We think ‘020’s PoC [proof of concept] performance will translate well to the
     9   upcoming placebo-controlled PIIb trial where pts will be given >1 dose.” Jefferies
    10   raised its price target from $101 per share to $145 per share in the wake of the news.
    11   Wedbush issued an analyst report on February 20, 2018 also raising its price target
    12   from $142 per share to $151 per share, touting that “updated results demonstrate an
    13   impressive sustained peak response through Day 78 following a single IV injection.”
    14   Another analyst, SunTrust Robinson Humphrey (“SunTrust”), maintained its price
    15   target of $162 per share, reporting that the final results showed that “ANB020 [was]
    16   effective in 100% of patients” and “disease severity does not limit ANB020
    17   effectiveness.” The analysts placed weight on the fact that “patients only received a
    18   single 300mg dose of ANB020 at study Day 1,” and saw “an efficacy signal . . .
    19   through Day 140.” No analysts mentioned the possibility or actual usage of rescue
    20   therapy in the trial.
    21
                C.     Analysts Raise Serious Concerns About The Phase 2a Peanut
    22                 Allergy Trial’s Design And Results
    23
                71.    Credit Suisse also issued a report on February 20, 2018 in the wake of
    24
         the AAD presentation. Credit Suisse stated that the “near term focus from here is
    25
         upcoming proof of concept readouts in peanut allergy in March and in asthma in
    26
         2Q.” Credit Suisse further noted that it had learned “from speaking to the company”
    27
         that Defendants were “looking for a trend in the ANB-020 dosed patients vs.
    28
         placebo” in the Phase 2a Peanut Allergy Trial. This indicated that Company
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     27
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.318 Page 32 of 105



     1   measures success in large part on the ability to report significant differentiation
     2   between the placebo and treated groups.
     3         72.     On March 26, 2018, AnaptysBio announced its much-awaited top-line
     4   proof of concept data for the Phase 2a Peanut Allergy Trial. In a press release issued
     5   that day, the Company characterized the results as “positive top-line proof-of-
     6   concept data for ANB020” and reported that “46% of adult peanut allergy patients
     7   with moderate-to-severe baseline symptoms tolerated 500mg cumulative peanut
     8   challenge at 14 days after a single dose of ANB020 compared to zero percent dosed
     9   with placebo.” The Phase 2a trial was an oral food challenge analysis (“OFC”),
    10   which is a procedure where patients eat food slowly, in gradually increasing amounts
    11   on a daily basis, to accurately diagnose or rule out a food allergy. According to
    12   AnaptysBio,
    13
               This Phase 2a proof-of-concept trial enrolled 20 adult peanut allergy
    14         patients with a clinical history of anaphylaxis. The baseline peanut
               tolerance of each patient was evaluated at enrollment using a blinded,
    15
               placebo-controlled oral food challenge (OFC) according to
    16         PRACTALL guidelines4 where each patient experienced dose limiting
    17
               symptoms at or before a cumulative 500mg dose of peanut protein.
               Patients were subsequently randomized on a 3:1 basis to receive a
    18         single intravenous 300mg dose of ANB020 or placebo at 14 days
    19         following the baseline OFC, and then administered a second OFC at 14
               days after dosing. Each OFC was limited to a maximum of 500mg
    20         cumulative peanut dose. Symptom severity was adjudicated by an
    21         independent, blinded assessor that was not involved in performing the
               baseline or day 14 OFC.
    22

    23
         4 PRACTALL refers to the PRACTical ALLergy program, a “flagship common
    24
         initiative of the European Academy of Allergy and Clinical Immunology and the
    25   American Academy of Allergy, Asthma and Immunology. The goal of this joint
         project led by the Presidents of both the Academies is to share updated authoritative
    26
         and evidence based recommendations for current hot topics relevant to our field.”
    27   PRACTALL sets out best practices and methodology for conducting oral food
         challenges in clinical studies. Source: http://www.eaaci.org/documents/EAACI-
    28
         AAAAI_PRACTALL-The_role_of_the_microbiome.pdf.
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   28
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.319 Page 33 of 105



     1         73.    However, after describing the trial design and patient pool of 20
     2   patients, the Company disclosed that four patients (20% of the pool)—two from the
     3   placebo-dosed group and two from the ANB020-dosed group—were excluded from
     4   the analysis because they were at some point after enrollment determined to not have
     5   moderate-to-severe baseline symptoms, even though they all exhibited a “history of
     6   anaphylaxis” and “a severe episode in response to accidental peanut exposure”—the
     7   criteria described by Defendant Suria in January 2018—and otherwise were the
     8   same average age and exhibited the same “baseline peanut tolerability” of 239 mg
     9   of peanut. Based on this reduced patient pool, the Company reported that “six of 13
    10   (46%) patients administered a single dose of ANB020 improved peanut tolerance
    11   at the day 14 OFC to the maximum tested cumulative 500mg dose, compared to
    12   none of the placebo dosed patients.” The Company noted, however, that of the four
    13   excluded patients, “one ANB020 dosed patient and two placebo dosed patients
    14   improved peanut tolerance to the 500mg cumulative dose at the day 14 OFC.” In
    15   other words, in those excluded patients, the placebo actually outperformed the
    16   treated patients, a very negative result for a clinical trial drug. The Company
    17   indicated that it planned “to report detailed data from this trial at a future medical
    18   conference following study completion.”
    19         74.    In the press release, filed after the market closed, Defendant Suria
    20   stated, “We are encouraged by the rapid improvement in peanut tolerance and
    21   favorable safety profile observed to date in this study following a single dose of
    22   ANB020.     We believe ANB020 has the potential to prophylactically protect
    23   moderate-to-severe baseline adult peanut allergy patients from anaphylaxis. In
    24   addition, we believe ANB020 may address multiple concomitant allergic conditions
    25   irrespective of the specific allergens involved.” The press release touted the drug as
    26   a “promising new paradigm for peanut allergy patients.”
    27         75.    While the Company spun its Phase 2a Peanut Allergy Trial interim
    28   topline results in an exceedingly positive light, analysts immediately raised concerns
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   29
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.320 Page 34 of 105



     1   over the trial design and the post-enrollment removal of four of the 20 enrolled
     2   patients.
     3         76.    During the March 26, 2018 conference call, which was conducted after
     4   the close of trading, Defendant Suria stated, “We have demonstrated proof of
     5   concept in adult peanut allergy patients with moderate-to-severe baseline symptoms
     6   [for] a single dose of ANB020 resulting in 46% of patients achieving the maximum-
     7   tested peanut tolerance in 14 days.” In that same call, Defendant Londei described
     8   the design and interim data from the Phase 2a Peanut Allergy Trial. In contrast to
     9   Defendant Suria’s January 9, 2018 statements, where he described that the trial was,
    10   at that time, focused “on severe patients, by definition, people that have a history of
    11   anaphylaxis that have previously had a severe episode in response to accidental
    12   peanut exposure,” Defendant Londei explained during the conference that
    13   Defendants “excluded 2 ANB020 and 2 placebo dosed patients from the interim
    14   analysis because they exhibited mild symptoms at baseline.”
    15         77.    A slide presentation that accompanied the conference call provided
    16   some additional information concerning the four excluded patients, noting that the
    17   interim results that reported that 46% of the ANB020-dosed patients “improved
    18   peanut tolerance to cumulative 500mg at Day 14 OFC” compared to 0% of the
    19   placebo-dosed patients “[e]xcludes two ANB020 and two placebo dosed patients
    20   that exhibited mild symptoms at baseline, of which one ANB020 dosed and two
    21   placebo dosed patients improved peanut tolerance to 500mg cumulative at Day 14.”
    22   Thus, while the inclusion of these patients would not materially impact the reported
    23   46% success rate in the ANB020-dosed patients, raising it to just 47%, it would
    24   increase the success rate in placebo-dosed patients to 40%, just a 7% percent
    25   differential between the two groups, as compared to the reported 46% differential.
    26         78.    Analysts asked several questions about the Company’s unusual and
    27   unexpected announcement that 1 out of 5 enrolled patients were excluded from the
    28   trial’s interim analysis.
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    30
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.321 Page 35 of 105



     1         79.    The first question came from a Credit Suisse analyst, Eliana Merle.
     2   Merle immediately homed in on the Company’s decision to exclude four patients
     3   from its topline results:
     4
               Could you just give us a little bit more color around what amount of
     5         peanut the 2 mild-treated patients were able to tolerate at the 14-day
               oral food challenge and the 2 mild placebo patients were able to tolerate
     6
               at the 14-day oral food challenge? So basically, like what would the
     7         peanut challenge results have been at 14 days if you had included
               these 4 mild patients?
     8
               80.    In response, Defendant Suria refused to answer Merle’s questions about
     9
         the results including the four excluded patients, stating, “We’re not really providing
    10
         a whole lot of context here on the mild because that’s not our focus. We’ll talk about
    11
         that more in a scientific conference in the future.”
    12
               81.    Later in the call, Biren Amin, an analyst from Jefferies, asked several
    13
         questions concerning the decision to exclude the four patients, and whether this
    14
         determination was “prespecified”, i.e., whether the potential exclusion of patients
    15
         was in the study’s original design, before any data was received or examined:
    16
         “[W]hat was the threshold on symptom severity where you discern the 2 groups?
    17
         And was it a prespecified design for the Phase II trial?” In response, Defendant
    18
         Suria refused to say outright whether the threshold was “prespecified,” and stated
    19
         that “the thresholds are defined by the PRACTALL guidelines that have existed in
    20
         this field since a 2012 publication that defined those.” Defendant Suria further
    21
         stated:
    22

    23         [T]he PRACTALL guidelines are not mysterious. And they're quite
               clear, and they’re used in common practice across virtually all the
    24         studies that have been occurring since 2012, with respect to oral food
    25         challenge assessment and assessment of efficacy in peanut allergy.
               So I would say that's generally quite consistent across the whole field
    26         of peanut allergy, and in the future will be applied consistently across
    27         commercial usage of peanut allergy therapeutics.

    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   31
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.322 Page 36 of 105



     1           82.   After a series of back and forth exchanges, Amin once again asked his
     2   initial question which was still unanswered: “Just to be clear, the mild patients were
     3   prespecified and were excluded in a prespecified manner, correct?” Defendant
     4   Suria responded again with a non-answer, but one which essentially confirmed that
     5   the mild patients were not “excluded in a prespecified manner” by first stating that
     6   “the intent of the study all along from the very beginning was to focus on the more
     7   severe patients” and that “[w]e did not want to enroll or want to include people with
     8   mild symptoms.” Defendant Suria then stated that, “[h]owever, it turns out 20% of
     9   our patients were not of the right symptoms that would be relevant from an unmet
    10   medical need perspective.”       Defendant Suria stated that the exclusion was
    11   “consistent with the intent of the study and what we wanted to do with the program
    12   in the first place.” By focusing on the supposed “intent” of the study, and the
    13   “learning” that AnaptysBio had done by enrolling the excluded patients, Defendant
    14   Suria essentially admitted that these patients were not excluded in a prespecified
    15   manner.
    16           83.   RBC immediately questioned the methodology behind the study and
    17   AnaptysBio’s decision to exclude certain patients from the results. In an analyst
    18   report published on March 26, 2018, RBC analyst Dr. Kennen MacKay wrote that
    19   the impact of the Company’s top-line results was “negative” and that the “ANB020
    20   adult ph2a peanut allergy data introduce more questions than answers.” The report
    21   stated that “[etokimab’s] response rate in an [intent to treat] population does not
    22   appear to be meaningfully differentiated” relative to the placebo. RBC disclosed
    23   that:
    24
                 Data from a sub-group analysis of moderate-to-severe patients showed
    25           that 46% of ANB020-treated patients tolerated a cumulative dose of
                 500mg at the Day 14 oral food challenge (OFC), however, ANAB
    26
                 screened out several patients in this analysis and the difference
    27           between the ANB020-treated arm vs. placebo arm appears to be ~7%
                 on a 500mg tolerated cumulative dose intent-to-treat responder
    28
                 analysis basis (47% [7/15] ANB020 response rate vs. 40% [2/5] for
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   32
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.323 Page 37 of 105



     1         placebo). These data remain challenging to interpret given ANAB did
     2         not disclose average tolerated dose at 14 days (only percent reaching
               500mg) or average improvement in peanut tolerization from baseline in
     3         patients . . . [W]e view this result as below our expectations . . .
     4         84.    The report further stated that the “[l]ack of disclosure of improvement
     5   delta between baseline and day 14 in both trial arms obfuscates the actual
     6   improvement data and complicates contextualization of clinical meaningfulness”
     7   and makes it “difficult to contextualize the breadth of allergic protection provided
     8   by [etokimab].”
     9         85.    RBC raised two material concerns over AnaptysBio’s credibility,
    10   determining that “[f]ollowing ANAB’s investor call it is unclear to us whether 1)
    11   this exclusion was defined on a prospective basis, and 2) whether the PRACTALL
    12   guidelines cited by ANAB to make this stratification actually standardize and
    13   recommend this approach. We therefore see more questions than answers from
    14   this mixed dataset.” With respect to the exclusion of the four patients, RBC
    15   pointedly noted that “these exclusions were not detailed in the clinicaltrials.gov
    16   listing nor prior mgmt. trial descriptions.” And, with respect to the PRACTALL
    17   guidelines cited as the reason for the exclusions, RBC’s own prior, detailed review
    18   of the guidelines “ha[s] not revealed any clear recommendations in defining patients
    19   as mild vs. moderate-to-severe.”
    20         86.    In other words, in RBC’s own investigation, management’s suggestion
    21   that the use of “mild” versus “moderate-to-severe” symptoms to “stratify (and
    22   exclude) patients was the intent for the study from initiation, and that the definitions
    23   are based on the PRACTALL guidelines” did not appear to be true. Specifically,
    24   while the PRACTALL guidelines provided instruction on how to assess symptom
    25   severity for skin, upper respiratory, lower respiratory, gastrointestinal, and
    26   cardiovascular/neurologic symptoms, they provided no criteria for food-based
    27   peanut allergies.
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     33
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.324 Page 38 of 105



     1         87.    RBC analyst Dr. MacKay also indicated that Defendants Suria and
     2   Londei purposefully avoided and ignored his questions, noting that “ANAB mgmt
     3   would not accept my questions on the investor/analyst call and has not responded to
     4   my request for follow up.” As a result, Dr. Mackay ended the RBC report, noting
     5   that “I question:”
     6
               1) How was the PRACTALL challenge administered? ANAB capped
     7         the maximal peanut dose in the PRACTALL challenge at 500mg. How
               was 500mg reached given the DBPCFC protocol calls for challenges of
     8
               3mg, 10mg, 30mg, 100mg, 300mg, 1000mg, 3000mg, implying that
     9         after reaching the 300mg challenge the cumulative tolerated dose
               would be 443mg vs. the 500mg in ANAB’s trial.
    10
    11         2) Did you prospectively pre-specify the sub-group analysis of
               “moderate-to-severe” vs. “mild” patients with the definition/criteria
    12         that was used to split patients in this dataset ahead of patient enrollment
    13         and data?

    14         3) What was the exact definition/criteria of “moderate-to-severe” vs
               “mild” patients in this sub-group stratification analysis?
    15

    16         4) What was the average improvement (delta) in tolerated peanut
               protein between day 0 and day 14 in all patients in each treatment arm?
    17
               88.    As a result of the questions raised by the Company’s disclosures
    18
         concerning the Phase 2a Peanut Allergy Trial, AnaptysBio stock declined nearly 6%,
    19
         from a closing price of $113.83 per share on March 26, 2018 to a closing price of
    20
         $107.52 on March 27, 2018. On March 27, 2018, SunTrust issued an analyst report,
    21
         reiterating many of RBC’s concerns:
    22
               While data in the moderate-to-severe group were impressive, investors
    23
               seem keenly focused on the four mild patients that were excluded from
    24         the trial. If one were to include these 4 patients, (1 ANB020-treated
               patient and both of the placebo patients achieved 500mg peanut
    25
               tolerance), the responder rate would stand at 47% (7/15) for ANB020
    26         vs. and 40% (2/5) for placebo. Given this dynamic, investors are asking
               the following questions on this mild patient subgroup, which we have
    27
               addressed in more detail below. (1) whether these patients should be
    28         excluded from analysis, (2) what is the definition of mild vs. moderate
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    34
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.325 Page 39 of 105



     1         patients, (3) why baseline peanut tolerance is not a good benchmark for
     2         disease severity, (4) was this trial designed appropriately, and finally,
               (5) what lessons could be applied to future trials to minimize clinical
     3         development risks.
     4         89.    Overall, however, SunTrust believed management’s statements
     5   concerning the trial’s design and the reasons for excluding the four patients, and
     6   maintained its target price of $162 per share and noted that “[i]n our view, the overall
     7   dataset provided positive proof-of-concept for ANB020 in moderate-to-severe
     8   peanut patients.”
     9         90.    RBC’s assessment worsened roughly one week later, when RBC issued
    10   another report, this time lowering its price target to $86 per share from $144 per
    11   share and downgrading the Company to “Sector Perform” from “Outperform” “on
    12   increased skepticism regarding ANB020's path forward in peanut allergy” and
    13   “concern[] surrounding management credibility.” RBC wrote that “[w]e see post-
    14   peanut data credibility concerns creating unfavorable risk/ reward.” RBC reiterated
    15   that, “questionable subgroup analysis in this update has increased investor
    16   skepticism and credibility concerns.” After noting that AnaptysBio’s common stock
    17   price had fallen 21%, by $24 per share, since March 26, 2018, RBC foresaw greater
    18   losses, stating, “We anticipate potential for further downside given our increased
    19   concern surrounding a path forward in peanut allergy, and we think credibility
    20   concerns could overhang the stock into Q3:18 asthma results.” RBC then directly
    21   challenged the veracity of Defendants’ March 26, 2018 statements concerning the
    22   exclusion criteria:
    23
               Following ANAB’s release, we hired a peanut allergy physician expert
    24         to review the data and ANAB’s subgroup analysis based on baseline
               patient severity.   Our expert noted that this type of patient
    25
               subgrouping/bucketing based on symptomology to peanut doses (i.e.,
    26         ANAB's mild, moderate, and severe patients) does not exist in current
               guidelines with “mild”, “moderate”, and “severe” definitions
    27
               applying only to patient symptomology during oral food challenge
    28         (OFC) escalation. As such, we have increasing concern that this may
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     35
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.326 Page 40 of 105



     1         not represent a viable path forward (as we had initially concluded) and
     2         now nearly fully remove this indication from our model. Further, given
               expert questions surrounding the very existence of these patient
     3         subgroups in PRACTALL guidelines, we’re concerned this subgroup
     4         analysis was likely retrospective and not prespecified (aka statistically
               questionable).
     5
               91.    RBC also nearly fully removed etokimab in the treatment of peanut
     6
         allergy from its valuation model—decreasing its probability of success estimate for
     7
         etokimab in severe adult peanut allergy down to 5%.
     8
               92.    AnaptysBio’s common stock price slid in the wake of this RBC report,
     9
         dropping from a close of $94.35 per share on April 4, 2018, down to a close of $87.32
    10
         per share on April 5, 2018, a drop of $7.03 per share, or approximately 7.5%.
    11
               93.    On May 8, 2018, AnaptysBio announced its first quarter 2018 financial
    12
         results, reporting a net loss of $15.9 million, and provided pipeline updates on its
    13
         ANB020 Phase 2b atopic dermatitis and peanut allergy trials. The Company,
    14
         unusually, did not host a conference call in association with its reported financial
    15
         data for the quarter. In the related press release, Defendant Suria stated, “We
    16
         demonstrated proof-of-concept for ANB020 in Phase 2a trials in atopic dermatitis
    17
         and peanut allergy[.]” The Company provided updates on the Phase 2b AD and
    18
         Peanut Allergy trials, and indicated that further, detailed results from the two Phase
    19
         2a Trials were forthcoming at future medical conferences. On May 16, 2018,
    20
         Defendant Suria spoke at the Bank of America Merrill Lynch Healthcare
    21
         Conference. Regarding the Phase 2a Peanut Allergy Trial data, Defendant Suria
    22
         continued to tout ANB020’s success, nothing that the results were “a remarkable
    23
         efficacy result,” and that he was “quite excited by this data.”
    24
               94.    In July 2018, etokimab was adopted as the nonproprietary name by the
    25
         United States Adopted Names (USAN) Council, in consultation with the World
    26
         Health Organization (WHO) International Nonproprietary Names Expert
    27
         Committee, for AnaptysBio’s anti-IL-33 antibody drug candidate previously
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   36
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.327 Page 41 of 105



     1   referred to as ANB020. Hereafter, the Company referred to the drug in its public
     2   releases at etokimab.
     3
               D.     Defendants Unceremoniously Halt the Peanut Allergy
     4                Development
     5
               95.    On August 7, 2018, the Company issued a press release containing
     6
         AnaptysBio’s Second Quarter 2018 financial results and pipeline updates. In this
     7
         release, just four months after the Phase 2a Peanut Allergy interim results and weeks
     8
         after touting the upcoming Phase 2b trial, the Company announced the termination
     9
         of its peanut allergy trials. In the press release, the Company stated that it had
    10
         “decided to deprioritize further company-sponsored clinical development of
    11
         etokimab in moderate-to-severe baseline adult peanut allergy patients,” citing
    12
         “commercial considerations” for this decision.        Given the numerous serious
    13
         questions raised by Defendants’ March 26, 2018 statements concerning the Phase 2a
    14
         results raised—which remained unanswered—analysts viewed this termination as a
    15
         likely result. RBC noted that “[w]e view this decision as appropriate, and a
    16
         responsible decision by ANAB management.” RBC referred back to its March 26
    17
         and April 4, 2018 reports, stating, “Recall that we highlighted significant skepticism
    18
         surrounding etokimab’s potential in peanut allergy in our ANAB downgrade note,
    19
         where we largely removed the peanut allergy market opportunity from our financial
    20
         projections, and our initial first glance note upon ANAB’s initial peanut allergy ph2a
    21
         data release. We now fully remove etokimab financial projections in the severe adult
    22
         peanut allergy indication from our model.” Analysts at Wedbush reduced their
    23
         target price in the wake of the news: “We are decreasing our PT to $138 (from $151)
    24
         as we remove peanut allergy from our valuation and add chronic rhinosinusitis with
    25
         nasal polyps (CRSwNP) following’s ANAB’s decision to de-prioritize clinical
    26
         development of the former indication and initiation of the latter.”
    27

    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   37
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.328 Page 42 of 105



     1         E.     Defendants Assure Investors That The Phase 2b Atopic
     2                Dermatitis ATLAS Trial Is On Track
     3
               96.    By May 2018, AnaptysBio had initiated a Phase 2b multi-dose study in
     4
         300 adult patients with moderate-to-severe atopic dermatitis, which it called the
     5
         “ATLAS” Trial.
     6
               97.    At the European Academy of Allergy and Clinical Immunology
     7
         (“EAACI”) Congress conference on May 29, 2018, AnaptysBio presented an update
     8
         on the ANB020 Phase 2a AD Trial clinical data. In a press release issued by the
     9
         Company on May 29, 2018, the Company reported that etokimab “was efficacious
    10
         in all 12 patients enrolled in this trial” and “[e]fficacy was sustained through day
    11
         140 following single dose administration of ANB020 with five of 12 patients (42%)
    12
         achieving EASI-50, of which three patients (25%) also achieved EASI-75.” The
    13
         Company also reported that “ANB020 efficacy was not limited by disease severity.”
    14
         The press release also reported that “[d]ay 29 results exceeded the primary efficacy
    15
         objective of the trial with 10 of 12 patients (83%) achieving EASI-50” and that
    16
         “[o]ther atopic dermatitis efficacy endpoints … demonstrated rapid and sustained
    17
         single dose [etokimab] efficacy results in a similar manner to the … EASI results.”
    18
               98.     However, the Company once again made no mention of the potential
    19
         for or actual use of corticosteroid rescue therapies, and how that usage impacted the
    20
         trial results. In fact, to the contrary, analysts reported specifically that no rescue
    21
         therapy was utilized in the study. Analysts at SunTrust commented on the May 29,
    22
         2018 presentation and wrote:
    23
               Our last look at these data was at AAD in February [] where we saw
    24         that ANB020 effectively reduced eczema symptoms in all patients, with
    25         12/12 achieving EASI-50 on or before day 57, and 83% of patients
               achieving EASI-50 by Day 29 (primary efficacy endpoint). ANB020
    26         was efficacious irrespective of baseline EASI score and prior use of
    27         systemic immuno-modulators. In addition, no oral corticosteroids
               were used in the study to rescue patients.
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   38
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.329 Page 43 of 105



     1   [Emphasis in original.] SunTrust continued, “ANB020 continues to impress in AD,
     2   new eosinophil biomarker data show robust reductions in eosinophil levels that
     3   correlate with disease improvements . . . In our view, the strong reduction in
     4   circulating [blood] eosinophil levels, and correlations with disease improvement,
     5   serve to further reinforce the ANB020 mechanism of action in the prevention of
     6   atopic diseases.” Additionally, when compared to competitor Dupixent, SunTrust
     7   stated, “We believe [the data] could indicate that ANB020 may be capable of larger
     8   improvements (both in depth of response with multiple doses and in population
     9   addressed) than Dupixent is capable of, as eosinophils and the granules they release
    10   are major drivers of atopic diseases.”
    11         99.    On August 7, 2018, in the same press release announcing the
    12   termination of the peanut allergy trials, the Company also provided a summary of
    13   the Phase 2a AD Trial results presented on May 29, 2018. Defendant Suria was
    14   quoted in the press release, where he ignored the termination of the peanut allergy
    15   studies and emphasized the promise of the atopic dermatitis Phase 2b study, based
    16   on the success of the Phase 2a AD Trial: “We made significant advances during the
    17   second quarter of 2018 in the clinical development of our first-in-class wholly-
    18   owned antibody therapeutics for patients with severe inflammatory conditions. We
    19   are excited to advance the clinical development of etokimab in large atopic disease
    20   markets, including our ongoing Phase 2b ATLAS trial in moderate-to-severe atopic
    21   dermatitis, our ongoing Phase 2a trial in severe eosinophilic asthma and our
    22   upcoming Phase 2 ECLIPSE trial in adult chronic rhinosinusitis with nasal polyps.”
    23         100. On September 24, 2018, AnaptysBio reported positive topline data
    24   from its Phase 2a proof-of-concept clinical trial of ANB020 in severe eosinophilic
    25   asthma. On its conference call the same day, Defendant Londei stated that the results
    26   of the asthma study were “consistent with eosinophil reduction data from our single-
    27   dose etokimab trial in moderate-to-severe adult atopic dermatitis patients, which was
    28   presented earlier this year.” Notably, in contrast to the Phase 2a AD Trial, Defendant
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   39
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.330 Page 44 of 105



     1   Londei noted specifically with respect to the asthma study that “[n]o . . . rescue
     2   therapy usage was reported at this interim analysis.”
     3         101. The Company immediately seized on this positive news and announced
     4   that it would again offer its common stock in a secondary public offering (the
     5   “Second SPO”) on September 25, 2018.           The secondary offering closed on
     6   September 28, 2018, through which 2,530,000 shares of its public stock were offered
     7   at $94.46 per share, for gross proceeds of $239 million. In the September 25, 2018
     8   Second SPO Offering Materials (defined below), the Company again described the
     9   data from the Phase 2a AD Trial as demonstrating “proof-of-concept for etokimab”
    10   in this indication, “suggest[ing] that etokimab may provide meaningful
    11   differentiation in terms of patient convenience,” and serving as the basis for the
    12   Company’s plan to initiate further development in atopic dermatitis through the
    13   enrollment of patients in a Phase 2b multi-dose trial. As before, Defendants noted
    14   only that “[p]atients were permitted to take a monitored amount of topical
    15   corticosteroids as rescue therapy” in the Phase 2a AD Trial, but provided no
    16   information on the actual usage or impact of any rescue therapy. In contrast, with
    17   respect to the Phase 2a asthma trial, the Company described that “[n]o exacerbations
    18   or rescue therapy usage has been reported as of the interim analysis.” Defendants
    19   made similar statements in the Company’s Form 10-Q filed on November 8, 2018
    20   and Form 10-K filed on February 28, 2019.
    21         102.   On January 8, 2019, Defendant Suria represented AnaptysBio and
    22   presented at the JPMorgan Global Healthcare Conference. During the conference,
    23   Defendant Suria stated that the Company had exceeded its goal of 50% responders
    24   in the Phase 2a AD Trial “quite robustly” and touted the results as “a very exciting
    25   data event” because all the patients administered with a single dose of etokimab
    26   achieved at least 50 percent improvement in their EASI score relative to enrollment
    27   baseline. Defendant Suria also stated that the “time line and robustness of that
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                 40
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.331 Page 45 of 105



     1   single dose efficacy… gave us a sense that we could robustly advance this program
     2   into a multidose Phase IIb,” continuing,
     3
               We move forward into development initially into atopic dermatitis with
     4         a Phase IIa trial that was a single-dose study, where we took 12 patients
               that had rather severe atopic dermatitis, and following placebo
     5
               administration gave each of those patients a single dose of our drug
     6         to understand the efficacy and the safety of etokimab in atopic
               dermatitis patients.
     7

     8         Following that single dose on day 1, we observed a rapid improvement
               in the disease of atopic dermatitis in these patients. The percent EASI
     9         scores for these individuals decreased very rapidly. We achieved 83%
    10         EASI-50 responders, and 42% EASI-75. Our goal was to see at least
               50% responders, and we exceeded that goal quite robustly.
    11
               And this was a very exciting data event for us because all 12 of the
    12
               patients achieved EASI-50 following just a single dose of our drug.
    13
               In addition to the efficacy that we observed on an EASI level, we also
    14         saw parallel efficacy at the level of pruritus, the SCORAD index, a
    15         patient reported outcome, called the DLQI, and also the traditional
               methodology of IGA.
    16
               And the time line and robustness of that single dose efficacy extended
    17
               all the way out to day-57 or beyond across all of those measures and
    18         gave us a sense that we could robustly advance this program into a
               multidose Phase IIb, which I’ll show you in a minute.
    19
               103. On May 14, 2019, Defendant Suria represented AnaptysBio and
    20
         presented at the Bank of America Merrill Lynch Health Care Conference. During
    21
         the conference, Defendant Suria described how the Phase 2a AD Trial showed the
    22
         efficacy of etokimab in treating atopic dermatitis, touting that it was a “really
    23
         remarkable result where a single dose of our drug . . . had widespread efficacy
    24
         across all these individuals” such that etokimab showed “a widespread, rapid and
    25
         durable response in atopic dermatitis.” Defendant Suria explained that as a result of
    26
         the Phase 2a AD Trial, the Company began the Phase 2b ATLAS trial, where “the
    27
         key question that we’re trying to answer from this trial is . . . which dose level . . .
    28
         we proceed forward into subsequent Phase III studies.” In making these statements,
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     41
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.332 Page 46 of 105



     1   Defendant Suria assured investors that the efficacy of etokimab was assured as a
     2   result of the Phase 2a AD Trial, and all that remained to be determined was the
     3   correct dosage of the drug. Defendant Suria noted that “[d]ata from this ATLAS
     4   Phase IIb trial will be available in the second half of this year [2019] and we look
     5   forward to that readout and that enabling further development and registration trials
     6   of etokimab in the atopic dermatitis.”
     7
               F.     Reports of Serious Design Flaws In The Phase 2a AD Trial Raise
     8                Concerns About Etokimab’s Efficacy—Concerns That Are
                      Confirmed When The Phase 2b Trial And Atopic Dermatitis
     9
                      Program Fails
    10
               104. On June 21, 2019, analysts from Credit Suisse issued a report
    11
         questioning the veracity of AnaptysBio’s Phase 2a AD Trial data, titled: “Re-
    12
         Analysis of Etokimab Ph2a Atopic Dermatitis (AD) Data Prompts Incremental
    13
         Questions.” Credit Suisse decided to issue a report “digging deeper” into the Phase
    14
         2a AD Trial study because it had come to the analyst’s attention that “the principal
    15
         investigator (PI) of the etokimab atopic dermatitis Ph2a trial has stated that topical
    16
         corticosteroids were utilized as a rescue therapy in the study in controlled amounts,
    17
    18
         among a ‘small number of patients.’” While Credit Suisse reported that AnaptysBio
         management and the principal investigator represented to Credit Suisse that the use
    19
         of rescue therapy was “immaterial” and on a “limited basis,” Credit Suisse expressed
    20
         skepticism of these attempts to downplay this information because “additional
    21
         information is not available regarding whether any EASI-50/75/IGA responders had
    22
         received such rescue medications and when in the course of the study patients
    23
         received them.”
    24
               105. Credit Suisse noted that in a study with only 12 patients, “even one
    25
         response potentially benefiting from rescue medications could skew response rates
    26
         and materially change the interpretability of Ph2a results.” Credit Suisse concluded
    27
         that while it was possible “that utilization of rescue therapy may be immaterial to
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   42
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.333 Page 47 of 105



     1   efficacy results observed, due to lack of further details and small sample size, we
     2   must consider the possibility that the presence of rescue medications could have
     3   influenced the trial’s response rates.” Credit Suisse allowed that although they
     4   “would expect rescue medications to be employed,” they would also “expect the
     5   actual utilization of rescue therapy to be disclosed, since it could be a meaningful
     6   factor in explaining/interpreting the clinical results.” Credit Suisse noted that
     7   Defendants’ decision to not release rescue therapy information was internally
     8   inconsistent because “[w]e have recently seen an example of disclosure from
     9   ANAB’s Ph2a asthma study in which rescue therapy was utilized after day 64 in
    10   three subjects: one in the active arm and two in the placebo arm.” Credit Suisse
    11   concluded that the use of rescue therapy in the Phase 2a asthma study was a material
    12   disclosure, because “[t]he use of rescue therapy seems to explain the sustained FEV1
    13   (forced expiratory volume) improvement (and the placebo arm rebound after day
    14   64).” Given these facts, and the Company’s refusal to “provide[] any additional
    15   details on the timing of rescue therapy use or whether the subjects that received
    16   rescue therapy were classified as responders at a given time,” Credit Suisse would
    17   not accept the Company’s representation that the use of rescue therapy was
    18   immaterial because the analysts did not “have enough information to independently
    19   arrive at the same conclusion.”
    20         106. As a result of the disclosure of this new information concerning rescue
    21   therapy use, and the Company’s refusal to provide any information to assist Credit
    22   Suisse in its analysis, Credit Suisse reduced its probability of success for etokimab
    23   in atopic dermatitis from 55% to 35% and in asthma from 45% to 40%. Reflecting
    24   the impact of this reduced probability of success, Credit Suisse slashed its target
    25   price from $137 to $79, and downgraded the stock from “Outperform” to “Neutral”.
    26         107. In response, AnaptysBio common stock declined nearly 12% on
    27   massive trading volume, from a closing price of $67.02 per share on June 20, 2019,
    28   to a closing price of $59.24 per share on June 21, 2019.
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                  43
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.334 Page 48 of 105



     1         108. On June 27, 2019, JP Morgan issued a report memorializing
     2   “highlights” from an event where JP Morgan “hosted AnaptysBio for a West Coast
     3   investor group meeting.” In the report, JP Morgan noted that, “[n]o surprise, the
     4   focus of the discussion was on etokimab in atopic dermatitis (AD) and the upcoming
     5   phase 2b ATLAS readout.” AnaptysBio provided no greater detail concerning the
     6   use of rescue therapy, reporting only at the hearing, however, “that topical steroids
     7   were permitted per the protocol, but were used in very low quantities (and
     8   importantly, did not materially impact efficacy results).”
     9         109. On August 16, 2019, Defendant Piscitelli tendered his resignation
    10   effective September 9, 2019. His resignation was announced to the public on August
    11   19, 2019. Analysts immediately questioned whether his resignation was tied to
    12   upcoming clinical trial results.     In an August 19, 2019 report, analysts at
    13   Guggenheim Securities, LLC (“Guggenheim”) wrote that “[g]iven the two
    14   upcoming value inflection readouts (GPP and atopic dermatitis [AD]) in the next
    15   few months, the timing of the move is likely to raise questions among investors.”
    16         110. On October 2, 2019, Credit Suisse issued a report, titled “Revisiting
    17   Investor Expectations Ahead of Atopic Dermatitis Readout in Q4,” where Credit
    18   Suisse analysts tempered their belief that a “positive outcome for etokimab in atopic
    19   dermatitis is the most probable scenario,” with the fact that “we think it’s extremely
    20   difficult to have high conviction on this outcome given limited data to date, lack of
    21   detailed disclosures on the use of rescue therapy on the Ph2a AD study, and the
    22   increased scrutiny over this dataset after the GPP setback [in the Company’s
    23   ANB019 indication].”
    24         111. Overall, expectations were high for the Company’s Phase 2b ATLAS
    25   Trial results. On October 7, 2019, SunTrust issued a report, titled “…And It Comes
    26   Down to ATLAS in 4Q19. We Revisit the Hurdle.” SunTrust concluded, “If we
    27   take etokimab's promising Ph2a data from single IV dose at face value, we think the
    28   odds of etokimab clearing the hurdle with multiple SC dosing is pretty good.”
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   44
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.335 Page 49 of 105



     1         112. On October 23, 2019, what purported to be the full data from the Phase
     2   2a AD Trial results, co-authored by Defendant Londei, was published in Science
     3   Translational Medicine. However, while the authors confirmed the use of rescue
     4   therapy on some of the 12 patients, they once again opined without data or backup
     5   that the use of rescue therapy “was negligible throughout the duration of the study.”
     6   The authors noted that the amounts of rescue therapy allowed “were recorded by
     7   weight,” but they did not disclose that information or the number of patients who
     8   received rescue therapy in the article or in any supplementary materials. On October
     9   24, 2019 Cantor Fitzgerald published a report, titled “Full ph2a etokimab data
    10   publication in AD adds to body of evidence,” where the analysts reported that “[n]o
    11   further information on rescue topical steroid usage” was disclosed.
    12         113. In anticipation of the ATLAS results, analysts predicted that the results
    13   would likely mirror the parallel Dupixent results. Specifically, in a report dated
    14   November 4, 2019, Jefferies noted that “[t]he overall trial design mirrors dupi PIII
    15   trials, with similar enrollment criteria, treatment period, and limit on rescue steroid
    16   use,” signaling that the ATLAS results would not be skewed by the unreported use
    17   of rescue therapy, unlike the Phase 2a AD Trial. In Dupixent’s Phase III trials, any
    18   patient that used a rescue therapy during the pendency of the study was automatically
    19   classified as a non-responder. Based on Jefferies’ reporting that the ATLAS trial
    20   treated patients who received rescue therapy in the same manner they were treated
    21   in the Dupixent PIII trials, Jefferies communicated that that patients in AnaptysBio’s
    22   ATLAS study would (unlike the Phase 2a trial for atopic dermatitis) be automatically
    23   classified as a non-responder if they receive rescue therapy.
    24         114. Days later, on November 8, 2019, the Company announced “very
    25   disappoint[ing]” data from its ATLAS trial. Specifically, AnaptysBio revealed that
    26   each of the etokimab dosing arms “failed to meet the primary endpoint of the trial,
    27   which was demonstration of statistically greater improvement in the Eczema Area
    28   and Severity Index (EASI) relative placebo at week 16.” The Company also
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    45
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.336 Page 50 of 105



     1   revealed that, as a result of this data, it had postponed the initiation of its Phase 2b
     2   etokimab clinical trial in asthma.
     3         115. On this news, the price of AnaptysBio common stock declined nearly
     4   72%, from a closing price of $36.16 per share on November 7, 2019, to a closing
     5   price of $10.18 on November 8, 2019. In response, Credit Suisse reduced its price
     6   target to $14 per share from $48 per share, stating:
     7
               Etokimab Fails in AD. Today’s release offered no details beyond
     8         indicating that no etokimab arm showed a stat-sig improvement in
               Eczema Area and Severity Index (EASI) over placebo at week 16.
     9
               While we had expected to see at least some evidence of efficacy in this
    10         study given the logic of the MoA, as we highlighted previously in our
               downgrade note, we had concerns about the interpretability of the Ph2a
    11
               results and were cautious into this readout. The company expects to
    12         provide a detailed update in Q1 2020.
    13         116. Numerous other securities analysts also immediately downgraded
    14   AnaptysBio’s stock. For example, Wedbush downgraded the Company’s stock to
    15   neutral from outperform and slashed its price target to $20 per share from $96 per
    16   share following the Phase 2b miss from the ATLAS study. The report stated that
    17   “we’re disappointed and surprised by the readout” and “are now entirely removing
    18   etokimab from our valuation.”          Analysts at Guggenheim downgraded the
    19   Company’s stock to neutral from buy and removed its price target entirely
    20   “following negative Phase IIb results from their key drug etokimab . . . in atopic
    21   dermatitis” and concluded that etokimab is “likely to be discontinued.” Analysts at
    22   Cantor Fitzgerald “were surprised by the results” and highlighted that “the largest
    23   risk to the shares is the growing number of investor questions we are getting around
    24   credibility and execution.”     As a result, Cantor Fitzgerald removed credit to
    25   etokimab in its valuation model of the Company and slashed its price target for
    26   AnaptysBio’s common stock to $28 per share from $140.
    27         117. Analysts at RBC stated that “[w]hile we had reservations about prior
    28   data from etokimab programs . . . as well as [management] credibility . . . we’re

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     46
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.337 Page 51 of 105



     1   surprised by this outright failure as well as the lack of an investor call to discuss the
     2   most significant development in the history of the company.” Stifel analysts noted
     3   that the “all out failure of etokimab” in the Company’s ATLAS study “calls into
     4   question its ability to demonstrate any efficacy in other atopic diseases and is no
     5   doubt the worst case scenario” for the Company.
     6
               G.     Post-Class Period Events
     7
               118. In its November 8, 2019 press release announcing the failure of
     8
         etokimab in the atopic dermatitis ATLAS trial, AnaptysBio had stated that it would
     9
         delay the initiation of a Phase 2b trial of etokimab in eosinophilic asthma while it
    10
         awaited the full AD ATLAS data, which it expected to release in the first quarter of
    11
         2020. As of this filing, however, the data has not been released and the asthma study
    12
         remains in limbo. Indeed, in early March 2020, the Company announced the
    13
         termination of the etokimab atopic dermatitis studies.           On March 2, 2020,
    14
         AnaptysBio released its 4th Quarter 2019 financial results and provided pipeline
    15
         updates on its drugs in development. In its accompanying press release, and without
    16
         holding an earnings call to discuss, AnaptysBio announced that it had “discontinued
    17
         development of etokimab in moderate-to-severe atopic dermatitis.”
    18
               119. Analysts were not surprised by this news and expressed that they did
    19
         not have faith in etokimab’s success despite its continued development in the sinus
    20
         inflammation indication. Analysts at J.P. Morgan wrote, “While we believe there
    21
         are plenty of catalysts this year that will be important to monitor, Anaptys remains
    22
         a show me story post the etokimab setback in atopic dermatitis, which forms the
    23
         basis of our relative Underweight rating.” Analysts at Wedbush noted that they had
    24
         already “entirely removed etokimab from [their] valuation in all indications
    25
         following the atopic dermatitis miss[.]” Similarly, on March 9, 2020, analysts at
    26
         Guggenheim wrote, “We currently lack conviction in ANAB's etokimab[.]”
    27

    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                      47
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.338 Page 52 of 105



     1         120. Just days later, on March 9, 2020, AnaptysBio announced that on
     2   March 6, 2020, management and Defendant Londei had “mutually agreed” that he
     3   would depart from AnaptysBio. Guggenheim reported, “Mgmt. notes that the
     4   decision was due to personal reasons, and there were ‘no negative data/changes in
     5   clinical timelines that drove this decision.’” Despite this report, FE 1, the former
     6   Vice President of Cell and Functional Biology at AnaptysBio, who worked at the
     7   Company from 2011 through June 2020, and who worked directly with Defendants
     8   Suria and Londei, explained that, following Defendant Londei’s departure,
     9   Defendant Suria had indicated to FE 1 that “he should have done it a year ago.” FE
    10   1 took Defendant Suria’s comment to mean that he had fired Defendant Londei, and
    11   that he believed that he should have fired Defendant Londei in early 2018.
    12         121. On August 10, 2020, AnaptysBio again announced “disappointing”
    13   results for etokimab, this time in its sinus inflammation study.         As a result,
    14   AnaptysBio announced that it had postponed its planned etokimab Phase 2b
    15   eosinophilic asthma trial. Yet again, management failed to have a call to discuss the
    16   trial results or that quarter’s earnings, which had been released that same day.
    17
               H.     The Officer Defendants Reaped Nearly $19 Million From Insider
    18                Stock Sales While In Possession Of Material Non-Public
                      Information
    19

    20         122. The senior-most leaders of the Company—Officer Defendants Suria,
    21   Londei and Piscitelli—engaged in a series of suspicious stock transactions, reaping
    22   approximately $18.8 million during the period of time between the August 2018
    23   failure of the peanut allergy clinical trials and the November 8, 2019 failure of the
    24   atopic dermatitis Phase 2b clinical trial and indefinite postponement of the Phase 2b
    25   asthma trial. The Officer Defendants’ sales are strong evidence that they were
    26   financially motivated to maintain and profit from the fraud during the Class Period.
    27         123. Throughout the Class Period, the Officer Defendants and other insiders
    28   and employees of AnaptysBio were barred from openly selling their personal
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   48
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.339 Page 53 of 105



     1   holdings of AnaptysBio common stock except for extremely short periods of time
     2   when such trades were allowed. The Company had in place a lock up period that
     3   prohibited employees from selling stock—a prohibition put in place to prevent
     4   employees from trading while they were privy to non-public, material information
     5   concerning etokimab’s and other drugs’ progress in clinical trials. According to FE
     6   2, a Senior Associate Scientist II who worked in the Company’s Protein Sciences
     7   Group from the end of 2014 through the end of February 2020, the Officer
     8   Defendants were allowed to trade AnaptysBio stock while the Company’s
     9   employees were locked out of doing so. FE 3, the Director of Human Resources at
    10   AnaptysBio from May 2012 to April 2017, explained that employees only had a
    11   window of about two to four weeks per year in which they were permitted by the
    12   Company to sell AnaptysBio stock.        FE 3 provided evidence of this through
    13   exemplary images of an AnaptysBio internal calendar provided to FE 3 by a former
    14   colleague that showed only 6 open trading days throughout January to March 2018.
    15   FE 3 explained that this was typical for the Company. Nevertheless, from December
    16   3, 2018 and June 10, 2019—while AnaptysBio’s stock price remained artificially
    17   inflated by Defendants’ materially false and misleading statements concerning the
    18   Company’s atopic dermatitis clinical trial design—Officer Defendants Suria, Londei
    19   and Piscitelli collectively sold over 265,000 shares of their personally held,
    20   artificially inflated shares. These insider share sales, nearly all made at roughly
    21   double the closing share price on October 9, 2017, the day before the Class Period
    22   started, netted Defendant Suria over $12 million, Defendant Londei over $4 million,
    23   and Defendant Piscitelli over $2.6 million. The Officer Defendants effectuated these
    24   sales quickly and in large chunks: Defendant Suria reaped his proceeds on three sales
    25   sessions (December 10-14, 2018, January 14, 2019 and June 10, 2019); Defendant
    26   Londei, in multiples sales over three similar periods; and Defendant Piscitelli
    27   dumped all of his stock on a single day in December 2018.
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                  49
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.340 Page 54 of 105



     1         124.   The Officer Defendants’ trades were made largely pursuant to 10b5-1
     2   trading plans entered into between August 16, 2018 and August 22, 2018, less than
     3   two weeks after the Company’s peanut allergy trials were abruptly terminated, but
     4   while the Company was touting the likely successes of the atopic dermatitis and
     5   asthma studies. Defendant Londei also entered into an additional 10b5-1 trading
     6   plan on March 13, 2019. These trading plans enabled the Officer Defendants to
     7   rapidly offload millions of dollars’ worth of shares at a massive profit when no one
     8   else at the Company could trade, and just before the June 21, 2019 Credit Suisse
     9   report and the Company’s November 2019 disclosure, which both revealed the truth
    10   about the weaknesses of the atopic dermatitis trial design and trial plans, and caused
    11   AnaptysBio’s stock price to plummet.
    12         125. A mere two weeks after the Company’s August 7, 2018 disclosure that
    13   it had abandoned its long-awaited peanut allergy study and would not pursue a Phase
    14   2b clinical trial for the peanut allergy indication—which caused the stock to drop
    15   significantly—the Officer Defendants decided to devise, for the first time, 10b5-1
    16   trading plans that would allow them to sell millions of dollars of AnaptysBio
    17   common stock before more disappointing news could reach the market concerning
    18   etokimab’s inefficacy and the AD trial’s design flaws. At the same time the Officer
    19   Defendants were devising these 10b5-1 trading plans, the Company continued
    20   touting etokimab’s efficacy to treat atopic dermatitis.
    21         126. While AnaptysBio’s stock price was artificially inflated due to
    22   Defendants’ misleading statements about etokimab’s clinical trials, the Officer
    23   Defendants took advantage of the artificially inflated stock price by selling
    24   substantial amounts of their AnaptysBio common stock, totaling over $18.8 million.
    25   During the Class Period, the Officer Defendants did not purchase a single share of
    26   AnaptysBio stock on the open market.
    27         127. Defendant Suria personally sold 169,741 shares of AnaptysBio
    28   common stock between December 2018 and June 2019—over 91% of his holdings
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   50
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.341 Page 55 of 105



     1   available for sale—and collected approximately $12,067,670 million in proceeds for
     2   a net profit of $11,858,527. Defendant Suria’s Class Period sales are reflected
     3   below:
     4

     5               Transaction       Shares       Price Per        Gross
                        Date          Disposed       Share          Proceeds
     6
     7                12/10/2018          15,276        $70.57       $1,078,082

     8                12/10/2018          10,347        $71.49         $739,701
     9                12/10/2018           4,964        $72.48         $359,805
    10                12/11/2018           4,998        $70.83         $354,008
    11                12/12/2018          12,003        $71.11         $853,481
    12                12/12/2018           9,673        $71.92         $695,718
    13                12/12/2018           8,324        $72.88         $606,618
    14                12/14/2018          24,844        $68.89       $1,711,429
    15                12/14/2018           9,084        $69.68         $632,968
    16                12/14/2018           7,800        $70.51         $549,979
    17                1/14/2019           27,760        $70.65       $1,961,227
    18                1/14/2019           12,240        $71.10         $870,304
    19                6/10/2019            8,540        $72.64         $620,385
    20                6/10/2019            6,440        $73.70         $474,637
    21                6/10/2019            5,000        $74.68         $373,413
    22                6/10/2019            1,994        $75.86         $151,271
    23                6/10/2019              454        $76.31          $34,645
    24                TOTALS             169,741                    $12,067,670
    25         128. Defendant Londei sold 59,183 shares of AnaptysBio common stock
    26   between December 2018 and June 2019—over 73% of his holdings available for
    27   sale—and collected approximately $4,073,699 million in proceeds for a net profit of
    28   $3,776,373. Defendant Londei’s Class Period sales are reflected below:
          CONSOLIDATED AMENDED COMPLAINT
          CASE NO. 3:20-cv-00565-TWR-DEB                                                 51
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.342 Page 56 of 105



     1

     2               Transaction         Shares       Price Per            Gross
                        Date            Disposed       Share              Proceeds
     3
     4               12/17/2018             12,120         $65.36           $792,178

     5               12/17/2018              8,002         $67.57           $540,684
     6               12/17/2018              6,741         $68.47           $461,578
     7               12/17/2018              3,185         $66.38           $211,416
     8                1/15/2019             14,894         $70.04          $1,043,195
     9                1/15/2019              4,181         $69.29           $289,686
    10                 6/4/2019              6,009         $72.45           $435,359
    11                 6/4/2019              2,048         $73.43           $150,384
    12                 6/4/2019              2,003         $74.50           $149,219
    13                TOTALS                59,183                         $4,073,699
    14         129. Defendant Piscitelli sold 37,000 shares of AnaptysBio common stock
    15   in December of 2018—all of his holdings available for sale—and collected
    16   approximately $2,669,158 million in proceeds for a net profit of $2,249,578.
    17   Defendant Piscitelli’s Class Period sales are reflected below:
    18

    19                Transaction       Shares       Price Per       Gross
                         Date          Disposed       Share         Proceeds
    20
                       12/3/2018           18,604       $71.33        $1,327,061
    21
                       12/3/2018            6,624       $74.33            $492,362
    22
                       12/3/2018            4,820       $72.24            $348,212
    23
                       12/3/2018            3,554       $70.34            $249,974
    24
                       12/3/2018            2,298       $73.18            $168,159
    25
                       12/3/2018            1,100       $75.81             $83,390
    26
                       TOTALS              37,000                     $2,669,158
    27

    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                               52
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.343 Page 57 of 105



     1         130. Each of the Officer Defendants reaped vastly more in proceeds from
     2   their sales of AnaptysBio stock during the Class Period than they earned in salary.
     3   In 2019, Defendant Suria earned $567,000 in salary, yet reaped $4,485,882 from his
     4   insider stock sales—691.16%, or more than 6.9 times, his fiscal 2019 salary. In
     5   2018, Defendant Suria earned $547,000 in salary, yet reaped $7,581,788 in his
     6   insider stock sales—which was 1,286.07%, or more than 12.8 times, his fiscal 2018
     7   salary. Likewise, Defendant Londei, the Company’s former Chief Medical Officer,
     8   received $453,000 and $436,000 in salary in 2019 and 2018, respectively, yet reaped
     9   $2,067,843 in 2019 and $2,005,856 in 2018 from his insider stock sales—which was
    10   more than 356.48% (or 3.5 times) and 360.06% (or 3.6 times) of his fiscal 2019 and
    11   2018 salaries, respectively. Defendant Piscitelli, the former Chief Financial Officer,
    12   earned a salary of $397,000 in 2018, yet garnered more than $2,669,158 for his
    13   insider stock sales—which was 572.33%, or over 5.7 times, his fiscal 2018 salary.
    14   The fact that the Officer Defendants earned vastly more from selling their
    15   AnaptysBio stock based on non-public information than they earned in annual salary
    16   further supports a strong inference of intentional or reckless misconduct.
    17
             V.    DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
    18             STATEMENTS AND OMISSIONS
    19
               131. As summarized in detail herein and below, throughout the Class Period,
    20
         Defendants AnaptysBio, Suria, Londei and Piscitelli each made materially false and
    21
         misleading statements and omissions concerning, among other things: (i) the design
    22
         and reported results of the Phase 2a AD Trial; (ii) the design and reported results of
    23
         the Phase 2a Peanut Allergy Trial; and (iii) the impact that the misrepresented Phase
    24
         2a AD and Peanut Allergy Trials had on the doomed Phase 2b AD and Peanut
    25
         Allergy trials.
    26

    27

    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   53
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.344 Page 58 of 105



     1         A.     October 10, 2017 Press Release and Conference Call
     2
               132. The Class Period begins on October 10, 2017, when AnaptysBio issued
     3
         a press release announcing the results from an interim analysis of data from its Phase
     4
         2a clinical trial of etokimab in atopic dermatitis. The press release touted the drug’s
     5
         efficacy results as “very encourag[ing]”, highlighting the “rapid and sustained
     6
         benefit observed in patients after a single dose of [etokimab].” In that same press
     7
         release, the Company reported that the interim results had met the “key efficacy
     8
         objective” of the Phase 2a AD trial, which was to “demonstrate 50% EASI score
     9
         improvement (EASI-50) in at least 50% of enrolled patients at 4 weeks after a single
    10
         dose of ANB020.”
    11
               133. That same day, the Company presented a slideshow and held a
    12
         conference call with analysts to discuss the interim analysis of data from its Phase
    13
         2a atopic dermatitis trial. The press release, conference call, and slide presentation
    14
         were all released before the start of trading on that day.
    15
               134. During the call, Defendant Suria described the “positive” data as
    16
         “provid[ing] a solid foundation for the continued development of [etokimab]
    17
         across a number of atopic diseases” and stated that “[w]e believe we can build on
    18
         that with multidosing . . . in a Phase IIb study, we anticipate that we can get to even
    19
         greater EASI scores.” Defendant Londei stated that “[b]ased upon this data, we
    20
         believe that a single dose of [etokimab] can maintain efficacy benefit in adult
    21
         moderate-to-severe atopic dermatitis patients for approximately 2 months, which
    22
         meaningfully differentiate [sic] [etokimab] in terms of patient convenience.”
    23
         Similarly, Defendant Suria, in response to a question about how etokimab was
    24
         differentiated from its competitors like Dupixent, stated that an “aspect that’s really
    25
         important about ANB020 is the duration of effect after a single dose and the
    26
         persistence of that effect all the way out to 2 months, which is meaningful from a
    27
         patient convenience standpoint relative to other therapies that perhaps may need
    28
         to be dosed every other week or perhaps even as a daily dosing paradigm.” Further,
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    54
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.345 Page 59 of 105



     1   during the call, Defendant Suria explained that because the underlying physiological
     2   cause is similar across all the atopic diseases that etokimab was intended to treat,
     3   including atopic dermatitis, peanut allergy and asthma, “we are encouraged by what
     4   we’re seeing so far in the results disclosed today and what that means in terms of
     5   potential translation to the peanut allergy trial.” In the accompanying presentation,
     6   the Company stated that “EASI Score Improvement [was] Observed Early and
     7   Sustained Until Day 57.”
     8         135. In the conference call, accompanying presentation, and press release,
     9   Defendants omitted information regarding the use of corticosteroids as rescue
    10   therapy during the trial. Defendant Suria stated that “we are only administrating
    11   these patients once with a placebo and once with a drug,” omitting that patients
    12   also used additional drugs as rescue therapy. When asked whether the Company
    13   would need additional data for “patients that . . . remain on all their other meds,”
    14   Defendant Suria stated, that “[e]ventually, commercially, topical corticosteroids will
    15   be involved at some level.”
    16         136. The statements referenced above in ¶¶ 132-35 were materially false and
    17   misleading when made and omitted material facts necessary to make these
    18   statements not misleading. These statements failed to disclose material adverse facts
    19   about the Phase 2a AD Trial design and use of rescue therapy, and therefore the
    20   prospects of the Company’s lead drug asset. Specifically, Defendants willfully or
    21   recklessly made and/or caused the Company to make materially false and misleading
    22   statements to the investing public that failed to disclose important data from the
    23   Company’s Phase 2a trial in atopic dermatitis, including the timing and extent of
    24   patients’ use of topical corticosteroids as a rescue therapy during the study and
    25   whether any of the patients that utilized rescue therapy were classified as responders
    26   at a given time.
    27         137. Although Defendants, and the market, were aware of the trial design of
    28   competitor drug Dupixent—where individuals who used rescue therapy were largely
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   55
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.346 Page 60 of 105



     1   excluded from Dupixent’s efficacy analysis—Defendants failed to disclose the same
     2   critical information about the use of rescue therapy. This created the false and
     3   misleading impression that etokimab was superior to competitor Dupixent by
     4   implying that, unlike Dupixent, etokimab showed efficacy without the use of rescue
     5   therapy. In truth, because Defendants failed to disclose the use of rescue therapy in
     6   the Phase 2a atopic dermatitis study, Defendants misled the public about the actual
     7   efficacy of etokimab. Further, Defendant Suria’s claim that topical corticosteroids
     8   would be “involved” “eventually,” and his omission of the actual usage of
     9   corticosteroids during the study, created the misleading impression that they were
    10   not “involved” during the Phase 2a atopic dermatitis study, which was false.
    11   Analysts relied on these false statements and reacted positively. RBC wrote, “We
    12   view this morning’s . . . results for ANB020 as a best case scenario and highly
    13   competitive vs. other AD players[.]” Credit Suisse wrote, “We . . . think that IL-33
    14   is potential platform in other allergic diseases beyond AD . . . [T]he atopic dermatitis
    15   data came in above our expectations,” and that “the positive data for ANB-020 seen
    16   today . . . validates the potential for ANB-020 in allergic diseases.” JMP viewed the
    17   data as “highly compelling” and believed it “validate[d] the company’s approach to
    18   treating atopic diseases, including but not limited to atopic dermatitis.” Wedbush
    19   interpreted the data as “more positive on ANB020’s prospects in atopic dermatitis
    20   and other conditions driven by atopy.”
    21         138. Defendants Londei and Suria’s statements that etokimab was
    22   meaningfully differentiated from competitors in terms of patient convenience was
    23   also false and misleading. Analysts had been highly encouraged by this claim. RBC
    24   wrote, “These dosing schemes could confer a significant patient convenience
    25   advantage over competitors [including Dupixent].” Wedbush wrote, “ANB020’s
    26   durability and safety are key differentiators to competition; taking our PT to $75.
    27   We are adjusting our peak penetration estimate for ANB020 in AD from 20% to
    28   35% based on the strength of early results that we believe could potentially support
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     56
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.347 Page 61 of 105



     1   a once every two month dose schedule with ANB020, a key advantage relative to
     2   Dupixent’s every other week schedule . . . With clear evidence of durable disease
     3   remission . . . we see advantages in ANB020’s clinical profile relative to other
     4   biologics on market and in development.” However, by omitting the use of rescue
     5   therapy in the trial, Defendants Suria and Londei misled the public about the actual
     6   likelihood of success and differentiation of etokimab compared to competitors,
     7   including Dupixent.
     8         139. Over eighteen months after the Phase 2a atopic dermatitis trial results
     9   were released, Credit Suisse uncovered that use of rescue therapy had been omitted
    10   from the market, and adjusted its valuation of AnaptysBio downward once the true
    11   impact of rescue therapy became apparent. On June 21, 2019, Credit Suisse stated
    12   that “the principal investigator of the etokimab atopic dermatitis Ph2a trial has
    13   indicated at medical conferences that topical corticosteroids were utilized (in
    14   controlled amounts)” but that “the investigator and the company have not, however,
    15   provided any additional details on the timing of rescue therapy use or whether the
    16   subjects that received rescue therapy were classified as responders at a given time.”
    17   These revelations coupled with AnaptysBio’s recent voluntary and unsolicited
    18   disclosure of the actual use of rescue therapy in its Phase 2a asthma study and
    19   “investor feedback” “prompted us to take a closer look at utilization of rescue
    20   medication in the atopic dermatitis (AD) study.” Credit Suisse’s findings were
    21   startling. Patients in the atopic dermatitis study had been permitted to use rescue
    22   therapy, but AnaptysBio had failed to report which patients used rescue therapy, how
    23   much was used, and when in the course of the trial it was used. Credit Suisse stated
    24   that management “views this use of rescue medications and immaterial and unlikely
    25   to have affected the efficacy as reported,” but that “additional information is not
    26   available regarding whether any EASI-50/75/IGA responders had received such
    27   rescue medications and when in the course of the study patients received them.”
    28   This omission was particularly important because of the small sample size of the
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                  57
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.348 Page 62 of 105



     1   Phase 2a atopic dermatitis study. Credit Suisse explained, “In the context of a small
     2   sample size, we believe even one response potentially benefiting from rescue
     3   medications could skew response rates and materially change the interpretability of
     4   Ph2a results.” After investigating the actual use of rescue therapy in the atopic
     5   dermatitis study, Credit Suisse slashed its target price nearly in half, from $137 to
     6   $79, and downgraded the stock to neutral. Further, it reduced its assumed probability
     7   of success for etokimab in atopic dermatitis and asthma (from 55% to 35%, and from
     8   45% to 40%, respectively).
     9
               B.       October 12, 2017 First SPO Offering Materials
    10
               140. On or around October 12, 2017, AnaptysBio conducted a secondary
    11
         offering (the “First SPO”) pursuant to a registration statement (the “First SPO
    12
         Registration Statement”). On October 13, 2017, AnaptysBio filed a prospectus for
    13
         the First SPO with the SEC on Form 424B4, which incorporated and formed part of
    14
         the First SPO Registration Statement (collectively, the “First SPO Offering
    15
         Materials”).
    16
               141. The First SPO Offering Materials contained false and misleading
    17
         statements of material facts and omitted material facts necessary to make the
    18
         statements contained therein not misleading. Specifically, in the First SPO Offering
    19
         Materials, the Company described the data from the Phase 2a AD Trial
    20
         demonstrating “proof-of-concept for [etokimab]” in this indication, “suggest[ing]
    21
         that [etokimab] may provide meaningful differentiation in terms of patient
    22
         convenience,” and serving as the basis for the Company’s plan to initiate further
    23
         development in atopic dermatitis through the initiation of a Phase 2b multi-dose trial.
    24
         In its registration statement, Defendants alluded to the possibility of the use of rescue
    25
         therapy, stating in an amendment to October 12 Secondary Offering Registration
    26
         Statement, “Patients were permitted to take a monitored amount of topical
    27
         corticosteroids as rescue therapy during the course of the study,” but reported no
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     58
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.349 Page 63 of 105



     1   actual use of rescue therapy, nor did they reveal the impact that such use would have
     2   on trial results.
     3          142. The statements referenced above in ¶¶ 140-41 were materially false and
     4   misleading and failed to disclose material adverse facts about the prospects of the
     5   Company’s lead drug asset for the reasons stated above in ¶¶ 136-39. Specifically,
     6   Defendants willfully or recklessly made and/or caused the Company to make
     7   materially false and misleading statements to the investing public that failed to
     8   disclose important data from the Company’s Phase 2a AD Trial, including the timing
     9   and extent of patients’ use of topical corticosteroids as a rescue therapy during the
    10   study and whether any of the patients that utilized rescue therapy were classified as
    11   responders at a given time. As a result, Defendants’ positive statements about the
    12   efficacy and prospects of AnaptysBio’s lead drug asset in the treatment of atopic
    13   dermatitis were materially false and/or misleading and/or lacked a reasonable basis.
    14          143. Although Defendants, and the market, were aware of the trial design of
    15   competitor drug Dupixent, where individuals who used rescue therapy were largely
    16   excluded from the Dupixent’s efficacy analysis, Defendants failed to disclose the
    17   same critical information about the use of rescue therapy. This created the false and
    18   misleading impression that etokimab was superior to competitor Dupixent, implying
    19   that, unlike Dupixent, etokimab showed efficacy without the use of rescue therapy.
    20   In truth, because Defendants failed to disclose the use of rescue therapy in the Phase
    21   2a atopic dermatitis study, Defendants misled the public about the actual efficacy of
    22   etokimab.
    23
                C.     November 7, 2017 Statements
    24
                144. On November 7, 2017, AnaptysBio filed its quarterly report with the
    25
         SEC on Form 10-Q for the third quarter of 2017. The Company’s 10-Q, signed by
    26
         Defendants Suria and Piscitelli, described the data from the Phase 2a Trial as
    27
         demonstrating “proof-of-concept for [etokimab]” in this indication, “suggest[ing]
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   59
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.350 Page 64 of 105



     1   that [etokimab] may provide meaningful differentiation in terms of patient
     2   convenience,” and serving as the basis for the Company’s plan to initiate further
     3   development in atopic dermatitis through the initiation of a Phase 2b multi-dose trial.
     4         145. That same day, Defendant Suria participated in the Credit Suisse
     5   Healthcare Conference, where he summarized the Phase 2a AD trial results, stating,
     6   “We observed robust and rapid improvement in the EASI score, and 83% of patients
     7   achieved EASI 50 at approximately 1 month after a single dose of ANB020 and that
     8   effect was consistently maintained until approximately 2 months after a single dose.”
     9         146. The statements referenced above in ¶¶ 144-45 were materially false and
    10   misleading and failed to disclose material adverse facts about the prospects of the
    11   Company’s lead drug asset for the reasons stated above in ¶¶ 136-39. Specifically,
    12   Defendants willfully or recklessly made and/or caused the Company to make
    13   materially false and misleading statements to the investing public that failed to
    14   disclose important data from the Company’s Phase 2a trial in atopic dermatitis,
    15   including the timing and extent of patients’ use of topical corticosteroids as a rescue
    16   therapy during the study and whether any of the patients that utilized rescue therapy
    17   were classified as responders at a given time. As a result, Defendants’ positive
    18   statements about the efficacy and prospects of AnaptysBio’s lead drug asset in the
    19   treatment of atopic dermatitis were materially false and/or misleading and/or lacked
    20   a reasonable basis.
    21
               D.     January 9, 2018 Statements
    22
               147. Defendant Suria represented AnaptysBio at a JP Morgan Healthcare
    23
         Conference on January 9, 2018. Regarding the ongoing Phase 2a Peanut Allergy
    24
         Trial, Defendant Suria stated:
    25
    26         We are currently conducting our severe adult peanut allergy Phase IIa
               study, which is focused on severe patients, by definition, people that
    27
               have a history of anaphylaxis that have previously had a severe
    28         episode in response to accidental peanut exposure. These are the

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    60
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.351 Page 65 of 105



     1         people that are always next to their EpiPen all the time, always know
     2         where the nearest ER is. We're treating 20 of those individuals with a
               single dose of our antibody versus placebo and the key clinical
     3         endpoint that we’ll be looking for there is oral food challenge, which
     4         we measured using the (inaudible) methodology, and that data is due
               out at a top-line level this quarter.
     5
               148.    The statements referenced above in ¶ 147 were materially false and
     6
         misleading when made. While the Phase 2a Peanut Allergy Trial had enrolled 20
     7
         patients with a history of anaphylaxis, Defendants removed four patients post-
     8
         enrollment, an action that skewed the reported interim results to make the trial appear
     9
         successful when, in reality, it was not successful.
    10
               E.     February 17, 2018 Press Release
    11

    12         149. On February 17, 2018, AnaptysBio issued a press release announcing
    13   updated data from its Phase 2a clinical trial of etokimab in atopic dermatitis, which
    14   was presented at the American Academy of Dermatology (AAD) Annual Meeting
    15   in San Diego. The press release stated that “[etokimab] was efficacious in all 12
    16   patients enrolled in this trial” and “[e]fficacy was sustained through day 140
    17   following single dose administration of [etokimab] with five of 12 patients (42
    18   percent) achieving EASI-50” and the drug’s efficacy “was not limited by disease
    19   severity.” The press release also reported that “[d]ay 29 results exceeded the primary
    20   efficacy objective of the trial with 10 of 12 patients (83 percent) achieving EASI-
    21   50” and that “[o]ther atopic dermatitis efficacy endpoints . . . demonstrated rapid
    22   and sustained single dose [etokimab] efficacy results in a similar manner to the
    23   . . . EASI results.”
    24         150. Analysts relied on Defendants’ representations, which omitted the
    25   trial’s use of rescue therapy, when they released positive reports about AnaptysBio
    26   and raised their price targets for the company. Jefferies compared etokimab to
    27   Dupixent positively, stating that “[s]ustained efficacy on a single dose of ‘020 was
    28   seen up to Day 78 . . . comparable to PII data from competitor Dupixent,” and raised
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    61
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.352 Page 66 of 105



     1   its price target to $145 from $101. Wedbush also raised its price target, explaining
     2   that the “updated results demonstrate an impressive sustained peak through Day 78
     3   following a single IV injection.” SunTrust repeated Defendants’ representations
     4   exactly, that “disease severity does not limit ANB020 effectiveness.”
     5         151. The statements referenced above in ¶ 149 were materially false and
     6   misleading and failed to disclose material adverse facts about the prospects of the
     7   Company’s lead drug asset for the reasons discussed above in ¶¶ 136-39.
     8   Specifically, Defendants willfully or recklessly made and/or caused the Company to
     9   make materially false and misleading statements to the investing public that failed
    10   to disclose important data from the Company’s Phase 2a trial in atopic dermatitis,
    11   including the timing and extent of patients’ use of topical corticosteroids as a rescue
    12   therapy during the study and whether any of the patients that utilized rescue therapy
    13   were classified as responders at a given time. As a result, Defendants’ positive
    14   statements about the efficacy and prospects of AnaptysBio’s lead drug asset in the
    15   treatment of atopic dermatitis were materially false and/or misleading and/or lacked
    16   a reasonable basis.
    17         152.    Again, Defendants omitted the use of rescue therapy in the patients
    18   involved in this study. This created the misleading impression that etokimab had
    19   “impressive” efficacy without the use of rescue therapy. This caused analysts and
    20   the market to over-value AnaptysBio stock because Defendants misleadingly
    21   implied that etokimab had a distinct competitive advantage over Dupixent with
    22   regard to the use of rescue therapy.
    23
               F.     March 5, 2018 Form 10-K Annual Report
    24
               153. On March 5, 2018, AnaptysBio filed its annual report with the SEC on
    25
         Form 10-K for the fourth quarter and full year 2017. The Company’s 10-K, signed
    26
         by Defendants Suria and Piscitelli, described the data from the Phase2a trial for
    27
         atopic dermatitis as demonstrating “proof-of-concept for [etokimab]” in this
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    62
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.353 Page 67 of 105



     1   indication, “suggest[ing] that [etokimab] may provide meaningful differentiation in
     2   terms of patient convenience,” and serving as the basis for the Company’s plan to
     3   initiate further development in atopic dermatitis through the initiation of a Phase 2b
     4   multi-dose trial. The 10-K also stated that the drug’s “efficacy was not limited by
     5   disease severity.” In response, RBC maintained its 50% probability of success for
     6   etokimab in the atopic dermatitis indication.
     7         154. The statements referenced above in ¶ 153 were materially false and
     8   misleading and failed to disclose material adverse facts about the prospects of the
     9   Company’s lead drug asset for the reasons discussed above in ¶¶ 136-39.
    10   Specifically, Defendants willfully or recklessly made and/or caused the Company to
    11   make materially false and misleading statements to the investing public that failed
    12   to disclose important data from the Company’s Phase 2a AD Trial, including the
    13   timing and extent of patients’ use of topical corticosteroids as a rescue therapy during
    14   the study and whether any of the patients that utilized rescue therapy were classified
    15   as responders at a given time. As a result, Defendants’ positive statements about the
    16   efficacy and prospects of AnaptysBio’s lead drug asset in the treatment of atopic
    17   dermatitis were materially false and/or misleading and/or lacked a reasonable basis.
    18
               G.     March 26, 2018 Press Release
    19
               155. On March 26, 2018, after the markets closed, the Company issued a
    20
         press release, which it also filed on Form 8-K with the SEC, announcing data from
    21
         an interim analysis of a Phase 2a trial for etokimab in adult patients with peanut
    22
         allergy. The press release reported that six of 13 patients (or 46%) improved their
    23
         peanut tolerance to a cumulative 500mg at day 14 after a single dose of etokimab
    24
         compared to zero of three patients (or 0%) dosed with placebo. The press release
    25
         stated that the Company excluded two etokimab-dosed patients and two placebo-
    26
         dosed patients from its interim analysis because they exhibited “mild” baseline
    27
         symptoms, with one etokimab-dosed patient and two placebo-dosed patients being
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     63
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.354 Page 68 of 105



     1   able to tolerate the 500mg maximum cumulative peanut dose at day 14 of the oral
     2   food challenge, but disclosed no further details on the excluded patients. Further,
     3   the press release cited the PRACTALL guidelines as the authority behind the design
     4   of the study and exclusion of the four patients. Although the Company had excluded
     5   20% of the patients enrolled in the trial from the interim data analysis, the press
     6   release touted the drug as a “promising new paradigm for peanut allergy patients.”
     7   Thus, based on the “positive” data from the study, the Company announced its plans
     8   to continue development of etokimab in a multi-dose Phase 2b trial in moderate-to-
     9   severe baseline peanut allergy patients.
    10         156. In that same press release, Defendant Suria stated, “We are encouraged
    11   by the rapid improvement in peanut tolerance . . . We believe ANB020 has the
    12   potential to prophylactically protect moderate-to-severe baseline adult peanut
    13   allergy patients from anaphylaxis. In addition, we believe ANB020 may address
    14   multiple concomitant allergic conditions irrespective of the specific allergens
    15   involved.”
    16         157. On a conference call with analysts that day to discuss the Company’s
    17   etokimab Phase 2a peanut allergy trial data, Defendant Suria stated that “[w]e have
    18   demonstrated proof of concept in adult peanut allergy patients with moderate-to-
    19   severe baseline symptoms [for] a single dose of [etokimab] resulting in 46% of
    20   patients achieving the maximum-tested peanut tolerance in 14 days.”
    21         158. On that same conference call, Defendant Londei contradicted previous
    22   statements made by Defendant Suria regarding the trial design. In contrast to
    23   Defendant Suria’s January 9, 2018 statement where he explained that the trial was,
    24   at the time, focused “on severe patients, by definition, people that have a history of
    25   anaphylaxis that have previously had a severe episode in response to accidental
    26   peanut exposure,” Defendant Londei explained during the call that Defendants
    27   “excluded 2 ANB020 and 2 placebo dosed patients from the interim analysis because
    28   they exhibited mild symptoms at baseline.”
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   64
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.355 Page 69 of 105



     1            159. The statements referenced above in ¶¶ 155-58 were materially false and
     2   misleading and failed to disclose material adverse facts about the prospects of the
     3   Company’s lead drug asset. Specifically, Defendants willfully or recklessly made
     4   and/or caused the Company to make materially false and misleading statements to
     5   the investing public that failed to disclose key information from the Company’s
     6   Phase 2a Peanut Allergy Trial, including patients’ average cumulative peanut dose
     7   tolerated at day 14 after the administration of etokimab or placebo as well as whether
     8   the Company’s post-enrollment decision to exclude 20% of the patients enrolled in
     9   the study from the interim analysis. As a result, Defendants’ positive statements
    10   about the efficacy and prospects of AnaptysBio’s lead drug asset in the treatment of
    11   peanut allergy were materially false and/or misleading and/or lacked a reasonable
    12   basis.
    13            160. Defendant Suria’s positive statements that excluding mild patients from
    14   the data was consistent with the “intent” of the study created the misleading
    15   impression that the exclusion of the patient data was part of the trial’s original design
    16   and consistent with PRACTALL guidelines. RBC revealed that a peanut allergy
    17   physician expert that it had hired “noted that this type of patient
    18   subgrouping/bucketing based on symptomology to peanut doses (i.e. ANAB’s mild,
    19   moderate and severe patients) does not exist . . . [G]iven expert questions
    20   surrounding the very existence of these patient subgroups in PRACTALL
    21   guidelines, we’re concerned this subgroup analysis was likely retrospective and not
    22   prespecified (aka statistically questionable).” Defendant Suria misled the market
    23   about the integrity of the peanut allergy study, which was revealed by RBC to be
    24   “statistically questionable.”
    25
                  H.    May 8, 2018 First Quarter 2018 Press Release and Form 10-Q
    26
                  161. 146. On May 8, 2018, AnaptysBio issued a press release, which it also
    27
         filed on Form 8-K with the SEC, announcing the Company’s financial results for the
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                      65
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.356 Page 70 of 105



     1   first quarter of 2018. In the press release, Defendant Suria is quoted as saying “[w]e
     2   demonstrated proof-of-concept for [etokimab] in Phase 2a trials in atopic
     3   dermatitis and peanut allergy.”
     4         162. That same day, the Company also filed its quarterly report with the SEC
     5   on Form 10-Q for the first quarter of 2018. The Company’s 10-Q, signed by
     6   Defendants Suria and Piscitelli, described the data from the Phase2a trial for atopic
     7   dermatitis as demonstrating “proof-of-concept for [etokimab]” in this indication,
     8   “suggest[ing] that [etokimab] may provide meaningful differentiation in terms of
     9   patient convenience,” and serving as the basis for the Company’s plan to initiate
    10   further development in atopic dermatitis through the initiation of a Phase 2b multi-
    11   dose trial. Regarding the Company’s interim analysis of data from its Phase 2a trial
    12   in peanut allergy, the 10-Q stated that “six of thirteen (46%) patients administered a
    13   single dose of [etokimab] improved peanut tolerance at the day 14 [oral food
    14   challenge] to the maximum tested cumulative 500mg dose, compared to none of the
    15   placebo dosed patients.”
    16         163. In response, Jefferies and SunTrust reiterated their “buy” ratings and
    17   JMP and Wedbush reiterated their “outperform” ratings. Wedbush noted, “[W]e see
    18   less frequent dosing (that provides comparable efficacy to Dupi) providing a key
    19   market differentiator.”
    20         164. Defendants’ statements about the atopic dermatitis data referenced
    21   above in ¶¶ 161-62 were materially false and misleading because they omitted the
    22   patients’ usage of rescue therapy, which created a false impression about the drug’s
    23   efficacy, for the reasons stated above in ¶¶ 136-39. Defendants’ statements about
    24   patient convenience are likewise false and misleading because, by omitting the
    25   patients’ usage of rescue therapy, Defendants created the false impression that
    26   etokimab had a competitive advantage over other atopic dermatitis drugs on the
    27   market, such as Dupixent, whose trial did report meaningful details about patients’
    28   use of rescue therapy.
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   66
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.357 Page 71 of 105



     1         165. Defendants’ statements about the peanut allergy data were false and
     2   misleading because the reported data omitted 20% of the enrolled patient population,
     3   the inclusion of which would have dramatically and negatively impacted the Phase
     4   2a Peanut Allergy Trial’s success. The omitted placebo patients actually had a better
     5   response to the placebo, instead of etokimab. By omitting this information from its
     6   results, Defendants created the false impression that etokimab had impressive
     7   efficacy for peanut allergy, when that was not the case.
     8

     9         I.     May 16, 2018 Bank of America Merrill Lynch Healthcare
                      Conference
    10
    11         166. On May 16, 2018, Defendant Suria represented AnaptysBio and
    12   presented at the 2018 Bank of America Merrill Lynch Healthcare Conference.
    13   During the conference, Defendant Suria touted the data from the Phase 2a trial of
    14   etokimab for peanut allergy as showing a “remarkable efficacy result” and stated
    15   that “we’re quite excited by this data” and “look forward to moving into a Phase IIb
    16   trial.” During the conference, Defendant Suria also described etokimab as having a
    17   “pretty profound efficacy” in its treatment of moderate-to-severe atopic dermatitis
    18   patients based on the Company’s Phase 2a trial data for that indication.
    19         167. The statements referenced above in ¶ 166 were materially false and
    20   misleading and failed to disclose material adverse facts about the prospects of the
    21   Company’s lead drug asset for the reasons discussed above in ¶¶ 136-39; 159-60.
    22   Specifically, Defendants willfully or recklessly made and/or caused the Company to
    23   make materially false and misleading statements to the investing public that failed
    24   to disclose key information from the Company’s Phase 2a trial in peanut allergy,
    25   including patients’ average cumulative peanut dose tolerated at day 14 after the
    26   administration of etokimab or placebo as well as whether the Company’s decision
    27   to exclude 20% of the patients enrolled in the study from the interim analysis due to
    28   their mild symptoms was retrospective. As a result, Defendants’ positive statements
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                  67
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.358 Page 72 of 105



     1   about the efficacy and prospects of AnaptysBio’s lead drug asset in the treatment of
     2   atopic dermatitis and peanut allergy were materially false and/or misleading and/or
     3   lacked a reasonable basis.
     4
               J.     May 29, 2018 Press Release
     5
               168. On May 29, 2018, AnaptysBio issued a press release announcing the
     6
         presentation of updated data from its Phase 2a AD Trial at the 2018 European
     7
         Academy of Allergy and Clinical Immunology (EAACI) Congress in Munich,
     8
         Germany. The press release stated that “[etokimab] was efficacious in all 12
     9
         patients enrolled in this trial,” “[e]fficacy was sustained through day 140 following
    10
         single dose administration of [etokimab] with five of 12 patients (42%) achieving
    11
         EASI-50,” and the drug’s efficacy “was not limited by disease severity.” The press
    12
         release also reported that “[d]ay 29 results exceeded the primary efficacy objective
    13
         of the trial with 10 of 12 patients (83%) achieving EASI-50” and that “[o]ther
    14
         atopic dermatitis efficacy endpoints … demonstrated rapid and sustained single
    15
         dose [etokimab] efficacy results in a similar manner to the … EASI results.”
    16
               169. Tellingly, while the Company failed to mention rescue therapy in its
    17
         written submission to the SEC, the Company clearly communicated to attendees that
    18
         rescue therapies were not used in the Phase 2a AD Trial. Indeed, as noted above in
    19
         ¶ 98, SunTrust wrote in its May 29, 2018 analyst report that “[n]o oral
    20
         corticosteroids were used in the [atopic dermatitis] study to rescue patients.”
    21
         [Emphasis in original.]
    22
               170. In response to this presentation, JMP reiterated its “Market
    23
         Outperform” rating and $180 price target. Wedbush stated that “ANB020 data
    24
         observed to date improves probability of topline asthma data in Q3.”
    25
               171. The statements referenced in ¶¶ 168-69 were materially false and
    26
         misleading and failed to disclose material adverse facts about the prospects of the
    27
         Company’s lead drug asset for the reasons discussed above in ¶¶ 136-39.
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                  68
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.359 Page 73 of 105



     1   Specifically, Defendants willfully or recklessly made and/or caused the Company to
     2   make materially false and misleading statements to the investing public that omitted
     3   important data from the Company’s Phase 2a trial in atopic dermatitis, including the
     4   timing and extent of patients’ use of topical corticosteroids as a rescue therapy during
     5   the study and whether any of the patients that utilized rescue therapy were classified
     6   as responders at a given time. By omitting details about the usage of rescue therapy
     7   in the Phase 2a atopic dermatitis trial, Defendants misled the market about
     8   etokimab’s competitive advantage over Dupixent, in both efficacy and patient
     9   convenience, and etokimab’s efficacy in other allergic diseases such as asthma.
    10   SunTrust expressly relied on these omissions when it falsely stated that no oral
    11   corticosteroids had been used in the atopic dermatitis study as rescue therapy. As a
    12   result, Defendants’ positive statements about the efficacy and prospects of
    13   AnaptysBio’s lead drug asset in the treatment of atopic dermatitis and peanut allergy
    14   were materially false and/or misleading and/or lacked a reasonable basis.
    15
                      1.     August 7, 2018 Press Release and Form 10-Q
    16
               172. On August 7, 2018, the Company filed its quarterly report with the SEC
    17
         on Form 10-Q for the second quarter of 2018. The Company’s 10-Q, signed by
    18
         Defendants Suria and Piscitelli, described the data from the Phase2a trial for atopic
    19
         dermatitis as demonstrating “proof-of-concept for etokimab” in this indication,
    20
         “suggest[ing] that etokimab may provide meaningful differentiation in terms of
    21
         patient convenience,” and serving as the basis for the Company’s further
    22
         development in atopic dermatitis through the enrollment of patients in a Phase 2b
    23
         multi-dose trial. The 10-Q also stated that “[e]tokimab results were not limited by
    24
         disease severity” and “[o]ther efficacy endpoints . . . demonstrated rapid and
    25
         sustained single dose etokimab results in a similar manner to the . . . EASI results.”
    26
               173. The statements referenced in ¶ 172 were materially false and
    27
         misleading and failed to disclose material adverse facts about the prospects of the
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     69
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.360 Page 74 of 105



     1   Company’s lead drug asset for the reasons discussed above in ¶¶ 136-39.
     2   Specifically, Defendants willfully or recklessly made and/or caused the Company to
     3   make materially false and misleading statements to the investing public that omitted
     4   important data from the Company’s Phase 2a trial in atopic dermatitis, including the
     5   timing and extent of patients’ use of topical corticosteroids as a rescue therapy during
     6   the study and whether any of the patients that utilized rescue therapy were classified
     7   as responders at a given time. By omitting details about the usage of rescue therapy
     8   in the Phase 2a atopic dermatitis trial, Defendants misled the market about
     9   etokimab’s competitive advantage over Dupixent, in both efficacy and patient
    10   convenience. As a result, Defendants’ positive statements about the efficacy and
    11   prospects of AnaptysBio’s lead drug asset in the treatment of atopic dermatitis were
    12   materially false and/or misleading and/or lacked a reasonable basis.
    13
               K.     September 25, 2018 SPO Offering Materials
    14
               174. On or around September 25, 2018, AnaptysBio conducted a secondary
    15
         offering (the “Second SPO”) pursuant to a shelf registration statement that the
    16
         Company filed with the SEC on Form S-3 on February 5, 2018 (the “Second SPO
    17
         Registration Statement”). On September 26, 2018, AnaptysBio filed a prospectus
    18
         supplement to the Second SPO Registration Statement with the SEC on Form
    19
         424B5, which incorporated and formed part of the Second SPO Registration
    20
         Statement (collectively, the “Second SPO Offering Materials”).
    21
               175. The Second SPO Offering Materials contained false and misleading
    22
         statements of material facts and omitted material facts necessary to make the
    23
         statements contained therein not misleading. Specifically, in the Second SPO
    24
         Offering Materials, the Company described the data from the Phase2a trial for atopic
    25
         dermatitis as demonstrating “proof-of-concept for etokimab” in this indication,
    26
         “suggest[ing] that etokimab may provide meaningful differentiation in terms of
    27
         patient convenience,” and serving as the basis for the Company’s plan to initiate
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     70
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.361 Page 75 of 105



     1   further development in atopic dermatitis through the enrollment of patients in a
     2   Phase 2b multi-dose trial. As before, Defendants noted only that “[p]atients were
     3   permitted to take a monitored amount of topical corticosteroids as rescue therapy”
     4   in the Phase 2a AD trial, but provided no information on the actual usage or impact
     5   of any rescue therapy.
     6         176. In response, JMP reiterated its “Market Outperform” rating. Credit
     7   Suisse reiterated its “outperform” rating and raised its target price from $104 to
     8   $147, noting, “AnaptysBio continues to be a small cap biotech company that could
     9   potentially see substantial appreciation over the next few years as lead asset
    10   etokimab continues to de-risk across multiple indications.”
    11         177. The statements referenced in ¶ 175 were materially false and
    12   misleading and failed to disclose material adverse facts about the prospects of the
    13   Company’s lead drug asset for the reasons discussed above in ¶¶ 136-39.
    14   Specifically, Defendants willfully or recklessly made and/or caused the Company to
    15   make materially false and misleading statements to the investing public that omitted
    16   important data from the Company’s Phase 2a trial in atopic dermatitis, including the
    17   timing and extent of patients’ use of topical corticosteroids as a rescue therapy during
    18   the study and whether any of the patients that utilized rescue therapy were classified
    19   as responders at a given time. By omitting details about the usage of rescue therapy
    20   in the Phase 2a atopic dermatitis trial, Defendants misled the market about
    21   etokimab’s competitive advantage over Dupixent, in both efficacy and patient
    22   convenience. As a result, Defendants’ positive statements about the efficacy and
    23   prospects of AnaptysBio’s lead drug asset in the treatment of atopic dermatitis were
    24   materially false and/or misleading and/or lacked a reasonable basis.
    25
               L.     November 8, 2018 Form 10-Q
    26
               178. On November 8, 2018, the Company filed its quarterly report with the
    27
         SEC on Form 10-Q for the third quarter of 2018. The Company’s 10-Q, signed by
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     71
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.362 Page 76 of 105



     1   Defendants Suria and Piscitelli, described the data from the Phase2a trial for atopic
     2   dermatitis as demonstrating “proof-of-concept for etokimab” in this indication,
     3   “suggest[ing] that etokimab may provide meaningful differentiation in terms of
     4   patient convenience,” and serving as the basis for the Company’s further
     5   development in atopic dermatitis through the enrollment of patients in a Phase 2b
     6   multi-dose trial.
     7         179. In response, Credit Suisse and Wedbush reiterated their “outperform”
     8   ratings, Cantor Fitzgerald reiterated its “Overweight” rating and $140 price target,
     9   and SunTrust reiterated its “buy” rating and price target of $156.
    10         180. The statements referenced in ¶ 178 were materially false and
    11   misleading and failed to disclose material adverse facts about the prospects of the
    12   Company’s lead drug asset for the reasons discussed above in ¶¶ 136-39.
    13   Specifically, Defendants willfully or recklessly made and/or caused the Company to
    14   make materially false and misleading statements to the investing public that omitted
    15   important data from the Company’s Phase 2a trial in atopic dermatitis, including the
    16   timing and extent of patients’ use of topical corticosteroids as a rescue therapy during
    17   the study and whether any of the patients that utilized rescue therapy were classified
    18   as responders at a given time. By omitting details about the usage of rescue therapy
    19   in the Phase 2a atopic dermatitis trial, Defendants misled the market about
    20   etokimab’s competitive advantage over Dupixent, in both efficacy and patient
    21   convenience. As a result, Defendants’ positive statements about the efficacy and
    22   prospects of AnaptysBio’s lead drug asset in the treatment of atopic dermatitis were
    23   materially false and/or misleading and/or lacked a reasonable basis.
    24
               M.     January 8, 2019 JPMorgan Global Healthcare Conference
    25
               181. On January 8, 2019, Defendant Suria represented AnaptysBio and
    26
         presented at the JPMorgan Global Healthcare Conference. During the conference,
    27
         in describing the results from the Phase 2a trial in atopic dermatitis, Defendant Suria
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     72
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.363 Page 77 of 105



     1   stated that the Company had exceeded its goal of 50% responders “quite robustly”
     2   and touted the results as “a very exciting data event” because all the patients
     3   administered with a single dose of etokimab achieved at least 50 percent
     4   improvement in their EASI score relative to enrollment baseline. Defendant Suria
     5   also stated that the “time line and robustness of that single dose efficacy . . . gave us
     6   a sense that we could robustly advance this program into a multidose Phase IIb.”
     7         182. In response, J.P. Morgan reiterated its “overweight” rating and
     8   SunTrust reiterated its “buy” rating.
     9         183. The statements referenced in ¶ 181 were materially false and
    10   misleading and failed to disclose material adverse facts about the prospects of the
    11   Company’s lead drug asset for the reasons discussed above in ¶¶ 136-39.
    12   Specifically, Defendants willfully or recklessly made and/or caused the Company to
    13   make materially false and misleading statements to the investing public that omitted
    14   important data from the Company’s Phase 2a trial in atopic dermatitis, including the
    15   timing and extent of patients’ use of topical corticosteroids as a rescue therapy during
    16   the study and whether any of the patients that utilized rescue therapy were classified
    17   as responders at a given time. By omitting details about the usage of rescue therapy
    18   in the Phase 2a atopic dermatitis trial, Defendants misled the market about
    19   etokimab’s competitive advantage over Dupixent, in both efficacy and patient
    20   convenience. As a result, Defendants’ positive statements about the efficacy and
    21   prospects of AnaptysBio’s lead drug asset in the treatment of atopic dermatitis were
    22   materially false and/or misleading and/or lacked a reasonable basis.
    23
               N.     February 28, 2019 Form 10-K Annual Report
    24
               184. On February 28, 2019, the Company filed its annual report with the
    25
         SEC on Form 10-K for the fourth quarter and full year 2018. The Company’s 10-K,
    26
         signed by Defendants Suria and Piscitelli, described the data from the Phase2a trial
    27
         for atopic dermatitis as demonstrating “proof-of-concept for etokimab” in this
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                      73
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.364 Page 78 of 105



     1   indication and “suggest[ing] that etokimab may provide meaningful differentiation
     2   in terms of patient convenience.” The 10-K also stated that “etokimab efficacy was
     3   not limited by disease severity.”
     4         185. In response, Credit Suisse and Wedbush reiterated their “outperform”
     5   ratings, Guggenheim and Jefferies reiterated their “buy” ratings, and Cantor
     6   Fitzgerald and J.P. Morgan reiterated their “overweight” ratings.
     7         186. The statements referenced in ¶ 184 were materially false and
     8   misleading and failed to disclose material adverse facts about the prospects of the
     9   Company’s lead drug asset for the reasons discussed above in ¶¶ 136-39.
    10   Specifically, Defendants willfully or recklessly made and/or caused the Company to
    11   make materially false and misleading statements to the investing public that omitted
    12   important data from the Company’s Phase 2a trial in atopic dermatitis, including the
    13   timing and extent of patients’ use of topical corticosteroids as a rescue therapy during
    14   the study and whether any of the patients that utilized rescue therapy were classified
    15   as responders at a given time. By omitting details about the usage of rescue therapy
    16   in the Phase 2a atopic dermatitis trial, Defendants misled the market about
    17   etokimab’s competitive advantage over Dupixent, in both efficacy and patient
    18   convenience. As a result, Defendants’ positive statements about the efficacy and
    19   prospects of AnaptysBio’s lead drug asset in the treatment of atopic dermatitis were
    20   materially false and/or misleading and/or lacked a reasonable basis.
    21
               O.     May 14, 2019 Bank of America Merrill Lynch Health Care
    22                Conference
    23
               187. On May 14, 2019, Defendant Suria represented AnaptysBio and
    24
         presented at the Bank of America Merrill Lynch Health Care Conference. During
    25
         the conference, Defendant Suria described etokimab’s treatment of patients in the
    26
         Phase 2a trial in atop dermatitis as a “really remarkable result where a single dose of
    27
         our drug . . . had widespread efficacy across all these individuals.” Based on the
    28
         “efficacy data” from the Phase 2a trial, Defendant Suria then touted etokimab as “a
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     74
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.365 Page 79 of 105



     1   widespread, rapid and durable response in atopic dermatitis.” Defendant Suria
     2   explained that as a result of the Phase 2a AD Trial, the Company began the Phase
     3   2b ATLAS trial, where “the key question that we’re trying to answer from this trial
     4   is . . . which dose level . . . we proceed forward into subsequent Phase III studies.”
     5         188. The statements referenced in ¶ 187 were materially false and
     6   misleading and failed to disclose material adverse facts about the prospects of the
     7   Company’s lead drug asset for the reasons discussed above in ¶¶ 136-39.
     8   Specifically, Defendants willfully or recklessly made and/or caused the Company to
     9   make materially false and misleading statements to the investing public that omitted
    10   important data from the Company’s Phase 2a trial in atopic dermatitis, including the
    11   timing and extent of patients’ use of topical corticosteroids as a rescue therapy during
    12   the study and whether any of the patients that utilized rescue therapy were classified
    13   as responders at a given time. By omitting details about the usage of rescue therapy
    14   in the Phase 2a atopic dermatitis trial, Defendants misled the market about
    15   etokimab’s competitive advantage over Dupixent, in both efficacy and patient
    16   convenience. As a result, Defendants’ positive statements about the efficacy and
    17   prospects of AnaptysBio’s lead drug asset in the treatment of atopic dermatitis were
    18   materially false and/or misleading and/or lacked a reasonable basis.
    19
            VI.    ADDITIONAL LOSS CAUSATION ALLEGATIONS
    20
               189. Defendants’ wrongful conduct, as alleged herein, directly and
    21
         proximately caused the economic loss suffered by Plaintiff and the Class.
    22
         Throughout the Class Period, AnaptysBio’s stock price was artificially inflated as a
    23
         result of Defendants’ materially false and misleading statements and omissions. Had
    24
         Defendants disclosed complete, accurate and truthful information concerning these
    25
         matters during the Class Period, Plaintiff and other Class members would not have
    26
         purchased or otherwise acquired AnaptysBio’s securities or would not have
    27

    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     75
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.366 Page 80 of 105



     1   purchased or otherwise acquired these securities, at the artificially inflated prices
     2   that they paid.
     3         190. As alleged above, on March 26, 2018, AnaptysBio announced data
     4   from an interim analysis of the Phase 2a Peanut Allergy Trial for etokimab, and
     5   Defendants claimed the Company demonstrated “proof of concept in adult peanut
     6   allergy patients with moderate-to-severe baseline symptoms[,]” achieving a 46%
     7   response rate in etokimab-treated patients over the placebo-arm of the study. Later
     8   the same day, however, analysts from RBC Capital Markets issued a report revealing
     9   that (i) AnaptysBio misrepresented etokimab’s response rate by only releasing data
    10   for a subset of the total population of patients enrolled in the study instead of the
    11   entire population of patients that had initially been enrolled in the trial; (ii) the
    12   response rate for etokimab in the full trial population of the study “does not appear
    13   to be meaningfully differentiated” relative to the placebo arm of the study,
    14   explaining that the difference between the etokimab-treated arm and the placebo arm
    15   was only approximately 7% as compared to the 46% response rate that the Company
    16   had reported in its interim analysis; (iii) Defendants employed the questionable
    17   practice of placing patients into “mild” and “moderate-to-severe” subgroupings
    18   based on observed symptomology—a practice that the Company did not disclose in
    19   the clinicaltrials.gov listing nor in management’s prior trial descriptions—and
    20   excluding patients on this basis; and (iv) the Company’s lack of disclosure of the
    21   data showing the improvement between baseline and day 14 in both the etokimab-
    22   treated arm and the placebo arm made it “difficult to contextualize the breadth of
    23   allergic protection provided by [etokimab].”
    24         191. In response to the release of information calling into question the
    25   Company’s use of improper clinical practices in order to claim a high response rate,
    26   AnaptysBio’s stock fell nearly 6%, from a closing price of $113.83 per share on
    27   March 26, 2018, to a closing price of $107.52 on March 27, 2018.
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                  76
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.367 Page 81 of 105



     1         192. On April 4, 2018, the same RBC analysts issued a report downgrading
     2   the Company’s stock and reducing its price target to $86 from $144 citing “increased
     3   skepticism regarding [etokimab’s] path forward in peanut allergy” as well as
     4   “concern surrounding management credibility.” The analysts noted that they had
     5   consulted with an expert peanut allergy physician, who reviewed the data and
     6   subgrouping analysis from the Phase 2a Peanut Allergy Trial who concluded that the
     7   subgrouping into “mild”, “moderate”, and “severe” patients based on symptomology
     8   does not exist in the PRACTALL guidelines.            Given the “expert questions
     9   surrounding the very existence of these patient subgroups,” the report highlighted
    10   concern that AnaptysBio’s subgrouping analysis “was likely retrospective and not
    11   prespecified” and thus “statistically questionable,” and RBC nearly fully removed
    12   etokimab for the treatment of peanut allergy from its valuation model and decreased
    13   its probability of success estimates for etokimab to treat adults with severe peanut
    14   allergy to 5% from 35%.
    15         193. In response to further questioning of management’s credibility and the
    16   statistical soundness of AnaptysBio’s Phase 2a study of etokimab in patients with
    17   peanut allergy, AnaptysBio’s stock price fell nearly 7.5%, from a closing price of
    18   $94.35 per share on April 4, 2018, down to a closing price of $87.32 per share on
    19   April 5, 2018, a drop of $7.03 per share.
    20         194. As alleged above, several months later, the Company aborted clinical
    21   trials for etokimab in peanut allergy altogether on August 7, 2018, abruptly
    22   announcing that “as a result of market assessment regarding the adoption of the
    23   peanut oral food challenge in future commercial usage of etokimab in peanut allergy
    24   patients, AnaptysBio has decided to deprioritize further company-sponsored clinical
    25   development of etokimab in moderate-to-severe baseline adult peanut allergy
    26   patients” and that the Company “does not intend to utilize its clinical development
    27   resources to pursue a Phase 2b clinical trial of etokimab in peanut allergy.”
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                 77
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.368 Page 82 of 105



     1         195. As alleged above, on June 21, 2019, analysts for Credit Suisse issued a
     2   report that provided an in-depth analysis of the Company’s clinical data from its
     3   Phase 2a AD Trial. This report issued concerns about the efficacy profile of
     4   etokimab because, as the report noted, the Company did not disclose the timing of
     5   the corticosteroid rescue therapy use nor whether patients in the responders group
     6   had used the rescue therapy during the Phase 2a study. Further, the June 21, 2019
     7   Credit Suisse report noted that because of the study’s small sample size, a single
     8   subject from the responder group having used rescue therapy “could substantially
     9   skew the response rates” and “chang[e] the interpretation of the data as it relates to
    10   the overall prospects of the asset.”
    11         196. In response to these disclosures concerning the Company’s lack of
    12   candor regarding the use of corticosteroid rescue therapy in its Phase 2a AD Trial
    13   and the likelihood that the rescue therapy use negated the efficacy profile that
    14   Defendants had claimed was demonstrated by the Phase 2a study’s data, the price of
    15   AnaptysBio common stock fell nearly 12%, from a closing price of $67.02 per share
    16   on June 20, 2019, to a closing price of $59.24 per share on June 21, 2019.
    17         197. As alleged above, on November 8, 2019, AnaptysBio announced that
    18   its ATLAS trial, a Phase 2b study of etokimab in atopic dermatitis patients, had
    19   “failed to meet the primary endpoint of the trial, which was demonstration of
    20   statistically greater improvement in the Eczema Area and Severity Index (EASI)
    21   relative placebo at week 16.” The Company also revealed that, as a result of this
    22   data, it had postponed the initiation of its Phase 2b etokimab clinical trial in asthma.
    23         198. Following this stunning failure of its lead drug candidate, the Company
    24   provided no detailed explanation for the failure nor the top-line results, and
    25   Defendants did not hold a conference call with investors to discuss the failure and to
    26   answer lingering questions about the ATLAS trial. In a report dated November 8,
    27   2019, the same Credit Suisse analyst who, on June 21, 2019, had raised concerns
    28   about the efficacy profile of etokimab and had noted the lack of disclosure regarding
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    78
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.369 Page 83 of 105



     1   patients’ use of corticosteroids as rescue therapy during the Phase 2a study, wrote
     2   that they “had concerns about the interpretability of the Ph2a results and were
     3   cautious into this readout.” Moreover, other analysts from Jefferies had noted that
     4   on November 4, 2019 that rescue therapy use was not allowed in the Phase 2B
     5   ATLAS Trial. The removal of rescue therapy use in the trial was a key differentiator
     6   that likely contributed to the ATLAS study failure.
     7         199. In response to the truth about etokimab’s efficacy and prospect to treat
     8   atopic dermatitis, the price of AnaptysBio stock fell nearly 72%, from a closing price
     9   of $36.16 per share on November 7, 2019, to a closing price of $10.18 on November
    10   8, 2019.
    11         200. It was entirely foreseeable that Defendants’ materially false and
    12   misleading statements and omissions discussed herein would artificially inflate the
    13   price of AnaptysBio securities. Thus, the stock price declines described above were
    14   directly and proximately caused by Defendants’ materially false and misleading
    15   statements and omissions.
    16
           VII.     SUMMARY OF SCIENTER ALLEGATIONS
    17
               201. A host of facts, including and in addition to those discussed above,
    18
         support a strong inference that Defendants AnaptysBio, Suria, Londei and Piscitelli
    19
         knew, or, at minimum, were severely reckless in not knowing, the true undisclosed
    20
         facts when they made their false or misleading representations to investors. The
    21
         information in this section summarizes certain of the allegations-that are set forth
    22
         more fully above-that detail the Defendants’ scienter. All of these allegations must
    23
         be considered holistically in evaluating Defendants’ scienter. The cumulative
    24
         knowledge of all members of AnaptysBio’s senior management team, including the
    25
         Officer Defendants, regarding the matters addressed herein is properly imputed to
    26
         AnaptysBio.
    27

    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   79
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.370 Page 84 of 105



     1         A.     The Officer Defendants Reaped $18.8 Million From Insider Sales
     2
               202. Defendants’ suspicious stock sales support an inference that
     3
         Defendants had the motive and opportunity to commit fraud and inflate the price of
     4
         AnaptysBio stock, and that Defendants’ false and misleading statements were
     5
         knowingly made. At all relevant times, AnaptysBio’s Code of Conduct and Ethics
     6
         provided:
     7

     8         INSIDER TRADING
     9         Every employee and director is prohibited from using “inside” or
               material nonpublic information about the Company, or about
    10
               companies with which it does business, in connection with buying or
    11         selling the Company’s or such other companies’ securities, including
               “tipping” others who might make an investment decision on the basis
    12
               of this information. It is illegal, and it is a violation of this Code and
    13         other Company policies, to tip or to trade on inside information.
               Employees or directors who have access to inside information are not
    14
               permitted to use or share that inside information for stock trading
    15         purposes or for any other purpose except to conduct Company business.
    16         Employees must exercise the utmost care when in possession of
    17         material nonpublic information. The Company’s Insider Trading
               Policy provides guidance on the sorts of information that might be
    18         nonpublic and material for these purposes, and guidelines on when and
    19         how employees and directors may purchase or sell shares of Company
               stock or other Company securities.
    20
               203. As discussed in detail above in Section IV.H, supra, in violation of the
    21
         Company’s Code of Conduct and in violation of the Exchange Act, the Officer
    22
         Defendants had the motive and opportunity to commit the alleged fraud since they
    23
         personally reaped a windfall of $18.8 million collectively by selling AnaptysBio
    24
         stock while it was inflated due to misrepresentations regarding the design, risks and
    25
         results of the clinical trials for etokimab. Mere weeks after the Company announced
    26
         that it would no longer pursue clinical approval for etokimab to treat peanut allergies,
    27
         when Defendants were aggressively touting results from its Phase 2a AD Trial as
    28
         establishing a “proof-of-concept” while concealing the use, amount, and impact of
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     80
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.371 Page 85 of 105



     1   rescue therapy used by patients in the trial, the Officer Defendants entered 10b5-1
     2   trading plans that enabled them to sell the vast majority or all of their holdings of
     3   AnaptysBio stock. As recounted by FE 2 and FE 3, the Officer Defendants’ stock
     4   sales occurred despite the fact that the Company regularly blocked other employees
     5   from selling shares on all but a few days a month, if that.
     6         204. The proceeds from the Officer Defendants’ stock sales were vastly
     7   greater than the annual salaries each was earning from the Company. Indeed, for
     8   Defendant Suria, his stock sales during the Class Period resulted in proceeds that
     9   were more than 6.9 and 12.8 times greater than his fiscal 2019 and 2018 salaries,
    10   respectively. For Defendant Londei, his stock sales during the Class Period resulted
    11   in proceeds that were more than 3.5 and 3.6 times greater than his fiscal 2019 and
    12   2018 salaries, respectively. And for Defendant Piscitelli, his stock sales during the
    13   Class Period resulted in proceeds that were more than 5.7 times greater than his fiscal
    14   2018 salary. That the Officer Defendants sold most or all of their holdings of
    15   AnaptysBio stock after the failure of the peanut allergy clinical trial and while they
    16   were misleading investors concerning the design and impact of rescue steroids in the
    17   Phase 2a AD Trial, earning vastly more from selling their AnaptysBio stock than
    18   they earned in salary, further supports a strong inference of intentional or reckless
    19   misconduct.
    20         205. The SEC recognizes the establishment of a 10b5-1 trading plan as a
    21   potential, but not absolute, defense to accusations of insider trading when it is
    22   entered into by an insider “[b]efore becoming aware” of inside information and was
    23   established “in good faith and not as part of a plan or scheme to evade the
    24   prohibitions” against insider trading. 17 CFR § 240.10b5-1(c)(ii). Here, while the
    25   insider trades of Defendants Suria, Londei and Piscitelli were made pursuant to
    26   10b5-1 trading plans, those plans were purportedly entered into in August 2018 and
    27   March 2019, while Defendants engaged in their illicit scheme and possessed material
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    81
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.372 Page 86 of 105



     1   nonpublic information.     Therefore, the existence of those plans provides no
     2   affirmative defense and, to the contrary, supports scienter here.
     3
               B.     The Officer Defendants Were Subject-Matter Experts in Clinical
     4                Drug Development, or Falsely Claimed to Have Such Expertise
     5
               206. Defendant Londei was a highly trained and credentialed scientist and
     6
         expert in the field of clinical drug development and held himself out as
     7
         knowledgeable about the content of his Class Period statements alleged to be false
     8
         and misleading.
     9
               207. Prior to joining AnaptysBio and serving as its Chief Medical Officer
    10
         and Chief Development Officer, Defendant Londei held the position of Therapeutic
    11
         Area Head, Immunosciences at Bristol-Myers Squibb where he was responsible for
    12
         early clinical research for a portfolio of immune-related therapeutics. Prior to his
    13
         experience at Bristol-Myers Squibb, Defendant Londei served as the Global Head
    14
         of Autoimmunity Translational Medicine at Novartis and served as the Translational
    15
         Science Officer for the Genomics Institute of the Novartis Research Foundation. In
    16
         his roles at Novartis and Bristol-Myers Squibb, he led the design and execution of
    17
         early state clinical studies that were developing immune-related therapies for
    18
         inflammatory diseases. Defendant Londei earned an M.D. degree from the Faculty
    19
         of Medicine at University of Bologna and has conducted post-doctoral studies at
    20
         Tumor Immunology Unit, London, UK. Defendant Londei was part of a team at the
    21
         Kennedy Institute of Rheumatology at the Faculty of Medicine Imperial College,
    22
         London which pioneered the development of anti-Tumor Necrosis Factor therapies
    23
         to treat autoimmune diseases. As a widely recognized expert in inflammation,
    24
         Defendant Londei has published over 160 peer-reviewed writings in the field of
    25
         autoimmunity.
    26
               208. When Defendant Londei joined AnaptysBio in October of 2014,
    27
         Defendant Suria touted Defendant Londei’s experience and specifically noted its
    28
         importance to the Company’s “strategic priority” of developing etokimab, its anti-
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                 82
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.373 Page 87 of 105



     1   IL-33 antibody program.      Indeed, in a press release dated October 20, 2014,
     2   Defendant Suria said, “Dr. Londei's extensive expertise includes successful
     3   translational and clinical development of monoclonal antibodies and small
     4   molecules for dermatology, rheumatology, neurology, oncology and allergy. Novel
     5   anti-inflammatory programs are a strategic priority for AnaptysBio's proprietary
     6   pipeline, particularly our first-in-class anti-IL-33 antibody program applicable to a
     7   variety of Th2-driven diseases.” At the Credit Suisse Healthcare Conference on
     8   November 16, 2017, Defendant Suria touted that “Our Chief Medical Officer, Marco
     9   Londei, is a clinician scientist with deep expertise in many areas including
    10   dermatology and allergy.”
    11         209. According to FE 1, Defendant Londei was “heavily involved” in the
    12   clinical trials for etokimab—he designed all of the clinical trials and worked with
    13   the principal investigators to monitor them. Further, FE 1 recounted that Defendant
    14   Londei would not let anyone else handle these responsibilities. When data became
    15   available from AnaptysBio’s clinical trials, FE 1 said that Defendant Londei was one
    16   of the first people at the Company to see them. According to FE 2, Defendant Londei
    17   kept the clinical information between himself and Defendant Suria.
    18         210. Defendant       Londei’s   extensive    background     in   clinical   drug
    19   development, his involvement in the design and monitoring of the clinical trials of
    20   etokimab, and the Company’s emphasis of Defendant Londei’s experience in
    21   relation to its clinical pipeline and expected growth of the Company, further supports
    22   the strong inference of scienter.
    23         211. Defendant Suria likewise presented himself and AnaptysBio’s senior
    24   management as subject matter experts in the biopharmaceutical field. On November
    25   7, 2017, at the Credit Suisse Healthcare Conference, Defendant Suria assured
    26   investors, “Our management team has a deep strength in antibody development and
    27   business leadership. I, myself, am an immunologist by background and have been
    28   focused on developing biologics for approximately the last 20 years. Prior to
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   83
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.374 Page 88 of 105



     1   AnaptysBio, I was at Maxygen where I was part of the team that took a technology
     2   platform in biologics and advanced it into the clinic in many different directions, and
     3   I look forward to applying that experience for the benefit of AnaptysBio.”
     4         212. Notwithstanding these assurances of his expertise, Defendant Suria
     5   falsely stated that he had a Bachelor of Science in degree in biochemistry from
     6   Kalamazoo College. In the Company’s Form 10-K dated March 8, 2017, the
     7   Company represented that “Mr. Suria received his M.S. in immunology from the
     8   University of Western Ontario, his Executive M.B.A. from the Richard Ivey School
     9   of Business of the University of Western Ontario and his B.S. in biochemistry from
    10   Kalamazoo College.” Yet, the Company was later forced to clarify that Defendant
    11   Suria did not, in fact, possess a science degree in biochemistry. At a Robin Hood
    12   Investors Conference held in New York on October 19 and 20 of 2017, an investor,
    13   Joseph Lawler, founder of JFL Capital Management, pointed out that AnaptysBio’s
    14   regulatory filings and website erroneously claimed that Defendant Suria has a
    15   Bachelor of Science degree from Kalamazoo College when, in fact, the degree he
    16   has is a Bachelor of Arts. The information was only corrected on the Company’s
    17   website after Bloomberg News asked for comment from the Company. That the
    18   Company misrepresented Defendant Suria’s educational background on both its
    19   website and in its SEC filings, which are heavily scrutinized and vetted documents,
    20   suggests that this misrepresentation of Defendant Suria’s education was intended to
    21   create the illusion of deep scientific expertise and thereby increase the Company’s
    22   credibility to investors.
    23         213. Defendant Suria held himself out as the spokesperson and the
    24   Company’s mouthpiece when communicating to investors about etokimab. Indeed,
    25   Suria fielded all questions from analysts at conferences and in earnings calls. As
    26   with Defendant Londei, FE 1 recounted that Defendant Suria was heavily involved
    27   in AnaptysBio’s clinical trials and was one of the first persons at the Company to
    28   see the data from clinical trials when they became available. Further, FE 1 recounted
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    84
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.375 Page 89 of 105



     1   instances where Defendant Suria would write up the narratives about the science
     2   underlying the information he would show investors and partners in private
     3   meetings, and then FE 1would later correct this work as much as possible. FE 1 told
     4   Defendant Suria that what he wanted to say in these meetings was not really correct,
     5   to which Defendant Suria would say that investors could not understand, so therefore
     6   they should say it the way he wanted.
     7          214. Defendant Suria’s role as the mouthpiece for the Company when
     8   speaking to investors about etokimab, his involvement crafting the message to
     9   investors explaining the scientific underpinnings of AnaptysBio’s drug candidates,
    10   and his heavy involvement AnaptysBio’s clinical trials, support the strong inference
    11   of scienter.
    12
                C.        The Officer Defendants Spoke Authoritatively to Investors about
    13                    Etokimab and the Clinical Trials Studying Etokimab and Held
                          Themselves Out as Knowledgeable About These Topics
    14
    15          215. The Officer Defendants’ scienter is further supported by the fact that
    16   they consistently spoke to investors authoritatively about etokimab, the science
    17   underlying the functioning of the drug, and the design of the clinical trials for the
    18   peanut allergy and atopic dermatitis indications. Defendants Suria and Londei, in
    19   particular, were the key spokespersons for the Company regarding etokimab’s
    20   clinical trials and spoke to investors through earnings calls and press releases about
    21   etokimab and the clinical results. Indeed, Defendant Londei, as AnaptysBio’s CMO,
    22   participated directly in the design and reporting of the etokimab studies, including
    23   specifically the Phase 2a and 2b AD Trials and the Phase 2a Peanut Allergy Trial,
    24   and served as a co-author of the October 23, 2019 publication of the Phase 2a AD
    25   Trial results.
    26          216. Defendant Suria also spoke regularly about the science behind
    27   etokimab and the design of the etokimab studies. For example, in the October 10,
    28   2017 earnings call with analysts, when asked about the potential for future trials for
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   85
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.376 Page 90 of 105



     1   etokimab after it has been commercialized, Defendant Suria answered “With the data
     2   that we're seeing today and our confidence in the biology and the opportunity to
     3   improve upon that in a multidose setting, we’re confident that we can be a first-line
     4   biologic in moderate-to-severe adult atopic dermatitis.”
     5         217. Defendant Suria also frequently and authoritatively spoke to investors
     6   about the scientific basis for his confidence in the etokimab. For example, on a
     7   special call on April 28, 2018, Defendant Suria stated,
     8
               IL-33 is a compelling target due to its role as a central mediator of
     9         atopic diseases. Human genetics have demonstrated that mutations of
               the IL-33 signaling pathway are associated with susceptibility to
    10
               asthma and atopic dermatitis . . . IL-33 acts upstream of other cytokines
    11         involved in the atopic diseases, such as IL-3, IL-5, IL-13. And
               stimulate the release of these downstream cytokines by acting directly
    12
               on key white blood cells, which infiltrate into disease tissues, which is
    13         known as the initiation phase of allergic response . . . Lastly, and very
               importantly for peanut allergy, IL-33 is a key signal involved in
    14
               degranulation of mast cells and basophils. Published data and in-house
    15         experiments specifically with ANB020 have illustrated that mast cell
               degranulation in vitro is reduced to a small fraction of normal levels
    16
               when IL-33 is inhibited. Hence, IL-33 has been of significant interest
    17         as a therapeutic target for allergic disease therapy because it has the
               potential to deliver a broader efficacy profile than antibodies targeting
    18
               downstream cytokines.
    19
               218. At the Bank of America Merrill Lynch Health Care Conference on May
    20
         14, 2019, Defendant Suria further purported to be an authority on the biology behind
    21
         etokimab and its relationship to atopic dermatitis:
    22
               In addition to these efficacy scores, we looked at biomarkers that were
    23         consistent with inhibition of IL-33 and how long those biomarkers
    24         perpetuated. From human genetics, we actually knew that loss of IL-
               33 not just protects you from disease but actually leads to reduction of
    25         eosinophils. That’s actually published information from human
    26         genetics. And by inhibiting IL-33 with etokimab, even after a single
               dose, we saw a 40% reduction of eosinophils, which is maintained all
    27         the way out to day 57 and was perpetuated after that single-dose
    28         administration. So all of the efficacy data and the biomarkers were
               consistent with the activity of IL-33 inhibition by etokimab being a
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                  86
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.377 Page 91 of 105



     1         widespread, rapid and durable response in atopic dermatitis.
     2         219. That the Officer Defendants spoke authoritatively to investors about the
     3   clinical trial data for etokimab and about the biologic operation of the drug supports
     4   the strong inference of scienter. Therefore, investors reasonably expected the
     5   Officer Defendants to have knowledge about the truth or falsity of their statements.
     6
               D.     Etokimab Was AnaptysBio’s Lead Drug Candidate and Was
     7                Critically Important to the Financial Success of the Company and
                      the Officer Defendants
     8

     9         220. Defendants’ scienter is supported by the critical importance of
    10   etokimab to the financial success of the Company and to investors’ continued
    11   interest in the Company.      The development of etokimab and achieving FDA
    12   approval throughout the Class Period (as well as all times prior thereto) were
    13   AnaptysBio’s “core operations.”
    14         221. AnaptysBio only had two drugs in its wholly-owned pipeline that had
    15   proceeded to clinical trials during the Class Period—etokimab and ANB019. At all
    16   times during the Class Period, AnaptysBio’s focus was on the clinical development
    17   of etokimab, directly referenced as one of its “lead product candidates” in its annual
    18   filings with the SEC. Indeed, in the Company’s Form 10-K, dated March 5, 2018,
    19   under the heading “Our Strategy,” AnaptysBio described a “key element[] of our
    20   strategy” as “Advancing our wholly-owned lead product candidates to clinical
    21   milestones. We are working to demonstrate the safety and efficacy of our wholly-
    22   owned pipeline programs” and then described the progress of the clinical trials in
    23   etokimab as follows: “We have completed a Phase 2a trial of ANB020 in patients
    24   with moderate-to-severe adult atopic dermatitis where top-line data efficacy was
    25   announced in October 2017 and completed trial data was presented at the 2018 AAD
    26   Annual Meeting, and have completed enrollment of a severe adult peanut allergy
    27   Phase 2a trial where top-line data is anticipated in March 2018 and a severe adult
    28   eosinophilic asthma Phase 2a trial where enrollment is ongoing and top-line data is
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   87
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.378 Page 92 of 105



     1   anticipated during the second quarter of 2018.” As detailed herein, Defendants
     2   consistently discussed in their SEC filings, their press releases, and in their
     3   conference calls the status of AnaptysBio’s lead product candidate, etokimab, and
     4   its progress through the clinical trials, particularly Phase 2a of the atopic dermatitis
     5   and peanut allergy studies.
     6         222. Analysts saw etokimab as potentially producing “blockbuster”
     7   financial results and were under the belief that etokimab could potentially bring in
     8   billions of dollars in annual revenue once approved. Indeed, a September 14, 2017
     9   report from RBC noted, “We see each of these indications [severe asthma, atopic
    10   dermatitis, and peanut allergies] as a potential blockbuster opportunity, and
    11   anticipate that competitive data in one of these indications could lead to an inflection
    12   point for the stock. Should ANB020 prove effective, it could command sales
    13   estimates similar to REGN's [Dupixent].” A March 29, 2017 report from Wedbush
    14   analysts similarly noted, “[w]e continue to model for a 20% peak penetration for
    15   [etokimab] in moderate to severe [atopic dermatitis market], and forecast peak sales
    16   in the US reaching $1B.” This same report, in a chart, conveyed that the sales ramp
    17   for etokimab would generate approximately $4 billion by 2029 across all three
    18   indications.
    19         223. Before and throughout the Class Period, investors focused keenly on
    20   etokimab’s clinical results and viewed any positive readouts from etokimab’s
    21   clinical studies as potential inflection points for the stock price that would make the
    22   value of the Company’s stock much higher. For example, in a March 8, 2017 report,
    23   analysts for Credit Suisse wrote, “Phase 2a proof of concept data [from the atopic
    24   dermatitis trial] could be a key value driver for the company.” And in a report dated
    25   August 11, 2017, analyst for Credit Suisse wrote, “Our focus in 2017 remains
    26   ANB020’s ph2 clinical updates, which we view as a key inflection point for the
    27   stock.” When the Company did report positive results from the Phase 2a AD Trial
    28   at the start of the Class Period, analysts reacted favorably and forecasted continued
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     88
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.379 Page 93 of 105



     1   price increases based on the likelihood of more positive data readouts. For example,
     2   in a report dated October 10, 2017, analysts for Credit Suisse raised their price target
     3   from $35 to $85 and wrote, “We continue to like this catalyst rich story into further
     4   proof of concept readouts . . . We remain positive this story into many catalysts over
     5   year end and 1H18. We also think IL-33 is potential platform in other allergic
     6   diseases beyond AD . . . [T]he interim atopic dermatitis data came in above our
     7   expectations. Stock is up close to 70%, but we continue to see upside into proof of
     8   concept data in food allergy, asthma and pustular psoriasis coming in the next 12
     9   months.”
    10         224. Defendant Suria was also keenly aware that positive data from the
    11   interim phases of the Company’s clinical trials was essential for generating demand
    12   for the Company’s stock. In an article dated April 7, 2017 on the Endpoint News
    13   website, Defendant Suria wrote, “Public market investors are generally looking for
    14   a tangible path to post-IPO value inflection points, which for most biotechs means
    15   clinical data catalysts. The longer it takes for an investor to understand what, when
    16   and how you will generate meaningful clinical data, the more likely they are to
    17   disengage. The primary focus your IPO pitch ought to be on your most advanced
    18   program(s) and their proximal clinical readouts, where ‘proximal’ means the next
    19   18 months. A longer horizon to clinical data is likely to impact your investor
    20   appeal.”
    21         225. Underscoring how integral positive clinical trial data from etokimab’s
    22   trials were to the value of the Company, on November 8, 2019, when the Company
    23   announced the failure of the ATLAS trial, the stock price plummeted from a closing
    24   price of $36.16 per share on November 7, 2019, to a closing price of $10.18 on
    25   November 8, 2019, representing a 72% decrease in the value of the stock.
    26         226. Further, at all relevant times, AnaptysBio was a relatively small
    27   company. As of December 31, 2017, AnaptysBio had only 60 employees with 48
    28   of them engaged in research and development and 10 of them holding an M.D. or
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     89
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.380 Page 94 of 105



     1   Ph.D. degree, up from 49 employees with 41 engaged in research and development
     2   and 14 of them holding an M.D. or Ph.D. degree as of December 31, 2016. As of
     3   December 31, 2018, AnaptysBio had 78 employees with 60 of them engaged in
     4   research and development and 24 had an M.D. or Ph.D. degree.
     5         227. That the majority of AnaptysBio’s employees working in research and
     6   development and that AnaptysBio had only two drug candidates in its pipeline
     7   during the Class Period (with etokimab being the most developed), further supports
     8   the inference of scienter, making it less likely that details concerning etokimab’s
     9   clinical studies and data would be known only to front-line technical personnel, and
    10   making it more likely that the details were fully known by the Officer Defendants.
    11         228. These facts support that the development of etokimab was a “core
    12   operation” of AnaptysBio. Consequently, Defendants’ scienter concerning such
    13   core operations – and, specifically, etokimab’s studies, the issue concerning the use
    14   of rescue medications in the ATLAS study, and the retrospective exclusion of
    15   patients from the peanut allergy study – may be inferred. Collectively, these facts
    16   further support a strong and cogent inference of Defendants’ scienter.
    17
               E.     Defendants Refused to Answer Pointed Questions from Analysts
    18                Regarding the Company’s Clinical Trial Data from the Phase 2A
                      AD and Peanut Allergy Trials
    19

    20         229. Following the release of the interim results of the Company’s phase 2a
    21   peanut allergy study, Defendants knew that investors were keenly focused on the
    22   question of whether the four patients who were screened from the study purportedly
    23   because they had “mild” symptomology had been so excluded on a prospective,
    24   prespecified or retrospective basis. As discussed above, in a report dated March 26,
    25   2018, analysts for RBC Capital Markets sharply called into question the results from
    26   the Company’s phase 2a peanut allergy study by noting that but for the screening
    27   out of patients due to exhibiting “mild” symptomology, the resulting response rate
    28   would have been a mere 7% when comparing etokimab-treated patients with
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                  90
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.381 Page 95 of 105



     1   placebo-treated patients in the study as compared to the 46% response rate reported
     2   by the Company. The RBC analysts specifically questioned whether the exclusion
     3   of so-called “mild” patients “was defined on a prospective basis” and noted that
     4   “these exclusions were not detailed in the clinicaltrials.gov listing nor prior mgmt.
     5   trial descriptions.”
     6         230. Tellingly, Defendants refused to answer this pointed question about its
     7   exclusion of “mild” patients from its peanut allergy study. The analyst for RBC
     8   wrote in their March 26, 2018 report that “Anab mgmt would not accept my
     9   questions on the investor/analyst call and has not responded to my request for follow
    10   up.” Likewise, during the earnings call on the same day, an analyst for Jefferies
    11   presented the Officer Defendants squarely with this question twice by asking, “Just
    12   to maybe elaborate a little bit on this mild versus moderate symptoms . . . was it a
    13   prespecified design for the Phase II trial?” and when Defendant Suria evaded the
    14   question, the analyst asked again, “Just to be clear, the mild patients were
    15   prespecified and were excluded in a prespecified manner, correct?” Instead of
    16   squarely answering the Jefferies analyst’s question, Defendant Suria cryptically
    17   answered, “We did not want to enroll or want to include people with mild symptoms.
    18   We thought we were doing that or segregating that already by only enrolling people
    19   with an anaphylaxis history. However, it turns out 20% of our patients were not of
    20   the right symptoms that would be relevant from an unmet medical need perspective.”
    21   Knowing that analysts were focused on the question of whether patients had been
    22   excluded from the phase 2a peanut allergy study retrospectively, it was deliberately
    23   reckless, at a minimum, for Defendants to represent the data from this trial as a
    24   “proof-of-concept” for etokimab in the treatment of moderate-to-severe peanut
    25   allergy patients without being forthcoming and responding to analyst questions
    26   about when, how, and why these patient exclusions were made.
    27         231. Again, on November 8, 2019, when Defendants abruptly and
    28   unexpectedly announced that the ATLAS study, the phase 2b multi-dose study for
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                  91
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.382 Page 96 of 105



     1   atopic dermatitis, failed to meet its primary endpoint, Defendants evaded answering
     2   any questions from analysts about the results of the study by refusing to hold an
     3   earnings call altogether. In a report dated November 8, 2019, analysts for Jeffries
     4   took note of the Officer Defendants’ silence and noted that many questions remained
     5   unanswered about etokimab’s clinical trial data by writing, “today’s press release
     6   failed to disclose any numbers related to the primary endpoint does not provide any
     7   insights into the study's failure and we think shareholders deserve this information,
     8   and also deserved a conference call to discuss the data.” When announcing that
     9   etokimab—the Company’s lead clinical drug candidate—failed to show efficacy in
    10   its clinical program that Defendants did not answer any analyst’s questions nor
    11   address the stunning failure supports the strong inference of scienter.
    12
               F.     Defendant Piscitelli’s and Defendant Londei’s Untimely
    13                Departures
    14
               232. Defendants’ scienter is further supported by the fact that Defendant
    15
         Piscitelli abruptly accounted his resignation from AnaptysBio on August 16, 2019,
    16
         which was to become effective as of September 9, 2019. This resignation occurred
    17
         a mere two months before AnaptysBio announced the interim results of its ATLAS
    18
         trial, which was the Company’s most anticipated study and following Credit Suisse’s
    19
         June 21, 2019 report raising serious concerns about the Phase 2a AD Trial’s design
    20
         and credibility of the reported results. In so resigning, Defendant Piscitelli forfeited
    21
         the potential to receive substantial remuneration in the form of an appreciation of
    22
         the Company’s stock and an end-of-year cash bonus that would be expected if the
    23
         Company had a positive read out from the ATLAS study. According to FE 1, a
    24
         former colleague of FE 1’s who was a close colleague of Defendant Piscitelli, told
    25
         FE 1 that Defendant Piscitelli resigned because he was “nervous” about the outcome
    26
         of the clinical trials. Corroborating that Defendant Piscitelli’s departure was based
    27
         on a belief that the clinical trials would not be fruitful, as discussed above, Defendant
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     92
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.383 Page 97 of 105



     1   Piscitelli sold all of his holdings of AnaptysBio common stock during the class
     2   period.
     3         233. Defendants’ scienter is also supported by the abrupt termination of
     4   Defendant Londei on March 6, 2020—occurring several months after the revelation
     5   that etokimab failed to show efficacy in its Phase 2b ATLAS trial. In the Company’s
     6   Form 8-K filed with the SEC on March 6, 2020, the Company claimed that
     7   Defendant Londei and the Company “mutually agreed . . . to end his employment.”
     8   However, according to FE 1, Defendant Londei was likely terminated because
     9   Defendant Suria told FE 1 “the he should have done it a year ago, a year before he
    10   did.” Based on this conversation, FE 1 believes that Defendant Londei was fired
    11   and that this was the result of the failed studies of etokimab.
    12
          VIII.    CLASS ACTION ALLEGATIONS
    13
               234. Plaintiff brings this action as a class action pursuant to Rule 23 of the
    14
         Federal Rules of Civil Procedure on behalf of all persons who purchased or
    15
         otherwise acquired the publicly traded common stock of AnaptysBio during the
    16
         Class Period (the “Class”). Excluded from the Class are Defendants and their
    17
         families, directors, and officers of AnaptysBio and their families and affiliates.
    18
               235. The members of the Class are so numerous that joinder of all members
    19
         is impracticable. The disposition of their claims in a class action will provide
    20
         substantial benefits to the parties and the Court. As of August 6, 2020, AnaptysBio
    21
         had over 27 million shares of common stock outstanding, owned by hundreds or
    22
         thousands of investors.
    23
               236. There is a well-defined community of interest in the questions of law
    24
         and fact involved in this case. Questions of law and fact common to the members
    25
         of the Class which predominate over questions which may affect individual Class
    26
         members include:
    27
                      (a)    Whether Defendants violated the Exchange Act;
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     93
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.384 Page 98 of 105



     1                  (b)    Whether Defendants omitted and/or misrepresented material
     2   facts;
     3                  (c)    Whether Defendants’ statements omitted material facts
     4   necessary in order to make the statements made, in light of the circumstances under
     5   which they were made, not misleading;
     6                  (d)    Whether the Officer Defendants are personally liable for the
     7   alleged misrepresentations and omissions described herein;
     8                  (e)    Whether Defendants knew or recklessly disregarded that their
     9   statements and/or omissions were false and misleading;
    10                  (f)    Whether Defendants’ conduct impacted the price of AnaptysBio
    11   common stock;
    12                  (g)    Whether Defendants’ conduct caused the members of the Class
    13   to sustain damages; and
    14                  (h)    The extent of damage sustained by Class members and the
    15   appropriate measure of damages.
    16            237. Plaintiff’s claims are typical of those of the Class because Plaintiff and
    17   the Class sustained damages from Defendants’ wrongful conduct.
    18            238. Plaintiff will adequately protect the interests of the Class and has
    19   retained counsel experienced in class action securities litigation. Plaintiff has no
    20   interests which conflict with those of the Class.
    21            239. A class action is superior to other available methods for the fair and
    22   efficient adjudication of this controversy.         Joinder of all Class members is
    23   impracticable.
    24
            IX.      INAPPLICABILITY OF STATUTORY SAFE HARBOR AND
    25               BESPEAKS CAUTION DOCTRINE
    26
                  240. AnaptysBio’s “Safe Harbor” warnings accompanying its forward-
    27
         looking statements issued during the Class Period were ineffective to shield those
    28
         statements from liability.
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                     94
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.385 Page 99 of 105



     1         241. Defendants are also liable for any false or misleading forward-looking
     2   statements pleaded herein because, at the time each such statement was made, the
     3   speaker knew the statement was false or misleading and the statement was
     4   authorized and/or approved by an executive officer of AnaptysBio who knew that
     5   the statement was false. None of the historic or present tense statements made by
     6   Defendants were assumptions underlying or relating to any plan, projection, or
     7   statement of future economic performance, as they were not stated to be such
     8   assumptions underlying or relating to any projection or statement of future economic
     9   performance when made, nor were any of the projections or forecasts made by
    10   Defendants expressly related to, or stated to be dependent on, those historic or
    11   present tense statements when made.
    12
             X.    PRESUMPTION OF RELIANCE – FRAUD ON THE MARKET
    13
               242. At all relevant times, the market for AnaptysBio’s common stock was
    14
         an efficient market for the following reasons, among others:
    15
                      (a)   AnaptysBio common stock met the requirements for listing, and
    16
         was listed and actively traded on the NASDAQ, a highly efficient and automated
    17
         market;
    18
                      (b)   As a regulated issuer, AnaptysBio filed periodic public reports
    19
         with the SEC and the NASDAQ;
    20
                      (c)   AnaptysBio regularly and publicly communicated with investors
    21
         via established market communication mechanisms, including through regular
    22
         disseminations of press releases on the national circuits of major newswire services
    23
         and through other wide-ranging public disclosures, such as communications with the
    24
         financial press and other similar reporting services; and
    25
                      (d)   AnaptysBio was followed by several securities analysts
    26
         employed by major brokerage firm(s) who wrote reports which were distributed to
    27
         the sales force and certain customers of their respective brokerage firm(s). Each of
    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                 95
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.386 Page 100 of 105



     1   these reports was publicly available and entered the public marketplace.
     2         243. As a result of the foregoing, the market for AnaptysBio common stock
     3   promptly digested current information regarding AnaptysBio from all publicly
     4   available sources and reflected such information in the price of AnaptysBio common
     5   stock. Under these circumstances, all purchasers of AnaptysBio common stock
     6   during the Class Period suffered similar injury through their purchase of AnaptysBio
     7   common stock at artificially inflated prices and the presumption of reliance applies.
     8         244. A Class-wide presumption of reliance is also appropriate in this action
     9   under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United
    10   States, 406 U.S. 128 (1972), because the Class’ claims are grounded on Defendants’
    11   material omissions. Because this action involves Defendants’ failure to disclose
    12   material adverse information regarding the results of clinical trials of the Company’s
    13   lead drug asset—information that Defendants were obligated to disclose—positive
    14   proof of reliance is not a prerequisite to recovery. All that is necessary is that the
    15   facts withheld be material in the sense that a reasonable investor might have
    16   considered them important in making investment decisions. Given the importance
    17   of the clinical trial results to the approval of etokimab and AnaptysBio’s subsequent
    18   commercialization of the drug, that requirement is satisfied here.
    19
            XI.    CAUSES OF ACTION
    20
                                                 COUNT I
    21
    22     For Violations of Section 10(b) of the Exchange Act and Rule 10b-5Against
    23                                         All Defendants
    24         245. Plaintiff repeats and realleges each and every allegation contained
    25   above as if fully set forth herein.
    26         246. During the Class Period, Defendants carried out a plan, scheme, and
    27   course of conduct which was intended to and, throughout the Class Period, did: (i)
    28   deceive the investing public, including Plaintiff and other Class members, as alleged
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   96
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.387 Page 101 of 105



     1   herein; and (ii) cause Plaintiff and other members of the Class to purchase
     2   AnaptysBio common stock at artificially inflated prices.
     3            247. Defendants: (i) employed devices, schemes, and artifices to defraud;
     4   (ii) made untrue statements of material fact and/or omitted to state material facts
     5   necessary to make the statements not misleading; and (iii) engaged in acts, practices,
     6   and a course of business which operated as a fraud and deceit upon the purchasers
     7   of the Company’s common stock in an effort to maintain artificially high market
     8   prices for AnaptysBio common stock in violation of Section 10(b) of the Exchange
     9   Act and Rule 10b-5, promulgated thereunder.
    10            248. Defendants, individually and in concert, directly and indirectly, by the
    11   use, means or instrumentalities of interstate commerce and/or of the mails, engaged
    12   and participated in a continuous course of conduct to conceal adverse material
    13   information and misrepresented the truth about the prospects of the Company’s lead
    14   asset.
    15            249. During the Class Period, Defendants made the false statements
    16   specified above, which they knew or recklessly disregarded to be false and
    17   misleading in that they contained misrepresentations and failed to disclose material
    18   facts necessary in order to make the statements made, in light of the circumstances
    19   under which they were made, not misleading.
    20            250. Defendants had actual knowledge of the misrepresentations and
    21   omissions of material fact set forth herein, or recklessly disregarded the true facts
    22   that were available to them. Defendants engaged in this misconduct to conceal
    23   AnaptysBio’s true condition from the investing public and to support the artificially
    24   inflated prices of the Company’s common stock.
    25            251. Plaintiff and the Class have suffered damages in that, in reliance on the
    26   integrity of the market, they paid artificially inflated prices for AnaptysBio’s
    27   common stock. Plaintiff and the Class would not have purchased the Company’s
    28   common stock at the prices they paid, or at all, had they been aware that the market
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                    97
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.388 Page 102 of 105



     1   prices for AnaptysBio’s common stock had been artificially inflated by Defendants’
     2   fraudulent course of conduct.
     3         252. As a direct and proximate result of Defendants’ wrongful conduct,
     4   Plaintiff and the other members of the Class suffered damages in connection with
     5   their respective purchases of the Company’s common stock during the Class Period.
     6         253. By virtue of the foregoing, Defendants violated Section 10(b) of the
     7   Exchange Act and Rule 10b-5, promulgated thereunder.
     8                                          COUNT II
     9
             For Violations of Section 20(a) of the Exchange Act Against the Officer
    10
                                               Defendants
    11
               254. Plaintiff repeats, incorporates, and realleges each and every allegation
    12
         set forth above as if fully set forth herein.
    13
               255. The Officer Defendants acted as controlling persons of AnaptysBio
    14
         within the meaning of Section 20(a) of the Exchange Act. By virtue of their high-
    15
         level positions, participation in and/or awareness of the Company’s operations,
    16
         direct involvement in the day-to-day operations of the Company, and/or intimate
    17
         knowledge of the Company’s actual performance, and their power to control public
    18
         statements about AnaptysBio, the Officer Defendants had the power and ability to
    19
         control the actions of AnaptysBio and its employees. By reason of such conduct,
    20
         the Officer Defendants are liable pursuant to Section 20(a) of the Exchange Act.
    21
    22     XII.    PRAYER FOR RELIEF

    23         256. WHEREFORE, Plaintiff prays for judgment as follows:
    24                (a)    Determining that this action is a proper class action under Rule
    25   23 of the Federal Rules of Civil Procedure;
    26                (b)    Awarding compensatory damages in favor of Plaintiff and other
    27   Class members against all Defendants, jointly and severally, for all damages
    28   sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial,
           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   98
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.389 Page 103 of 105



     1   including interest thereon;
     2                (c)   Awarding Plaintiff and the Class their reasonable costs and
     3   expenses incurred in this action, including attorneys’ fees and expert fees; and
     4                (d)   Awarding such equitable/injunctive or other further relief as the
     5   Court may deem just and proper.
     6
          XIII.   JURY DEMAND
     7
               257. Plaintiff, on behalf of the Class, demands a trial by jury.
     8

     9

    10
    11

    12

    13

    14
    15

    16

    17
    18

    19

    20

    21
    22

    23

    24

    25
    26

    27

    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                                   99
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.390 Page 104 of 105



     1   DATED: September 30, 2020    Respectfully submitted,
     2

     3                                BERNSTEIN LITOWITZ BERGER
                                        & GROSSMANN LLP
     4

     5                                /s/ Jonathan D. Uslaner
                                      JONATHAN D. USLANER (Bar No. 256898)
     6                                (jonathanu@blbglaw.com)
                                      2121 Avenue of the Stars, Suite 2575
     7                                Los Angeles, CA 90067
                                      Tel: (310) 819-3470
     8
                                             -and-
     9
                                      JOHN BROWNE
    10                                (johnb@blbglaw.com)
                                      HANNAH ROSS
    11                                (hannah@blbglaw.com)
                                      LAUREN ORMSBEE (admitted pro hac vice)
    12                                (lauren@blbglaw.com)
                                      ALEXANDER PAYNE (admitted pro hac vice)
    13                                (alex.payne@blbglaw.com)
                                      AMANDA BOITANO (admitted pro hac vice)
    14                                (amanda.boitano@blbglaw.com)
                                      1251 Avenue of the Americas
    15                                New York, NY 10020
                                      Tel: (212) 554-1400
    16                                Fax: (212) 554-1444
    17                                Counsel for Lead Plaintiff Iron Workers Local
                                      580 Joint Funds and Lead Counsel for the Class
    18

    19

    20

    21
    22

    23

    24

    25
    26

    27

    28

          CONSOLIDATED AMENDED COMPLAINT
          CASE NO. 3:20-cv-00565-TWR-DEB                                         100
Case 3:20-cv-00565-TWR-DEB Document 45 Filed 09/30/20 PageID.391 Page 105 of 105



     1                            CERTIFICATE OF SERVICE
     2
                I, Jonathan D. Uslaner, herby certify that on September 30, 2020, I caused a
     3
     4 true and correct copy of the foregoing CONSOLIDATED AMENDED COMPLAINT

     5 to be filed with the Clerk of Court using the CM/ECF system, which will send

     6
         notification of such filing to the email addresses denoted on the Electronic Mail
     7

     8 Notice List.

     9

    10
    11                                         /s/ Jonathan D. Uslaner
    12                                         Johnathan D. Uslaner
    13

    14
    15

    16

    17
    18

    19

    20

    21
    22

    23

    24

    25
    26

    27

    28

           CONSOLIDATED AMENDED COMPLAINT
           CASE NO. 3:20-cv-00565-TWR-DEB                                               101
